               Exhibit A
Traffic Stops Analysis Report and Supplemental Appendices
              January 2019-December 2019
This document contains the best opinion of CNA at the time of issue.

CNA Analysis Team:
Zoë Thorkildsen, Project Director; Emma Wohl, Deputy Project Director;
Bridgette Bryson, Analyst; Benjamin Carleton, Analyst; Jennifer Lafferty, Analyst;
Brittany Cunningham, Analyst; James R. Coldren, Jr., Advisor; Hildy Saizow, Advisor

Suggested citation:

Thorkildsen, Z., Bryson, B., Wohl, E., Carleton, B., & Lafferty, J. (2020). Maricopa County
Sheriff’s Office Traffic Stops Analysis Report: January 2019–December 2019. Phoenix, AZ:
Maricopa County Sheriff’s Office.




Distribution

Distribution unlimited.



                                                                                May 2020
TABLE OF CONTENTS

                        EXECUTIVE SUMMARY .  .  .  .  .  .  .  .  .  .  .  .  .  .                                                             1


                        INTRODUCTION . . . . . . . . . . . . . . . .                                                                           3

                           Background.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  3
                           Purpose of traffic stop analyses.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  4
                           Organization of this report . . . . . . . . . . . . . . . . . . . . 6
                        APPROACH . . . . . . . . . . . . . . . . . . 7
                           Overview of data and variables .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  7
                                 Data verification and missing data .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  8
                           Methodology .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 9
                                 Alternate specifications .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                            10
                           Considerations and limitations .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 10
                        FINDINGS.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                                                        13
                           Descriptive statistics .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                           13
                                 Driver characteristics.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  13
                                 Stop characteristics .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 14
                                 Stop outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  17
                           Comparative analysis.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 19
                                 Stop length .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                          20
                                 Citations. . . . . . . . . . . . . . . . . . . . . . . . . . 22
                                 Searches .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                          22
                                 Arrests .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 23
                                 Seizures . . . . . . . . . . . . . . . . . . . . . . . . . . 23
                        CONCLUSION.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 25
                        APPENDIX A. References .  .  .  .  .  .  .  .  .  .  .  . 27
                        APPENDIX B. Acronyms .  .  .  .  .  .  .  .  .  .  .  .                                                             31




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                      i
   TABLE OF CONTENTS

                           TABLES
                           Table 1. Extended stop reasons . . . . . . . . . . . . . . . . . . . . 16

                           Table 2. Stops conducted during special assignments.   .   .   .   .   .   .   .   .   .   .  17

                           Table 3. Propensity score matching results for stop length.   .   .   .   .   .   .   .   .  20

                           Table 4. Propensity score matching results for stop length, controlling
                           for extended stop indicators.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  21

                           Table 5. Propensity score matching results for stop length, including
                           extended stop indicators as matching variables .   .   .   .   .   .   .   .   .   .   .   .   .  21

                           Table 6. Propensity score matching results for stop length, including
                           only stops noted as extended .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 21

                           Table 7. Propensity score matching results for stop length, including
                           only stops not noted as extended.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  22

                           Table 8. Propensity score matching results for citations.   .   .   .   .   .   .   .   .   .  22

                           Table 9. Propensity score matching results for searches.   .   .   .   .   .   .   .   .   .  23

                           Table 10. Propensity score matching results for arrests.   .   .   .   .   .   .   .   .   . 23

                           Table 11. Seizures during non-incidental searches by race of driver .   .   .   .   .  24

                           FIGURES
                           Figure 1. Stops by post-stop perceived driver race.   .   .   .   .   .   .   .   .   .   .   .  13

                           Figure 2. Stops by post-stop perceived driver sex .   .   .   .   .   .   .   .   .   .   .   . 14

                           Figure 3. Stops by month, January 2019–December 2019.   .   .   .   .   .   .   .   . 14

                           Figure 4. Stops by time of day.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 15

                           Figure 5. Stop lengths in minutes.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  16

                           Figure 6. Traffic stop contact conclusions. . . . . . . . . . . . . . . . 17

                           Figure 7. Traffic stop classifications.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 17




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                 ii
TABLE OF CONTENTS

                        Figure 8. Searches .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  18

                        Figure 9. Seizures during non-incidental searches.   .   .   .   .   .   .   .   .   .   .   . 18

                        Figure 10. Arrests during traffic stops.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 19

                        Figure 11. Deputy productivity (number of stops over the 12-month period). 19




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                     iii
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   iv
EXECUTIVE SUMMARY1
Executive Summary2

The Maricopa County Sheriff’s Office (MCSO),                       traffic stops. Of the 209 variables available through
established in 1871, serves and protects the                       TraCS (which include deprecated legacy variables),
unincorporated areas of Maricopa County, Arizona,                  we used a subset to analyze racial disparities in stop
and several cities to which the office provides law                outcomes and construct data using variables from
enforcement services on a contractual basis. Since                 TraCS and appending data from other MCSO systems.
2014, the MCSO has worked towards achieving                        To accurately estimate the differential outcomes from
compliance with a federal court order requiring the                traffic stops based on the race of the driver, we used
MCSO to stop its immigration enforcement and refrain               two statistical approaches across the five relevant
from using Hispanic ancestry as a factor in making law             outcome variables (stop length, search rates, citation
enforcement decisions. The MCSO currently operates                 rates, arrest rates, and seizure rates). To analyze the
under two related court orders, respectively titled                stop length, searches, citations versus warnings, and
the First Order and Second Order. As a feature of the              arrests, we used propensity score matching. Propensity
First Order, the MCSO must conduct organizational-                 score matching is a quasi-experimental method of
and individual-level analyses of patrol activity to                statistical comparison that identifies the most similar
determine whether racial disparities exist in MCSO                 events in a condition of interest (in this case, Hispanic,
traffic stops and outcomes. In November 2016, Sheriff              Black, or all minority drivers2) and White drivers using
Paul Penzone was elected as Maricopa County Sheriff                a propensity score. To analyze seizure rates during
and took office in January 2017. In 2018, the MCSO                 searches, we used chi-square testing, which examines
contracted with the CNA Institute for Public Research              whether the racial distribution of searches that result
to analyze patrol activity on an annual and monthly                in seizures is different from the racial distribution of
basis and support the development of quarterly                     searches that do not result in seizures.
reports on special topics related to traffic stops. This
                                                                   Over the 12-month period from January 2019
report examines patterns of patrol activity within
                                                                   to December 2019, MCSO deputies performed
the MCSO; it does not analyze or identify individual
                                                                   23,630 traffic stops. Rates of traffic stops have
deputies. The analysis in this report includes traffic
                                                                   exhibited an overall upward trend since February of
stops made by MCSO deputies from the start of
                                                                   2019, with a slight decrease in the winter months
January 2019 through the end of December 2019. The
                                                                   of 2019. Within the 23,630 traffic stops, deputies
MCSO expects to use this report as a knowledge base
                                                                   perceived 68 percent of drivers as White, 21 percent
regarding patrol activity in the office and as a guide for
                                                                   as Hispanic, and 7 percent as Black. The remaining
potential interventions, initiatives, and new or revised
                                                                   4 percent of stops involved other minorities (Asian
policies in conjunction with the appointed Monitoring
                                                                   and Native American). The drivers stopped were
Team and Parties to the Court Orders (namely the
                                                                   59 percent male and 41 percent female. In the dataset,
Department of Justice and American Civil Liberties
                                                                   86 percent of the stops that deputies made ranged
Union).
                                                                   from 5 to 19 minutes. Approximately 52 percent of
The MCSO uses its Traffic and Criminal Software                    stops ended with a citation; 47 percent ended with
(TraCS) data system to capture data in the field from              a warning. Just over 3 percent of stops ended with


1 Much of the material from this section is identical to           2 The ‘all minority drivers’ analysis includes Hispanic, Black,
  the executive summary from the Maricopa County Sheriff’s           Asian, and Native American drivers, compared with White
  Office Traffic Stops Analysis Report: July 2017–December 2018.     drivers.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                       1
   an arrest. Less than 0.2 percent of stops resulted in      executing the analytical plan and authoring the annual
   a driver search that was a discretionary decision by       report. MCSO had primary responsibility for drawing
   the deputy. The seizure rate during non-incidental         conclusions from the analytical results.
   searches of drivers was 27 percent, and the seizure rate
                                                              The MCSO will use this report to better understand its
   during non-incidental vehicle searches was 12 percent.
                                                              traffic stop activity and better serve the residents of
   The MCSO and CNA’s analysis team conclude that             Maricopa County. The MCSO and CNA will continue to
   there is evidence of disparate outcomes by driver          work closely to analyze traffic stop activity by MCSO
   race in traffic stops on most stop outcomes. This is       deputies, including developing additional annual
   consistent with past studies of traffic stop outcomes in   analysis reports, monthly analysis reports focused on
   other agencies (as noted in this report’s introduction),   individual deputies, and quarterly reports on special
   as well as previous court-ordered traffic stop analyses    topics as determined by the MCSO, CNA, and the
   within the MCSO. Stops involving Hispanic or Black         Monitoring Team in consultation with the Parties.
   drivers were more likely to be longer and more likely
   to involve a search than stops involving White drivers.
   Stops involving Hispanic drivers were more likely to
   result in citations or arrests compared with stops of
   White drivers. However, stops involving Black drivers
   were no more or less likely to end in a citation or
   arrest than stops involving White drivers, and searches
   involving minorities were no more or less likely to
   result in a seizure than searches involving White
   drivers. These disparities represent potential indicia
   of bias as described in the Court Order; as a result
   of these analyses, MSCO will take reasonable steps
   to investigate and monitor this situation and, where
   necessary, shall implement interventions. These results
   are consistent with those from the most recent annual
   report, Maricopa County Sheriff’s Office Traffic Stops
   Analysis Report: July 2017–December 2018, other than
   the result for arrests during stops of Black drivers.

   The MCSO and the CNA analysis team worked
   collaboratively to collate the data for this analysis,
   address missing values and other data irregularities,
   analyze traffic stops outcomes, and develop the
   Maricopa County Sheriff’s Office Traffic Stops Analysis
   Report: January 2019–December 2019. The MCSO
   had primary responsibility for collating data and
   adjudicating missing values and data irregularities, as
   well as reviewing the annual report. The CNA analysis
   team had primary responsibility for developing and




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                      2
INTRODUCTION3
Introduction3
                                                                   address the pattern of disparate treatment of Hispanic
Background
                                                                   community members in Maricopa County. The First
The Maricopa County Sheriff’s Office (MCSO),                       Order established actions required for the MCSO to
established in 1871, serves and protects the                       attain compliance, including introducing new analysis,
unincorporated areas of Maricopa County and several                training, and policies and appointing an independent
cities to which the office provides law enforcement                monitor.4 As a feature of the First Order, the MCSO
services on a contractual basis. In 2016, the residents            must conduct organizational- and individual-level
of Maricopa County elected Sheriff Paul Penzone                    analyses of patrol activity to investigate racial
to lead the office, which includes more than 3,000                 disparities in traffic stop outcomes. In 2018, the MCSO
employees and provides enforcement and detention                   contracted the CNA Institute for Public Research to
services to the more than four million residents of                analyze patrol activity on an annual and monthly basis
Maricopa County. The MCSO operates the Fourth                      and produce quarterly reports on special topics related
Avenue, Durango, Estrella, Lower Buckeye, and Towers               to traffic stops.
jails, as well as smaller temporary holding facilities
in district substations. The MCSO provides patrol                  This report directly responds to the First Order
and investigative operations for the seven districts               requirement to analyze the MCSO traffic stop activity
of the county, which include an array of businesses,               to determine whether disparate outcomes exist by race
residents, and communities. Additionally, the MCSO                 of driver. This report continues with the new approach
operates specialized units and teams, such as narcotics            to conducting a traffic stop outcome analysis for the
investigations, the animal crimes unit, canine teams,              MCSO, established in the most recent annual report.
and tactical operations.                                           This approach relies on propensity score matching
                                                                   (PSM) to compare stops that had similar characteristics
Since 2014, the MCSO has worked towards achieving                  other than the race of the driver. This report examines
compliance with a federal court order entered in                   patterns of patrol activity within the MCSO; it does
2013, requiring the MCSO to stop its immigration                   not analyze or identify individual deputies. The MCSO
enforcement and refrain from using Hispanic ancestry               expects to use this report as a knowledge base of
as a factor in making law enforcement decisions. In                traffic stop activity in the organization and as a guide
Manuel de Jesus Ortega Melendres v. Arpaio (now                    for potential interventions, initiatives, and new policies
Manuel de Jesus Ortega Melendres v. Penzone), a                    in conjunction with the Monitoring Team and Parties.
federal judge found that the MCSO violated the rights
of Latinos in Maricopa County through racial profiling
and a policy of unconstitutionally stopping persons
without reasonable suspicion of criminal activity, in
violation of their Fourth and Fourteenth Amendment
rights. In 2013, Judge G. Snow of US District Court,
Arizona, issued the First Supplemental Court Order
(First Order) to the Maricopa County Sheriff’s Office to

                                                                   4 In 2016, the Court issued the Second Supplemental Court
3 Much of the material from this section is identical to the         Order (Second Order), establishing additional oversight
  introduction from the Maricopa County Sheriff’s Office Traffic     and reforms for the MCSO. The Second Order does not
  Stops Analysis Report: July 2017–December 2018.                    include actions or requirements related to traffic stops.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                   3
   Purpose of traffic stop analyses                             Over time, methods for identifying evidence of
                                                                disparate outcomes have evolved. Early research
   Analyses of patrol activity are increasingly common
                                                                on bias in policing and disparate outcomes relied
   across US law enforcement agencies. Law enforcement
                                                                primarily on correlational and simple comparative
   agencies face heavy scrutiny by the public and the
                                                                methods (Gaines 2006; Novak 2004; Persico & Todd
   media for concerns of bias and disparate outcomes by
                                                                2006; Rodriguez et al. 2015; Smith & Petrocelli 2001).
   race in interactions between the police and community
                                                                Researchers now use methods like propensity score
   members. The interactions under scrutiny cover a
                                                                matching and weighting to analyze traffic stops and
   wide variety of activities, including officer-involved
                                                                other law enforcement activity outcomes for evidence
   shootings, use of force, searches, and traffic stops (see,
                                                                of racial disparity (Riley et al. 2005; Ridgeway 2006;
   for example, Correll et al. 2007; Fridell & Lim 2017;
                                                                Tillyer et al. 2010). Methods for assessing disparate
   Fryer 2016; Ridgeway 2006; Ritter 2017). Although
                                                                outcomes have also evolved to incorporate measures
   most law enforcement officers do not intentionally
                                                                beyond stop rates, focusing on stop outcomes such as
   practice biased policing, they may exhibit behaviors
                                                                citations and searches (Fridell 2004; Fridell 2005; Tillyer
   that appear biased or that result from implicit bias
                                                                et al. 2010). Researchers also use more sophisticated
   (Marsh 2009; Nix et al. 2017; Spencer, Charbonneau,
                                                                benchmarks, moving away from population as an
   & Glaser 2016). Even though law enforcement strives
                                                                external benchmark for assessing disparate outcomes
   for fair treatment, officers may unconsciously treat
                                                                (Grogger & Ridgeway 2006; Lange, Johnson,
   community members differently (Hall, Hall, & Perry
                                                                & Voas 2007).
   2016; Helfers 2016; Stroshine & Dunham 2008).
                                                                Understanding the expectations and limitations of
   Implicit bias refers to the attitudes or stereotypes
                                                                quantitative analysis for investigating implicit bias is
   that unconsciously affect understanding, actions, and
                                                                important. Research on traffic stops includes both
   decisions (Staats, Capatoso, Wright, & Contractor
                                                                pre-stop and post-stop analysis. Pre-stop analysis
   2015). In contrast to implicit bias, explicit bias refers
                                                                studies whether the race of the driver affects stop
   to attitudes and beliefs about a person or group on
                                                                rates; post-stop analysis studies whether the race
   a conscious level (James 2018), such as prejudice.
                                                                of the driver affects the outcome of a stop. The
   Implicit bias occurs and affects individuals without
                                                                different limitations of these two analyses illustrate the
   their awareness or intentional control (Staats et al.
                                                                difficulties of traffic stop analysis. A pre-stop analysis
   2015). An officer’s implicit biases may affect his or
                                                                requires estimating the local driving population, which
   her interactions with a driver when making a traffic
                                                                is a complex problem. Using census data is imprecise,
   stop and may affect stop outcomes on an individual
                                                                since it includes non-drivers and may not accurately
   level. This issue persists beyond the scope of law
                                                                reflect the driving population or the racial distribution
   enforcement agencies—all people possess implicit
                                                                of drivers who violate traffic laws (McMahon, Garner,
   biases, and implicit biases occur naturally on a
                                                                Davis, & Kraus 2002; Tregle, Nix, & Alpert 2019). Other
   subconscious level (Staats et al. 2015). Awareness
                                                                methods for estimating the racial distribution of the
   of implicit bias gives law enforcement agencies
                                                                driving population, such as observing and recording
   the opportunity to work with organizations and
                                                                the race of drivers in a given jurisdiction over time or
   researchers on methods and training to reduce
                                                                using driver license race data, can be cost-prohibitive
   implicit bias and its effects. Researchers can develop
                                                                or infeasible due to data unavailability (Fridell 2004;
   methods to identify officers who need implicit bias
                                                                Tillyer et al. 2010).
   or other training through quantitative analysis of
   disparate outcomes.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                            4
Conducting post-stop analysis mitigates some of              & Fielding 1992; Smith & Petrocelli 2001; Engel
these issues because the population under study is           & Calnon 2004; Novak 2004; Rojek, Rosenfeld, &
contained within the traffic stop data and does not          Decker 2004; Gaines 2006; Weiss & Rosenbaum
need to be estimated (Withrow, Dailey, & Jackson             2006; Gelman, Fagan, & Kiss 2012; Rosenfeld, Rojek,
2008; Ridgeway & MacDonald 2010). Despite                    & Decker 2012; Tillyer & Engel 2013; Baumgartner,
improvements in analytical methods, correct and              Epp, & Shoub 2018; Ariel & Tankebe 2018; Rodriguez,
in-depth traffic stop data from agencies is still            Richardson, Thorkildsen et al. 2019). A few studies
necessary to accurately measure disparate outcomes;          have documented findings of no racial disparity in
the absence of this data can limit the scope and             traffic stops (Groggery & Ridgeway 2006; Higgins,
effectiveness of the results. Some agencies track data       Vito, Grossi & Vito 2012; Taniguchi et al. 2016). The
for their traffic stops meticulously, while other agencies   balance of the evidence suggests that disparate
may track only limited information, such as when             outcomes during traffic stop activity is common in law
a stop occurred, the driver’s race, and limited stop         enforcement agencies in the United States; however,
outcomes, or they may store data about traffic stops         the prevalence of the problem does not imply that
across data systems that cannot be readily linked.           agencies should not pragmatically and proactively
                                                             address disparate outcomes by promoting anti-bias
Based in part on the limitations of traffic stop analysis,
                                                             policy, training, and practices.
the presence of disparate outcomes does not
necessarily indicate the presence of bias. Practitioners     Researchers have analyzed patrol activity in many
and consumers of bias research should understand             ways. Recently, the Stanford Computational Policy Lab
that disparate outcomes do not definitively indicate         (Pierson et al. 2019) compiled a dataset of 100 million
bias (Fridell 2004; Simoiu, Corbett-Davies, & Goel           traffic stops from municipal and state agencies. To
2017). Quantitative analysis cannot capture all the          date, this project is the largest traffic stop study
possible reasons that could explain the disparate            to investigate racial disparities in outcomes. The
outcomes. Even with these limitations, the results           study used a “veil of darkness” method to compare
from statistical analysis can provide better insight         stop rates by race in situations in which officers
into policing practices in an agency and serve as a          presumably could see the race of the driver versus
useful system for identifying disparate outcomes for         those (in conditions of darkness) in which officers
action by the agency. Such a system provides agencies        presumably could not. The study found evidence
with a tool to review officer traffic stop conduct and       of disparate outcomes in traffic stops across the
determine the necessary actions, if any, for officers and    compiled agencies when controlling for time of day.
agencies as a whole.                                         Several law enforcement agencies have taken on
                                                             the task of analyzing their patrol activity data and
A greater number of law enforcement agencies
                                                             developing a plan to reduce racial disparities, including
now analyze their traffic stop data internally or in
                                                             the Cincinnati Police Department (Ridgeway 2009),
partnership with researchers and analysts. The majority
                                                             Durham Police Department (Taniguchi et al. 2016),
of analyses conducted to date find racial disparity
                                                             Minneapolis Police Department (Ritter & Bael 2005),
in traffic stop outcomes. Tillyer et al. (2010) states,
                                                             and New York Police Department (Ridgeway 2007).
“Analyses of these data demonstrate a relatively
                                                             Overall, the use of statistical analysis for identifying
consistent trend of racial/ethnic disparities in vehicle
                                                             racial disparities in traffic stops is increasingly crucial,
stops and vehicle outcomes.” The majority of existing
                                                             and previous analyses indicate that disparities exist
studies have shown evidence of racially disparate
                                                             across the nation.
rates of stops or outcomes of patrol activity in
law enforcement agencies (Norris, Fielding, Kemp,




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              5
   Organization of this report                             Additionally, we provide supplemental appendices
                                                           to this report in a separate companion document,
   This report is organized into four sections:
                                                           including supporting data tables, alternate propensity
   introduction, approach, findings, and conclusion.
                                                           score matching models, and analytical support and
   The approach section explains the MCSO and CNA’s
                                                           robustness checks. Law enforcement researchers
   methods for analyzing traffic stop outcomes and
                                                           and analytical practitioners looking to implement
   developing this report. The findings section details
                                                           similar studies in other agencies will likely find these
   results of the traffic stop analysis on the selected
                                                           appendices of interest.
   outcomes. Finally, the conclusion section reviews the
   significance of the analytical findings and discusses
   future analyses that the MCSO and CNA will conduct
   in response to the Order. The appendices provide a
   reference list and list of abbreviations.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                        6
APPROACH                                                        information.7 After the deputy fills out the event on
                                                                TraCS, the system forwards entries for supervisory
                                                                review and, if necessary, revision.

In this section, we discuss the data, variables, and            Of the 209 variables available through TraCS (including
methodology we used in the traffic stops analysis.              deprecated legacy variables), we used a subset to
We begin by describing the MCSO Traffic and                     analyze racial disparities in stop outcomes, as well as
Criminal Software (TraCS) data system, defining the             construct and append data using variables present
variables used in the analysis, and describing the              in TraCS and other MCSO systems. Here, we briefly
data cleaning process prior to analysis. We then                describe the variables used in the analysis and those
discuss the propensity score matching approach used             constructed by the analysis team. For all categorical
for assessing racial disparity in the length of stops,          variables coded into a single variable (such as stop
searches, citations, and arrests, as well as the chi-           classification or perceived race of the driver), we
square analysis we used to assess racial disparity in           constructed indicator variables for each category.
seizure rates. We discuss the alternate specifications          Data about the stop. We used the stop date, stop
we used for the propensity score matching analyses.             start time, and stop end time variables to develop
We close by noting specific considerations for                  descriptive information about stops conducted by the
interpreting the findings from this analysis, as well as        MCSO. We also used the start time and end time to
limitations of the approach.                                    construct the stop length variable, which codes how
                                                                long a stop lasted in minutes from reported start to
Overview of data and variables                                  finish. We also used stop time to construct an indicator
The MCSO uses TraCS to capture data from the                    variable capturing stops occurring between 8:00 p.m.
field about traffic stops. TraCS is a data collection,          and 8:00 a.m. as a proxy for time of day used as a
records management, and reporting software for                  matching variable.8 Stop classification summarizes the
public safety professionals. Deputies use TraCS to              reason for the stop, per the Arizona Revised Statutes
document aspects of traffic stops, including driver             (ARS), classified into four categories: criminal, civil
and vehicle characteristics and activities that occur           traffic, criminal traffic, and petty. Deputies can also
during the stop. TraCS captures the start time, end             indicate whether circumstances beyond their control
time, and geolocation for the traffic stop.5 The                extended the length of a stop, including technical
system also requires the deputy to enter variables              issues (e.g., a printer failure), a language barrier, a DUI
such as the perceived race of the driver,6 the contact          stop, training, or calling for a tow. We also include
conclusion, and search and seizure information. TraCS           a variable capturing information about the deputy’s
also includes data fields capturing information about           assignment (based on call sign), broken out as normal
technical issues or language barriers, and it includes          patrol, Lake Patrol, off-duty assignment, designated
a comment field for deputies to input additional                traffic stop car, supervisor, and other.



5 In some patrol areas, particularly within Lake Patrol’s       7 A detailed description of the TraCS data collection system
  jurisdiction, GPS coverage can be inconsistent. In these        and included variables is available in MCSO policy #EB-2,
  cases, TraCS may not automatically capture the GPS              “Traffic Stop Data Collection,” available publicly on the
  coordinates of the stop. We discuss this issue further in       MCSO website: https://www.mcso.org/Policy/policies.
  the section on missing data.                                  8 The use of time of day as a matching variable is
6 Note that Arizona does not collect information about            complicated by the cyclical nature of time variables, in
  race as part of its driver’s license system; thus, all race     which 23:59 is closer to 00:01 than it is to 23:00, which
  categories within the TraCS data are based on the               cannot be readily captured using any continuous variable
  perception of the deputy who made the stop.                     construction.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                 7
   Data about stop outcomes. Stop conclusion data                 Data verification and missing data
   describe the outcome of the stop as a citation,                The analysis team reviewed the 2019 TraCS data
   warning, long-form, or incidental contact. Long-               for data quality (e.g., missing data or out-of-range
   form is used in cases of a non-booked arrest.9 TraCS           values) and verification. We identified missing data in
   indicates whether a stop included a search of the              several fields. As noted previously, geolocation data
   driver or vehicle (passenger searches are omitted              should automatically be added to each TraCS entry,
   from this analysis as our focus is on drivers) and             but it can be missing if the stop was made in an area
   whether that search was incident to arrest or towing.          without sufficient GPS coverage. The analysis team
   We constructed a variable for analyzing searches               identified 236 stop data entries with missing latitude
   that indicates whether a search of the driver or               and longitude coordinates. The MCSO used the coded
   vehicle took place. For this analysis, we restricted our       location for these stops to impute the latitude and
   interest in searches to those that are non-incidental          longitude for all entries.
   (i.e., discretionary) in nature. For example, policy
                                                                  The analysis team identified additional missing data
   dictates that all individuals be searched prior to arrest
                                                                  that the MCSO could not adjudicate or impute. Three
   detentions and all vehicles be inventoried prior to tow;
                                                                  stops were missing data for the vehicle license plate;
   searches that occur incident to arrests or tows are not
                                                                  we omitted these from all analyses, since in-state plate
   discretionary and thus were excluded from our analysis
                                                                  status is used as a propensity score matching variable.
   of outcomes. Deputies also indicate in TraCS whether
                                                                  Two stops were missing either start or end times, and
   or not a search resulted in the seizure of contraband.
                                                                  therefore we could not calculate stop lengths; these
   Data about the driver. We used the post-stop                   stops are omitted only from the stop length analysis.
   perceived race of the driver to classify driver race as        Taken together, the missing data represent less
   Asian, Black, Hispanic, Native American, or White. We          than 0.1 percent of the overall data, well below any
   also used the post-stop perceived sex of the driver            standard thresholds for concerns about missing data
   to create an indicator variable for male drivers (with         biasing analysis or findings. Supplemental Appendix 1
   female drivers and unknown sex drivers collapsed               describes missing data by variable.
   as the comparison category). We also include the
                                                                  To prepare the final dataset for analysis, in addition
   reported license plate of the vehicle the driver was
                                                                  to constructing variables as noted above, the analysis
   operating, classifying it as in-state or out-of-state.
                                                                  team removed non-traffic stop data and dropped
   The CNA analysis team appended data not housed                 duplicate stop entries (TraCS creates duplicate lines
   with TraCS into our analysis, including information            to capture data for multiple contacted passengers;
   about special assignments. The MCSO manually                   since this analysis focuses solely on drivers, these
   compiled data about special assignments by deputy              lines represent duplicate data). We removed all
   and by date. Special assignments during the timeframe          stops indicated as field interviews (FIs) in the contact
   of this analysis included DUI task forces, aggressive          conclusion variable since this meant the stop did
   driver enforcement, and bicycle race support. The              not end in an arrest, citation, or warning and is not
   analysis team also constructed a deputy productivity           relevant for this analysis. We then identified duplicate
   variable equal to the number of stops the deputy               entries based on the event number, deputy’s badge
   made over the 12-month period, for descriptive                 number, and driver’s first name and last name, and we
   purposes.                                                      removed all entries identified as duplicates based on
                                                                  these criteria. In addition, in the review of missing data
                                                                  entries, the MCSO identified 5 lines of data mistakenly
   9 The state of Arizona allows law enforcement personnel
     to perform both custodial bookings as well as citations in   classified as traffic stops (e.g., assisting a disabled
     lieu of detention (e.g., non-booked arrests).



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                             8
motorist) and 44 lines of data where no enforcement          between 8:00 a.m. and 8:00 p.m., the stop classification
actions took place and the driver was free to go (e.g.,      (operationalized as civil traffic stops versus all others),
stops pre-empted by priority calls for service).             whether the vehicle had out-of-state plates, whether
                                                             the deputy indicated the stop was extended for one
Methodology                                                  of the five reasons discussed above, and the call sign
                                                             category the deputy was operating under. The call sign
To most accurately estimate differential outcomes from
                                                             classification variable is a new matching variable as of
traffic stops based on the race of the driver, we used
                                                             this annual report. In addition, for the length of stop
two statistical approaches across the five outcome
                                                             analysis only, we include whether the stop involved an
variables under consideration. To analyze length of
                                                             arrest or a search; both these circumstances necessarily
stops, searches, citations versus warnings, and arrests,
                                                             result in longer stops. The addition of these variables
we used propensity score matching. To analyze seizure
                                                             for the stop length analysis is also new as of this
rates during searches, we used chi-square testing. We
                                                             annual report.
discuss each of these approaches in more detail below.
                                                             After this matching step, we conducted comparisons
Propensity score matching is a quasi-experimental
                                                             using the propensity scores to match observations.
method of statistical comparison. Researchers use
                                                             For the baseline analysis presented in the main body
quasi-experimental methods in circumstances in which
                                                             of this report, we used nearest neighbor matching (in
random assignment (i.e., experimental approaches)
                                                             which stops in the condition of interest are compared
are not feasible or practical; these techniques leverage
                                                             by propensity score with the nearest one stop that
specific data structure and statistical techniques
                                                             is not in the condition of interest). We chose nearest
to approximate experimental conditions (Shadish,
                                                             neighbor matching as the baseline case because it
Cook, & Campbell 2002). In this case, propensity
                                                             is the least susceptible to problems with achieving
score matching matches individual events (in this
                                                             common support (Caliendo & Kopeinig 2005), a
case, traffic stops) with similar events based on their
                                                             necessary condition for validating propensity score
characteristics (listed at the end of this paragraph).
                                                             matching results. Supplemental Appendix 6 describes
Specifically, propensity score matching identifies
                                                             common support and results from common support
the most similar events in or not in a condition of
                                                             testing in more detail. To check the robustness of our
interest (in this case, Hispanic, Black, or all minority
                                                             results, we ran each analysis using radius matching (in
drivers10) using a propensity score (Rosenbaum &
                                                             which stops in the condition of interest are compared
Rubin 1983; Apel & Sweeten 2010). For this traffic
                                                             with all stops within a certain propensity score range
stops analysis, we used a logistic regression in the
                                                             that are not in the condition of interest) using multiple
first stage of propensity score matching to determine
                                                             radii values. Finally, we also used nearest N-neighbor
the probability that a stop involved a driver of a
                                                             matching (in which stops in the condition of interest
particular race (Hispanic, Black, and all minorities).
                                                             are compared with the nearest N stops by propensity
For all analyses, stops involving White drivers are
                                                             score that are not in the condition of interest). We also
the comparison conditions. We performed matching
                                                             considered matching with and without replacement as
analyses using observed characteristics of the stop—
                                                             a sensitivity check. Supplemental Appendix 6 presents
namely whether the stop was conducted as part
                                                             detailed results from the robustness check analyses.
of a special assignment, the driver’s sex, the stop
longitude and latitude, whether the stop took place          For all analyses, we present findings in terms of
                                                             the average treatment effect—that is, the average
10 The ‘all minority drivers’ analysis includes Hispanic,    difference of outcomes between stops in and not
  Black, Asian, and Native American drivers, compared with
                                                             in the condition of interest (Rosenfeld, Rojek, &
  White drivers.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                             9
   Decker 2012). We report the average treatment effect,       Appendices to this report present the results from the
   reflecting the difference between outcomes in stops         alternate specifications.
   involving Hispanic, Black, or all minority community
                                                               For the length of stop analysis, we also considered
   members versus White community members. We
                                                               an alternate specification in which we added controls
   report the average treatment effect in lieu of average
                                                               for extended stop indicators to estimate the average
   treatment on the treated, since average treatment on
                                                               treatment on the treated, as well as a model in which
   the treated is appropriate when individuals can choose
                                                               we used the extended stop indicators as matching
   their assignment into the condition of interest, which
                                                               variables. We also considered models limited to those
   is not the case for minority status. For all propensity
                                                               stops with and without the extended stop indicators
   score analyses, we conducted standard checks of
                                                               for comparison purposes and because deputies
   balance and common support. We summarize these
                                                               self-select the extended stop indicators in the TraCS
   results in the body of the report and present them in
                                                               form. We anticipate the MCSO will further explore
   detail in Supplemental Appendix 4.
                                                               the extended stop indicators in future analyses with
   We analyzed the rate of seizures during searches            support from the analysis team. Including control
   using a standard chi-square test of homogeneity             variables in the second stage of the propensity score
   across mutually exclusive categories (in this case,         matching analysis is feasible only when nearest
   race). This test uncovers whether rates of seizures         neighbor matching is used; therefore, we present only
   vary significantly across racial categories. As noted in    findings from that specification for these alternate
   the literature, different rates of seizures may indicate    specifications.
   racial bias, since it suggests deputies may use different
                                                               Finally, to allow for direct comparison of the findings
   decision criteria or thresholds prior to searches of
                                                               in this report to the previous annual report, we
   minority and non-minority drivers (Persico & Todd
                                                               also include analyses using all other stops as the
   2006; Ridgeway & MacDonald 2009; Walker 2003;
                                                               comparison condition (e.g., all Hispanic stops are
   Simoiu et al. 2017). For this analysis, we considered
                                                               compared with all non-Hispanic stops), instead of
   only searches that were not incident to arrest or
                                                               stops of White drivers. The results from this analysis
   towing. We used a standard chi-square analysis with
                                                               are presented in Supplemental Appendix 2.
   Pearson’s and likelihood ratio tests (Pearson 1900). We
   also ran Fisher’s exact test (due to the small number
   of stops of Asian and Native American drivers) for          Considerations and limitations
   comparison purposes.                                        Propensity score matching represents a substantial
                                                               improvement over past methods of estimating
   Alternate specifications
                                                               racial disparity in law enforcement activities, since
   As noted above, we varied the propensity score
                                                               it does not rely on the development of imperfect or
   approach for the propensity score matching analyses
                                                               cost-prohibitive external benchmark data and it more
   to encompass two matching methods: radius and
                                                               precisely estimates the true differences in outcomes
   neighbor. We also varied the parameters used for
                                                               when accounting for differences in circumstance
   the radius caliper size and the number of neighbors
                                                               between interactions (e.g., traffic stops). However, the
   matched. Finally, we considered the effect of allowing
                                                               methodology is not without limitations. First, as noted
   replacement (i.e., whether an observation can be used
                                                               above, the matching step relies on the estimation
   as a match for multiple other observations) for nearest
                                                               of a logistic regression, which requires estimates to
   neighbor and radius matching.11 The Supplemental
                                                               converge over iterative analysis steps. This can limit the
                                                               inclusion of variables and observations if convergence
   11 Matching without replacement cannot be feasibly          is impossible for a given model specification. The
     conducted on N-to-1 neighbor matching analyses.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                           10
model also cannot account for any variable that             personnel, the results from these analyses can uncover
perfectly predicts the condition of interest, though this   only evidence of disparities in outcomes based on
did not occur in any of the estimated models in             race—they cannot provide insight into the underlying
this analysis.                                              causes of these disparities on their own.

Finally, as with all statistical techniques to assess
outcomes and behavior from law enforcement




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                       11
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   12
FINDINGS

In this section, we begin by describing the included variables. As part of the descriptive statistics, we present the
rates of traffic stops by race of driver. The analysis team worked closely with the MCSO to assess various options
for external benchmarks to use as a comparison condition for stop rates by race. Most existing or proposed
external benchmarks provide inaccurate estimates of the driving population (census population) or are cost-
prohibitive (collection of data on driver race using observations at intersections). We considered several emerging
practices (comparison of daytime versus nighttime stop rates, use of accident data, comparison of criminal versus
civil traffic stop rates), but we could not implement them using the currently available data from the MCSO.
Therefore, for stop rates, we present descriptive statistics only.

Below, we present the findings from the comparative propensity score matching and chi-square test of
homogeneity. For each stop outcome analyzed using propensity score matching, we include results from
comparing Hispanic drivers to White drivers, comparing Black drivers to White drivers, and comparing all minority
drivers to White drivers. We did not specifically analyze Asian or Native American drivers because of the relative
sparsity of stops involving drivers of these races. The chi-square analysis includes drivers of all races.


Descriptive statistics
In this section, we describe the data included in this analysis of traffic stops conducted by the MCSO between
January 2019 and December 2019 (a 12-month period). We present the characteristics of the stops themselves,
characteristics of stop outcomes, and the productivity of the deputies making the stops. Supplemental Appendix 1
provides a full table of descriptive statistics for each variable.

Driver characteristics
When deputies make a traffic stop, they document their observation of the perceived race of the driver both pre-
and post-stop in TraCS. We omitted analysis of the pre-stop perception of driver race, since this variable takes
the value “unknown” in almost 96 percent of stops. Post-stop, deputies perceived 68 percent of drivers as White,
21 percent as Hispanic, and 7 percent as Black. The remaining 4 percent of stops were of Native American and
Asian drivers.

Figure 1. Stops by post-stop perceived driver race
                                                   586               199
                                                   Asian        Native American
                                                    3%                1%
                                           1,636
                                           Black
                                              7%




                                       5,052
                                      Hispanic
                                        21%




                                                                             16,157
                                                                              White
                                                                                  68%



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                          13
   The deputies also enter post-stop perceived sex in TraCS. The drivers stopped were 59 percent male and
   41 percent female, plus three stops (less than one percent) in which the deputy could not determine the sex of
   the driver.

   Figure 2. Stops by post-stop perceived driver sex

                                                    3
                                                 Unknown
                                                  0 01%




                                      13,944
                                       Male                                9,683
                                        59 01%                             Female
                                                                           40 98%




   Stop characteristics
   Over the 12-month period for this analysis, the MCSO deputies performed 23,630 traffic stops. Traffic stops over
   this period exhibit an upward trend, with temporary decreases in February 2019 and in June 2019, and finally
   again from October 2019 through November 2019. This overall upward trend continues a pattern observed in
   late 2018.

   Figure 3. Stops by month, January 2019–December 2019



                    3000

                    2500

                    2000

                    1500

                    1000

                     500

                        0
                            Jan   Feb      Mar   Apr May Jun      Jul   Aug Sep     Oct   Nov Dec




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                        14
We also consider the time of day that a stop took place. A majority of the stops occurred between
7:00 a.m. and 5:00 p.m.

Figure 4. Stops by time of day



      1800
      1600
      1400
      1200
      1000
        800
        600
        400
        200
          0
                0:00-0:59
                1:00-1:59
                2:00-2:59
                3:00-3:59
                4:00-4:59
                5:00-5:59
                6:00-6:59
                7:00-7:59
                8:00-8:59
                9:00-9:59
              10:00-10:59
              11:00-11:59
              12:00-12:59
              13:00-13:59
              14:00-14:59
              15:00-15:59
              16:00-16:59
              17:00-17:59
              18:00-18:59
              19:00-19:59
              20:00-20:59
              21:00-21:59
              22:00-22:59
              23:00-23:59
Stop length is of particular importance to this analysis, since it is a core aspect of the Order. Stops lasted an
average of 16.1 minutes, a decrease from the previous annual report (in which the average stop length was
19.4 minutes). The majority of stops lasted between 5 and 25 minutes.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                      15
   Figure 5. Stop lengths in minutes

                                     50
                                                           46 22%




                                     40




                                     30
                           Percent




                                                  22 02%


                                     20                             18 14%




                                     10
                                                                             6 12%


                                                                                     2 35%
                                                                                              1 90%           1 23%   1 16%
                                          0 11%                                                       0 75%
                                      0
                                          0-4      5-9     10-14 15-19 20-24 25-29 30-39 40-49 50-99 100-518

                                                                             Minutes



   Deputies document in TraCS whether a stop is                                  Table 1. Extended stop reasons
   extended for reasons beyond their control. The
                                                                                     Reasons indicated                    Percentage of stops
   extended stops field contains five options: DUI stop,
   language barrier, technical issues, training stop, and                                      DUI stop                          1.95%
   vehicle towed. Deputies selected extended stop                                       Language barrier                         1.08%
   indicators for 3,200 stops, representing 13.5 percent                                 Technical issues                        6.45%
   of total stops. This represents a decrease from
                                                                                             Training stop                       4.47%
   the previous annual report, which seems to be
                                                                                             Vehicle towed                       1.45%
   driven primarily by a decrease in stops involving
   technical issues and tows. Technical issues occurred
   in 6.45 percent of stops, while training stops were                           We also considered which stops occurred while the
   close behind, at 4.47 percent. Based on observations                          deputy was on special patrol assignment. Of the
   during traffic stop ride-alongs and body-worn                                 23,630 stops in the dataset, 523 stops occurred while
   camera footage review while conducting a Traffic                              deputies were on DUI Task Force assignments, the
   Stop Quarterly Report, technical issues often involved                        most common special assignment in the traffic stop
   equipment failures in the deputy’s vehicle, such as                           data. Stops conducted while deputies were assigned to
   printer failures or automated license and registration                        the aggressive driver enforcement were the next most
   barcode scanner failures.                                                     common, followed by the Prickly Pedal Bike Race.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                              16
Table 2. Stops conducted during special assignments            than 1 percent ended with a long-form submission
 Special assignment Percentage of stops                        or incidental contact. The incidental contact refers to
                                                               situations in which a deputy makes incidental contact
      DUI Task Force                      2.21%
                                                               with the driver or other occupant of the vehicle and
     Aggressive driver                    0.05%
                                                               that person does not receive a warning, citation, or
         Bike race                        0.01%                long-form charges. A long form is used when the
                                                               officer submits charges but the person is not booked
Stop outcomes                                                  into jail. They may be charged if the county attorney or
Contact conclusion documents the outcomes from                 judge pursue the charges submitted in the long-form
each stop. Of the stops, 52 percent concluded with             complaint.
a citation, 47 percent ended with a warning, and less

Figure 6. Traffic stop contact conclusions


            Citation                                              52 37%
            Warning                                            47 20%
                   0 30%
  Incidental Contact
         Long Form 0 14%


                       0%             20%               40%             60%              80%               100%


The MCSO organizes stops into four categories, based           not include the possibility of jail time. These include
on ARS code: civil traffic, criminal traffic, criminal,        boating violations, park violations, and curfew
and petty. The majority of stops are civil traffic stops.      violations. Criminal violations are non-traffic violations
Civil traffic violations include violations in which the       that involve possible jail time and typically are incident
driver pays a fine and does not face jail time. Examples       to the traffic stop, such as stopping an individual with
of these include speeding, equipment violation, or             an active warrant for criminal activity or identifying
seatbelt violations. Criminal traffic violations are traffic   criminal activity not related to the stop. Almost
violations that result in a fine and involve possible          98 percent of stops have a civil traffic classification;
jail time. These include criminal speeding, reckless           2 percent have a criminal traffic classification. The
driving, driving under the influence, or driving on            dataset contains 40 criminal classifications and 3 petty
a revoked or cancelled license. Petty violations are           classifications, accounting for less than 0.25 percent of
criminal violations with less severe penalties that do         the stop classification reasons.

Figure 7. Traffic stop classifications


      Civil Traffic                                                                                           97 82%
  Criminal Traffic     2 00%
         Criminal 0 17%
            Petty 0 01%


                      0%            20%                40%              60%               80%               100%


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              17
     Figure 8 presents information about searches. MCSO                                 Figure 9. Seizures during non-incidental searches
     policy dictates that deputies search all arrested drivers
                                                                                                 25
     and search all towed vehicles; these searches are not
     discretionary on the part of the deputy. Non-incidental
     searches refer to searches that are not connected
     to arrests or tows; these are discretionary searches                                        20

     conducted by deputies. As Figure 8 shows, the majority                                                                               17 42%
                                                                                                                         16 59%
     of searches of drivers occurred incident to arrest.
     For this analysis, we considered searches of drivers                                        15
     or vehicles as a search outcome; there were more
     searches conducted by MCSO deputies of vehicles




                                                                                       Percent
     than searches of drivers.
                                                                                                 10


     Figure 8. Searches

            25                                                                                    5
                                     2 32%
                                                                                                         1 76%


            20                                                                                    0
                                                                                                      Driver Search   Vehicle Search     Driver or
                          1 68%                                                                        and Seizure     and Seizure     Vehicle Search
                                                                                                                                        and Seizure
                 1 56%
                                                                          1 51%
            15                                                1 43%

                                                                                        Deputies use the driver arrest variable field to
                                                                                        document whether arrests are classified as cite
  Percent




                                                                                        and release (i.e., citation in lieu of detention) or
            10
                                                                                        bookings. Depending on the charges against the
                                                                                        driver, deputies can use their discretion to choose
                                                                                        between the two options. For example, a deputy
            05
                                                                                        arresting an individual for driving under the influence
                                                 0 15%                                  may use his or her discretion regarding whether the
                                                                                        individual is too impaired to be released on his or
            00
                 Driver   Vehicle    Search       Non-          Non-      Non-          her own recognizance and should be booked for the
                 Search   Search    Driver or   incidental   incidental incidental
                                     Vehicle      Driver       Vehicle   Driver or      night. Arrests of drivers are rare among traffic stops,
                                                  Search       Search Vehicle Search
                                                                                        representing 3 percent of total traffic stops.

     For all stops involving a search, deputies record
     whether the search turned up contraband (i.e.,
     the incidence of seizures predicated on searches).
     Overall, 28 percent of non-incidental searches result
     in seizures, and these seizures are proportionately
     distributed across the searches of drivers and vehicles.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                          18
    Figure 10. Arrests during traffic stops                                                      Deputy characteristics

                                                                                                 The dataset includes 333 deputies from the MCSO.
                                 5
                                                                                                 We present data about deputy productivity,
                                                                                                 measured as the total number of stops conducted by
                                                                                                 deputies over the 12-month period in this analysis.
                                 4
                                                                                                 As Figure 11 shows, most deputies conducted
                                                                                                 between 1 and 51 stops during this period, but a
                                                                                                 notable minority of deputies made over 500 stops in
                                 3                                    2 72%                      the same period.
                      Percent




                                                                                                 Comparative analysis
                                 2
                                                                                                 In this section, we present the findings from
                                                                                                 analyzing each stop outcome and summarize the
                                                                                                 findings from the statistical analysis. Supplemental
                                 1
                                            0 66%                                                Appendix 2 includes results from the alternate
                                                                                                 specification using all other stops as the comparison
                                                                                                 condition. Supplemental Appendix 3 includes results
                                 0
                                      Driver Booked             Driver Cited                     from the logistic regressions for each of the conditions
                                                                                                 of interest. Supplemental Appendix 4 includes detailed
                                                                                                 tables of the propensity score matching results.
    Figure 11. Deputy productivity (number of stops                                              Supplemental Appendix 5 provides results from
    over the 12-month period)                                                                    the analyses of stop length that include extended
                                                                                                 stop indicators. Supplemental Appendix 6 provides
                     250                                                                         results from the other alternate specifications, and
                                                                                                 Supplemental Appendix 7 provides details on the
                                                                                                 results of the common support and balance tests
                     200
                                                                                                 for each specification. Note that we present the full
                                                                                                 analysis of seizures predicated on searches in the main
                                                                                                 body of the report.

                     150                                                                         For the propensity score matching results, we used
Number of Deputies




                                                                                                 a p-value of 0.05 or less to indicate significance.
                                                                                                 Given that the sample size for all analyses was more
                                                                                                 than 100, this resulted in a critical t-statistic of 1.96
                     100
                                                                                                 (t-statistics above this value indicate significance,
                                                                                                 and those below indicate a failure to reject the null
                                                                                                 hypothesis of no statistically significant difference).
                      50

                                                                                                 Common support and balance assumptions were
                                                                                                 met for all the baseline analyses (see Supplemental
                                                                                                 Appendix 7 for further details on these tests). In
                       0
                                                                                                 propensity score matching analysis, common support
                                       1


                                               1




                                                                          1
                                                    1


                                                           1


                                                                  1




                                                                                       0


                                                                                             0
                                                                              51
                           51


                                 01

                                      15


                                             20




                                                                       40
                                                   25


                                                         30


                                                                35




                                                                                    50


                                                                                           50




                                                                                                 is assumed for valid estimation, meaning that all
                                                                              -4
                           1-


                                -1

                                       1-


                                            1-


                                                   1-


                                                          1-


                                                                 1-


                                                                      1-




                                                                                   1-
                                51




                                                                                           >
                                                                              1
                                     10


                                            15


                                                 20


                                                        25


                                                               30


                                                                      35


                                                                           40


                                                                                   45




                                                   Number of Stops




    MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                           19
   observations contain a positive probability of being in the condition of interest or not, based on the probability
   score (p-score) (Khandker, Koolwal, & Samad 2010). Balance evaluates the effectiveness of the matching
   procedure in reducing observable differences between observations within and out of the condition of interest
   (Khandker, Koolwal, & Samad 2010). After matching takes places, the differences between observations in the
   condition of interest and their matches on the observable characteristics used for matching should be minimal.

   Analyses presented in this section include all observations unless otherwise noted.

   Stop length
   The analysis team investigated differences in stop length between Hispanic and White drivers, Black and White
   drivers, and minority and White drivers. To provide context and a comparison point, the average stop length
   for stops of White drivers in 2019 was 14.87 minutes (or 14 minutes and 52 seconds). Table 3 summarizes the
   findings from this analysis. Our analysis found statistically significant differences in stop lengths for all the
   comparisons (with all t-statistics exceeding 1.96), with all differences falling between 1 and 2 minutes.
   These findings are consistent with those from the previous annual report in terms of statistical significance,
   though all observed differences are smaller. The findings were consistent across all alternate specifications of the
   main propensity score matching model with replacement.12 Note that all stop length analyses omit the two stops
   for which we could not calculate stop length.


   Table 3. Propensity score matching results for stop length

                                                                                                     Statistically
                 Model                     Difference (in minutes)              t-statistic          significant?
    Hispanic v. White drivers                            1.91                       5.24                   Yes
    Black v. White drivers                               1.55                       2.67                   Yes
    Minority v. White drivers                            1.38                       4.61                   Yes

   We considered alternate specifications for the analysis of stop length; we used the extended stop indicators
   to modify the propensity score matching model in three ways. As noted above, deputies can indicate whether
   they experienced specific circumstances that extended the length of a stop beyond their control, which include
   technical issues (e.g., a printer failure), a language barrier, a DUI stop, training, or calling for a tow. We considered
   three mechanisms of controlling for the stop length indicators. First, we introduced the stop length indicators
   in the second stage matching analysis as control variables. Since we had to conduct the alternate specification
   analysis manually after calculating the propensity scores, we could not compare the observed difference due to
   driver race directly with the baseline analyses. The observed difference in this estimation represents the treatment
   on the treated; in the baseline propensity score matching analysis, the average treatment on the treated and
   average treatment effect always fell within 2 minutes of each other. Since the results were not directly comparable,
   we focused instead on consistency or inconsistency in statistical significance. Table 4 presents the results from
   this analysis. In this specification, the differences observed are slightly smaller than without the extended stop
   indicators included, but remain statistically significant. As can be seen in the detailed tables in Supplemental
   Appendix 5, the extended stop indicators all had a large impact on stop length (both in estimated effect per the
   coefficient and in terms of being highly statistically significant).

   12 Models without replacement are less stable because of the likelihood of matching less similar events; we therefore
     comment in the report on consistency among only the models with replacement. Details on results from the models without
     replacement can be found in Supplemental Appendix 6.


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                           20
Table 4. Propensity score matching results for stop length, controlling for extended stop indicators

                                                                                                 Statistically
              Model                     Difference (in minutes)             t-statistic          significant?
 Hispanic v. White drivers                           1.09                       5.12                   Yes
 Black v. White drivers                              1.38                       3.43                   Yes
 Minority v. White drivers                           0.77                        3.7                   Yes

As a second test of the impact of the extended stop length indicator variables, we introduced those variables
as matching variables. However, we omit language barrier, as it is not appropriate to include variables in the
matching step that could be caused by the condition of interest (i.e., the race of the driver). Table 5 presents the
results from this analysis; the differences here are average treatment effect and are thus directly comparable
to those in the baseline analysis. In this model, all of the differences are statistically significant, and again the
observed differences are similar to those in the original specification.


Table 5. Propensity score matching results for stop length, including extended stop indicators as
matching variables

                                                                                                 Statistically
              Model                     Difference (in minutes)             t-statistic          significant?
 Hispanic v. White drivers                            1.59                      4.21                   Yes
 Black v. White drivers                              1.68                       2.84                   Yes
 Minority v. White drivers                           1.22                       4.11                   Yes

Lastly, we ran separate propensity score matching analyses for stops with an extended stop reason and stops
without an extended stop reason. Table 6 and Table 7 present the results from these analyses, respectively. For
stops with an extended stop reason, length did not differ significantly by race. Considering stops that were
not noted as extended, the differences observed are all statistically significant, but all are smaller than in the
baseline model.


Table 6. Propensity score matching results for stop length, including only stops noted as extended

                                                                                                 Statistically
              Model                     Difference (in minutes)             t-statistic          significant?
 Hispanic v. White drivers                            1.10                      0.49                   No
 Black v. White drivers                              -2.99                      -1.20                  No
 Minority v. White drivers                           1.89                       0.92                   No




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                          21
   Table 7. Propensity score matching results for stop length, including only stops not noted as extended

                                                                                                    Statistically
                 Model                     Difference (in minutes)             t-statistic          significant?
    Hispanic v. White drivers                            0.91                      4.76                   Yes
    Black v. White drivers                               1.28                      3.88                   Yes
    Minority v. White drivers                            0.94                      5.66                   Yes

   Taken together, the results for the stop length outcomes suggest that the extended stop indicators played a
   role in understanding the length of stops that MCSO deputies conducted. The MCSO and CNA expect to further
   investigate the use and effect of extended stop indicators in a future quarterly report.

   Citations
   The analysis team investigated differences in citation rates (i.e., the percentage of stops that involved citations, as
   opposed to warnings or long forms) between Hispanic and White drivers, Black and White drivers, and minority
   and White drivers. To provide context and a comparison point, 52 percent of stops involving White drivers end
   in a citation. Table 8 summarizes the findings from this analysis. Hispanic drivers and minority drivers were
   more likely to receive citations, as opposed to warnings or other stop outcomes, than White drivers. Black
   drivers, however, did not experience statistically significant differences in citation rates compared with
   White drivers. These findings are consistent with those from the previous annual report in terms of statistical
   significance, though the observed differences are larger in this analysis. The findings were consistent across all
   alternate specifications of the main propensity score matching model with replacement.


   Table 8. Propensity score matching results for citations

                                                                                                    Statistically
                 Model                     Difference (percentage)             t-statistic          significant?
    Hispanic v. White drivers                         4 percent                    4.42                   Yes
    Black v. White drivers                            3 percent                     1.8                    No
    Minority v. White drivers                         4 percent                    4.82                   Yes

   Searches
   The analysis team investigated differences in search rates (i.e., the percentage of stops that involved searches not
   incident to arrest or tow) between Hispanic and White drivers, Black and White drivers, and minority and White
   drivers. To provide context and a comparison point, 1 percent of stops involving White drivers involve a search.
   Table 9 summarizes the findings from this analysis. Search rates had statistically significant differences for
   all the comparisons, ranging from a difference of 1 percent for Black and minority drivers compared with
   White drivers to 2 percent for Hispanic drivers compared with White drivers. These findings are consistent
   with those from the previous annual report in terms of statistical significance, though the observed differences are
   slightly larger in this analysis. The findings are consistent across all alternate specifications of the main propensity
   score matching model with replacement.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                           22
Table 9. Propensity score matching results for searches

                                                                                                    Statistically
              Model                      Difference (percentage)              t-statistic           significant?
 Hispanic v. White drivers                          2 percent                     5.51                    Yes
 Black v. White drivers                             1 percent                     2.31                    Yes
 Minority v. White drivers                          1 percent                     6.12                    Yes

Arrests
The analysis team investigated differences in arrest rates (i.e., the percentage of stops that involved arrests)
between Hispanic and White drivers, Black and White drivers, and minority and White drivers. To provide context
and a comparison point, 3 percent of stops involving White drivers end in an arrest. (Across all drivers, booked
arrests account for 19 percent of all arrests.) Table 10 summarizes the findings from this analysis. We found
statistically significant differences in arrest rates for Hispanics and minority drivers overall, but not
between Black drivers and White drivers. These findings are consistent with those from the previous annual
report in terms of statistical significance, except for the result for Black drivers, and are consistent in the size of the
observed differences. The findings were consistent across all alternate specifications of the main propensity score
matching model with replacement.


Table 10. Propensity score matching results for arrests

                                                                                                    Statistically
              Model                      Difference (percentage)              t-statistic           significant?
 Hispanic v. White drivers                          1 percent                     3.06                    Yes
 Black v. White drivers                             1 percent                      1.2                    No
 Minority v. White drivers                          1 percent                     4.14                    Yes

Seizures
The analysis team investigated differences in seizure rates, predicated on non-incidental searches, by the race
of the driver. Deputies made 356 stops involving non-incidental searches during the analysis period. Table 11
presents the breakdown of searches with and without seizures by the race of the driver.13 The chi-squared test of
homogeneity returned χ2=4.07, p=0.396, and the Fisher’s exact test returned p=0.391, indicating no statistically
significant difference in the distributions of searches with and without seizures across driver race. These
findings are consistent with those of the previous annual report.




13 Note that only one search involving an Asian driver was conducted.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                23
   Table 11. Seizures during non-incidental searches by race of driver

                                      Percentage of searches             Percentage of searches
                Race of driver           without seizures                     with seizures
                Asian                             100%                            0%
                Black                             59%                             41%
                Hispanic                          75%                             25%
                Native American                   75%                             25%
                White                             71%                             29%
                Overall                           72%                             28%




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    24
CONCLUSION

The MCSO and CNA’s analysis team conclude that               and other forthcoming analyses to better understand
there is evidence of disparate outcomes by driver race       traffic stop behavior and better serve the residents of
in traffic stops. This finding is consistent with past       Maricopa County. The information in this report will
studies of traffic stop outcomes in other agencies           be foundational to the MCSO’s efforts to implement
(as noted in this report’s introduction), as well as         data-driven approaches to improving the effectiveness
with previous traffic stop analyses within the MCSO          and fairness of patrol activity. Additionally, this analysis
under the Court Order. In particular, stops involving        places the MCSO at the forefront of comprehensive,
Hispanic or Black drivers were more likely to be longer      in-depth studies of traffic stop activity in US
and were more likely to involve a search than stops          law enforcement.
involving White drivers. Stops involving Hispanic
                                                             The MCSO and CNA will continue to work closely to
drivers were more likely to result in citations or arrests
                                                             analyze traffic stop activity by MCSO deputies. This
compared with stops of White drivers. However, stops
                                                             work will include developing additional annual analysis
involving Black drivers were no more or less likely to
                                                             reports, monthly analysis reports analyzing individual
end in a citation or arrest than stops involving White
                                                             deputies, and quarterly reports on special topics
drivers, and searches involving minorities were no
                                                             selected by the MCSO, CNA, and the Monitoring Team,
more or less likely to result in a seizure than searches
                                                             in consultation with the Parties.
involving White drivers. Analysis also suggests that the
indicators for extended stop reasons may explain some
of the differences in stop lengths, a potential area for
further inquiry by the MCSO and the analysis team.
Taken together, we identified disparities in many, but
not all, stop outcomes. These disparities may indicate a
systemic problem. These disparities represent potential
indicia of bias as described in the Court Order; as a
result of these analyses, MSCO will take reasonable
steps to investigate and monitor this situation and,
where necessary, shall implement interventions.

The MCSO takes the findings of disparity presented
in this report seriously, as disparities in traffic stop
outcomes are a potential indicator of implicit bias.
Accordingly, the MCSO will proceed with training,
policy, and practice to reduce bias. The MCSO
remains committed to this charge and will continue
to implement necessary changes to address bias—
implicit and otherwise—in the organization and in
traffic stops in particular. As required by the Court
Order, MCSO will take reasonable steps to investigate
and closely monitor the situation based on these
results. The MCSO will use the analyses in this report



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              25
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   26
APPENDIX A. References

Apel, R. J., & Sweeten, G. (2010). Propensity score matching in criminology and criminal justice. Handbook of
   Quantitative Criminology, 10, 543-562.

Ariel, B., & Tankebe, J. (2018). Racial stratification and multiple outcomes in police stops and searches. Policing and
    Society, 28(5), 507-525.

Baumgartner, F. R., Epp, D. A., & Shoub, K. (2018). Suspect citizens: What 20 million traffic stops tell us about
   policing and race. New York, NY: Cambridge University Press.

Caliendo, M., & Kopeinig, S. (2005). Some practical guidance for the implementation of propensity score matching.
    Discussion Paper No. 1588.

Correll, J., Park, B., Judd, C. M., Wittenbrink, B., Sadler, M. S., & Keesee, T. (2007). Across the thin blue line: police
    officers and racial bias in the decision to shoot. Journal of Personality and Social Psychology, 92(6), 1006.

Engel, R. S., & Calnon, J. M. (2004). Examining the influence of drivers’ characteristics during traffic stops with
   police: Results from a national survey. Justice Quarterly, 21(1), 49-90.

Fridell, L. A. (2004). By the numbers: A guide for analyzing race data from vehicle stops. Washington, DC: Police
    Executive Research Forum.

Fridell, L. (2005). Understanding race data from vehicle stops: A stakeholder’s guide. Police Executive Research
    Forum.

Fridell, L., & Lim, H. (2016). Assessing the racial aspects of police force using the implicit- and counter-bias
    perspectives. Journal of Criminal Justice, 44, 36-48.

Fryer Jr, R. G. (2016). An empirical analysis of racial differences in police use of force (No. w22399). National Bureau
    of Economic Research.

Gaines, L. K. (2006). An analysis of traffic stop data in Riverside, California. Police Quarterly, 9(2), 210-233.

Gelman, A., Fagan, J., & Kiss, A. (2007). An analysis of the New York City police department’s “stop-and-frisk” policy
   in the context of claims of racial bias. Journal of the American Statistical Association, 102(479), 813-823.

Grogger, J., & Ridgeway, G. (2006). Testing for racial profiling in traffic stops from behind a veil of darkness. Journal
   of the American Statistical Association, 101(475), 878-887.

Hall, A. V., Hall, E. V., & Perry, J. L. (2016). Black and blue: Exploring racial bias and law enforcement in the killings
    of unarmed black male civilians. American Psychologist, 71(3), 175.

Helfers, R. C. (2016). Ethnic disparities in the issuance of multiple traffic citations to motorists in a southern
    suburban police agency. Journal of Ethnicity in Criminal Justice, 14(3), 213-229.

Higgins, G. E., Vito, G. F., Grossi, E. L., & Vito, A. G. (2012). Searches and traffic stops: Racial profiling and
   capriciousness. Journal of Ethnicity in Criminal Justice, 10(3), 163-179.

James, L. (2018). The stability of implicit racial bias in police officers. Police Quarterly, 21(1), 30-52.

Khandker, S. R., Koolwal, G. B., & Samad, H. A. (2010). Handbook on Impact Evaluation. Washington, DC: The World
   Bank.

Lange, J. E., Johnson, M. B., & Voas, R. B. (2005). Testing the racial profiling hypothesis for seemingly disparate
   traffic stops on the New Jersey Turnpike. Justice Quarterly, 22(2), 193-223.


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                  27| APPENDIX A
   Marsh, S. (2009). The lens of implicit bias. Juvenile and Family Justice Today, 18, 16-19.

   McMahon, J., Garner, J., Davis, R., & Kraus, A. (2002). How to correctly collect and analyze racial profiling data: Your
     reputation depends on it! In Final Project Report for Racial Profiling Data Collection and Analysis.

   Nix, J., Campbell, B. A., Byers, E. H., & Alpert, G. P. (2017). A bird’s eye view of civilians killed by police in 2015:
       Further evidence of implicit bias. Criminology & Public Policy, 16(1), 309-340.

   Norris, C., Fielding, N., Kemp, C., & Fielding, J. (1992). Black and blue: An analysis of the influence of race on being
      stopped by the police. British Journal of Sociology, 207-224.

   Novak, K. J. (2004). Disparity and racial profiling in traffic enforcement. Police Quarterly, 7(1), 65-96.

   Pearson, K. (1900). X. On the criterion that a given system of deviations from the probable in the case of a
       correlated system of variables is such that it can be reasonably supposed to have arisen from random
       sampling. The London, Edinburgh, and Dublin Philosophical Magazine and Journal of Science, 50(302), 157-175.

   Persico, N., & Todd, P. (2006). Generalising the hit rates test for racial bias in law enforcement, with an application
       to vehicle searches in Wichita. The Economic Journal, 116(515), F351-F367.

   Pierson, E., Simoiu, C., Overgoor, J., Corbett-Davies, S., Jenson, D., Shoemaker, A., Goel, S. (2019). A large-scale
       analysis of racial disparities in police stops across the United States. Stanford Computational Policy Lab.

   Ridgeway, G. (2006). Assessing the effect of race bias in post-vehicle stop outcomes using propensity scores.
       Journal of Quantitative Criminology, 22, 1-29.

   Ridgeway, G. (2007). Analysis of racial disparities in the New York Police Department’s stop, question, and frisk
       practices. Rand.

   Ridgeway, G. (2009). Cincinnati Police Department traffic stops: Applying RAND’s framework to analyze racial
       disparities. Rand.

   Ridgeway, G., & MacDonald, J. M. (2009). Doubly robust internal benchmarking and false discovery rates for
       detecting racial bias in police stops. Journal of the American Statistical Association, 104(486), 661-668.

   Ridgeway, G., & MacDonald, J. (2010). Methods for assessing racially biased policing.
       In S. K. Rice & M. D. White (Eds.), Race, Ethnicity, and Policing: New and Essential Readings (pp. 180-204). New
       York, NY: New York University Press.

   Riley, K. J., Turner, S., MacDonald, J., Ridgeway, G., Schell, T., Wilson, J., Dixon, T. L., Fain, T., & Barnes-Proby, D.
       (2005). Police-community relations in Cincinnati. Rand.

   Ritter, J. A. (2017). How do police use race in traffic stops and searches? Tests based on observability of race.
        Journal of Economic Behavior and Organization, 135, 82–98.

   Ritter, J. A., & Bael, D. (2005). Detecting racial profiling in Minneapolis traffic stops: A new approach. Economic
        Review, 95, 94-98.

   Rodriguez, D., Kunard, L., Johnson, W., LaRochelle, J., & Thorkildsen, Z. (2015). Assessment Report on the Fayetteville
      (North Carolina) Police Department. Washington, DC.

   Rodriguez, D., Richardson, K., Thorkildsen, Z., Monroe, R., Medlock, H., Rickman, S. (2019). Final Report: Racial Bias
      Audit of the Charleston, South Carolina, Police Department. Arlington, VA: CNA.

   Rojek, J., Rosenfeld, R., & Decker, S. (2004). The influence of driver’s race on traffic stops in Missouri. Police
       Quarterly, 7(1), 126-147.

   Rosenbaum, P. R., & Rubin, D. B. (1983). The central role of the propensity score in observational studies for causal
      effects. Biometrika, 70(1), 41-55.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                 28| APPENDIX A
Rosenfeld, R., Rojek, J., & Decker, S. (2012). Age matters: Race differences in police searches of young and older
   male drivers. Journal of Research in Crime and Delinquency, 49(1), 31-55.

Shadish, W. R., Cook, T. D., & Campbell, D. T. (2002). Experimental and quasi-experimental designs for generalized
   causal inference. Belmont, CA: Wadsworth Cengage Learning.

Simoiu, C., Corbett-Davies, S., & Goel, S. (2017). The problem of infra-marginality in outcome tests for
   discrimination. The Annals of Applied Statistics, 11(3), 1193-1216.

Smith, M. R., & Petrocelli, M. (2001). Racial profiling? A multivariate analysis of police traffic stop data. Police
   Quarterly, 4(1), 4-27.

Spencer, K. B., Charbonneau, A. K., & Glaser, J. (2016). Implicit bias and policing. Social and Personality Psychology
   Compass, 10(1), 50-63.

Staats, C., Capatosto, K., Wright, R. A., & Contractor, D. (2015). State of the science: Implicit bias review 2015.
    Kirwan Institute for the Study of Race and Ethnicity, The Ohio State University.

Stroshine, M., Alpert, G., & Dunham, R. (2008). The influence of “working rules” on police suspicion and
    discretionary decision making. Police Quarterly, 11(3), 315-337.

Taniguchi, T., Hendrix, J., Aagaard, B., Strom, K., Levin-Rector, A., & Zimmer, S. (2016). Exploring racial
    disproportionality in traffic stops conducted by the Durham Police Department. Research Triangle Park, NC: RTI
    International.

Taniguchi, T., Hendrix, J., Aagaard, B., Strom, K., Levin-Rector, A., & Zimmer, S. (2016). A test of racial
    disproportionality in traffic stops conducted by the Fayetteville Police Department. Research Triangle Park, NC:
    RTI International.

Tillyer, R., & Engel, R. S. (2013). The impact of drivers’ race, gender, and age during traffic stops: Assessing
     interaction terms and the social conditioning model. Crime & Delinquency, 59(3), 369-395.

Tillyer, R., Engel, R. S., & Cherkauskas, J. C. (2010). Best practices in vehicle stop data collection and analysis.
     Policing: An International Journal of Police Strategies & Management, 33(1): 69-92.

Tregle, B., Nix, J., & Alpert, G. P. (2019). Disparity does not mean bias: making sense of observed racial disparities in
    fatal officer-involved shootings with multiple benchmarks. Journal of Crime and Justice, 42(1), 18-31.

Walker, S. (2003). Internal benchmarking for traffic stop data: An early intervention system approach. Police
   Executive Research Forum.

Weiss, A., & Rosenbaum, D. P. (2006). Illinois traffic stops statistics study: 2005 annual report. Evanston, IL:
   Northwestern University Center for Public Safety.

Withrow, B. L., Dailey, J. D., & Jackson, H. (2008). The utility of an internal benchmarking strategy in racial profiling
    surveillance. Justice Research and Policy, 10(2), 19-47.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                29| APPENDIX A
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   30| APPENDIX A
APPENDIX B. Acronyms

 Acronym                 Definition
     ARS            Arizona Revised Statutes
     DRE            Drug recognition expert
      FI                 Field interview
    MCSO        Maricopa County Sheriff’s Office
     PSM           Propensity score matching
    TraCS         Traffic and Criminal Software




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   31| APPENDIX B
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   32| APPENDIX B
                          3003 Washington Boulevard, Arlington, VA 22201
                                    www.cna.org | 703-824-2000




 CNA is a not-for-profit research organization that serves the public interest by providing in-depth
analysis and result-oriented solutions to help government leaders choose the best course of action in
                               setting policy and managing operations.
This document contains the best opinion of CNA at the time of issue.

CNA Analysis Team:
Zoë Thorkildsen, Project Director; Emma Wohl, Deputy Project Director;
Bridgette Bryson, Analyst; Benjamin Carleton, Analyst; Jennifer Lafferty, Analyst;
Brittany Cunningham, Analyst; James R. Coldren, Jr., Advisor; Hildy Saizow, Advisor

Suggested citation:

Thorkildsen, Z., Bryson, B., Wohl, E., Carleton, B., & Lafferty, J. (2020). Maricopa
County Sheriff’s Office Traffic Stops Analysis Report: January 2019–December 2019
Supplemental Appendices. Phoenix, AZ: Maricopa County Sheriff’s Office.




Distribution

Distribution unlimited.

                                                                                 May 2020
TABLE OF CONTENTS

                        SUPPLEMENTAL APPENDIX 1. Variable Definitions,
                        Descriptive Statistics, and Missing Values Summary .  . 1
                        SUPPLEMENTAL APPENDIX 2. Alternate Comparison
                        Condition Results .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 5
                        SUPPLEMENTAL APPENDIX 3. Propensity Score
                        Matching Logistic Regression Results.  .  .  .  .  .  .  . 7
                        SUPPLEMENTAL APPENDIX 4. Propensity Score
                        Matching Baseline Analysis Tables of Results.  .  .  . 15
                        SUPPLEMENTAL APPENDIX 5. Propensity Score
                        Matching Results for Stop Length when Including
                        Extended Stop Indicator Variables .  .  .  .  .  .  .  .          19
                        SUPPLEMENTAL APPENDIX 6. Propensity Score
                        Matching Alternate Specifications Tables of Results . 35
                        SUPPLEMENTAL APPENDIX 7. Propensity Score
                        Matching Common Support and Balance
                        Testing Results .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .   75




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                           i| APPENDIX
   TABLE OF CONTENTS

                           TABLES
                              Table 1. Variable definitions, descriptive statistics, and missing
                              values summary .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 2
                              Table 2. Propensity score matching results for stop length, all stop
                              comparison condition . . . . . . . . . . . . . . . . . . . . . . 5
                              Table 3. Propensity score matching results for citations, all stop
                              comparison condition . . . . . . . . . . . . . . . . . . . . . . 5
                              Table 4. Propensity score matching results for searches, all stop
                              comparison condition . . . . . . . . . . . . . . . . . . . . . . 5
                              Table 5. Propensity score matching results for arrests, all stop
                              comparison condition . . . . . . . . . . . . . . . . . . . . . . 5
                              Table 6. Logistic regression results for stop length, Hispanic drivers.   .   .   . 7
                              Table 7. Logistic regression results for all other outcomes,
                              Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 8
                              Table 8. Logistic regression results for stop length, Black drivers .  .  .  .  . 9
                              Table 9. Logistic regression results for all other outcomes, Black drivers . 10
                              Table 10. Logistic regression results for stop length, minority drivers.   .   .  11
                              Table 11. Logistic regression results for all other outcomes,
                              minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                          12
                              Table 12. Stop length baseline analysis results, Hispanic drivers.   .   .   .   .  15
                              Table 13. Stop length baseline analysis results, Black drivers .   .   .   .   .   . 15
                              Table 14. Stop length baseline analysis results, minority drivers .   .   .   .   .  16
                              Table 15. Citations baseline analysis results, Hispanic drivers .   .   .   .   .   .  16
                              Table 16. Citations baseline analysis results, Black drivers .  .  .  .  .  .  .                                16
                              Table 17. Citations baseline analysis results, minority drivers.   .   .   .   .   . 16
                              Table 18. Searches baseline analysis results, Hispanic drivers .   .   .   .   .   .  17
                              Table 19. Searches baseline analysis results, Black drivers .  .  .  .  .  .  .                                 17
                              Table 20. Searches baseline analysis results, minority drivers.   .   .   .   .   . 17
                              Table 21. Arrests baseline analysis results, Hispanic drivers.   .   .   .   .   .   .  17
                              Table 22. Arrests baseline analysis results, Black drivers .   .   .   .   .   .   .   . 18
                              Table 23. Arrests baseline analysis results, minority drivers .   .   .   .   .   .   .  18
                              Table 24. Stop lengths results, controlling for extended stop indicators,
                              Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 19
                              Table 25. Stop lengths results, controlling for extended stop indicators,
                              Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 20
                              Table 26. Stop lengths results, controlling for extended stop indicators,
                              minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                          21




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                      ii| APPENDIX
TABLE OF CONTENTS

                          Table 27. Stop lengths results, including extended stop indicators as
                          matching variables, Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  23
                          Table 28. Stop lengths results, including extended stop indicators as
                          matching variables, Black drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                           24
                          Table 29. Stop lengths results, including extended stop indicators as
                          matching variables, minority drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  25
                          Table 30. Stop lengths results, observations limited to extended stops,
                          Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 27
                          Table 31. Stop lengths results, observations limited to non-extended stops,
                          Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 28
                          Table 32. Stop lengths results, observations limited to extended stops,
                          Black drivers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                      29
                          Table 33. Stop lengths results, observations limited to non-extended stops,
                          Black drivers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 30
                          Table 34. Stop lengths results, observations limited to extended stops,
                          minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       31
                          Table 35. Stop lengths results, observations limited to non-extended stops,
                          minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 32
                          Table 36. Matching results for nearest neighbor matching, with
                          replacement, Hispanic drivers, stop length.  .  .  .  .  .  .  .  .  .  .  .  .                              35
                          Table 37. Matching results, nearest neighbor matching, with
                          replacement, Black drivers, stop length.   .   .   .   .   .   .   .   .   .   .   .   .   .   .  35
                          Table 38. Matching results for nearest neighbor matching, with
                          replacement, minority drivers, stop length .  .  .  .  .  .  .  .  .  .  .  .  .                             35
                          Table 39. Matching results for nearest neighbor matching, with
                          replacement, Hispanic drivers, all other outcomes .   .   .   .   .   .   .   .   .   . 36
                          Table 40. Matching results, nearest neighbor matching, with
                          replacement, Black drivers, all other outcomes . . . . . . . . . . . . 36
                          Table 41. Matching results for nearest neighbor matching, with
                          replacement, minority drivers, all other outcomes .  .  .  .  .  .  .  .  .  .                               36
                          Table 42. Stop length results, nearest neighbor matching with
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  36
                          Table 43. Stop length results, nearest neighbor matching with
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  36
                          Table 44. Stop length results, nearest neighbor matching with
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  37
                          Table 45. Citations results, nearest neighbor matching with
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  37




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                       iii| APPENDIX
   TABLE OF CONTENTS

                               Table 46. Citations results, nearest neighbor matching with
                               replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  37
                               Table 47. Citations results, nearest neighbor matching with
                               replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 37
                               Table 48. Searches results, nearest neighbor matching with
                               replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  38
                               Table 49. Searches results, nearest neighbor matching with
                               replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  38
                               Table 50. Searches results, nearest neighbor matching with
                               replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  38
                               Table 51. Arrests results, nearest neighbor matching with
                               replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  38
                               Table 52. Arrests results, nearest neighbor matching with
                               replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  39
                               Table 53. Arrests results, nearest neighbor matching with
                               replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  39
                               Table 54. Matching results for nearest five neighbor matching, with
                               replacement, Hispanic drivers, stop length.  .  .  .  .  .  .  .  .  .  .  .  .                         39
                               Table 55. Matching results for nearest five neighbor matching, with
                               replacement, Black drivers, stop length.   .   .   .   .   .   .   .   .   .   .   .   .   .   .  39
                               Table 56. Matching results for nearest five neighbor matching, with
                               replacement, minority drivers, stop length .  .  .  .  .  .  .  .  .  .  .  .  .                        40
                               Table 57. Matching results for nearest five neighbor matching, with
                               replacement, Hispanic drivers, all other outcomes .   .   .   .   .   .   .   .   .   . 40
                               Table 58. Matching results for nearest five neighbor matching, with
                               replacement, Black drivers, all other outcomes . . . . . . . . . . . . 40
                               Table 59. Matching results for nearest five neighbor matching, with
                               replacement, minority drivers, all other outcomes .  .  .  .  .  .  .  .  .  .                          40
                               Table 60. Stop length results, nearest five neighbor matching with
                               replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  40
                               Table 61. Stop length results, nearest five neighbor matching with
                               replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  41
                               Table 62. Stop length results, nearest five neighbor matching with
                               replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  41
                               Table 63. Citations results, nearest five neighbor matching with
                               replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  41
                               Table 64. Citations results, nearest five neighbor matching with
                               replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  41




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                               iv| APPENDIX
TABLE OF CONTENTS

                          Table 65. Citations results, nearest five neighbor matching with
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  42
                          Table 66. Searches results, nearest five neighbor matching with
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  42
                          Table 67. Searches results, nearest five neighbor matching with
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  42
                          Table 68. Searches results, nearest five neighbor matching with
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  42
                          Table 69. Arrests results, nearest five neighbor matching with
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  43
                          Table 70. Arrests results, nearest five neighbor matching with
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  43
                          Table 71. Arrests results, nearest five neighbor matching with
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  43
                          Table 72. Matching results for radius of 0.001 matching, with
                          replacement, Hispanic drivers, stop length.  .  .  .  .  .  .  .  .  .  .  .  .                              43
                          Table 73. Matching results for radius of 0.001 matching, with
                          replacement, Black drivers, stop length.   .   .   .   .   .   .   .   .   .   .   .   .   .   .  44
                          Table 74. Matching results for radius of 0.001 matching, with
                          replacement, minority drivers, stop length .  .  .  .  .  .  .  .  .  .  .  .  .                             44
                          Table 75. Matching results for radius of 0.001 matching, with
                          replacement, Hispanic drivers, all other outcomes .   .   .   .   .   .   .   .   .   . 44
                          Table 76. Matching results for radius of 0.001 matching, with
                          replacement, Black drivers, all other outcomes . . . . . . . . . . . . 44
                          Table 77. Matching results for radius of 0.001 matching, with
                          replacement, minority drivers, all other outcomes .  .  .  .  .  .  .  .  .  .                               44
                          Table 78. Stop length results, radius 0.001 matching with
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  45
                          Table 79. Stop length results, radius 0.001 matching with
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  45
                          Table 80. Stop length results, radius 0.001 matching with replacement,
                          minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       45
                          Table 81. Citations results, radius 0.001 matching with replacement,
                          Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 45
                          Table 82. Citations results, radius 0.001 matching with replacement,
                          Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 46
                          Table 83. Citations results, radius 0.001 matching with replacement,
                          minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       46




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                       v| APPENDIX
   TABLE OF CONTENTS

                              Table 84. Searches results, radius 0.001 matching with replacement,
                              Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 46
                              Table 85. Searches results, radius 0.001 matching with replacement,
                              Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 46
                              Table 86. Searches results, radius 0.001 matching with replacement,
                              minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       47
                              Table 87. Arrests results, radius 0.001 matching with replacement,
                              Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 47
                              Table 88. Arrests results, radius 0.001 matching with replacement,
                              Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 47
                              Table 89. Arrests results, radius 0.001 matching with replacement,
                              minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       47
                              Table 90. Matching results for radius of 0.01 matching, with replacement,
                              Hispanic drivers, stop length .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  48
                              Table 91. Matching results for radius of 0.01 matching, with replacement,
                              Black drivers, stop length .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 48
                              Table 92. Matching results for radius of 0.01 matching, with replacement,
                              minority drivers, stop length.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 48
                              Table 93. Matching results for radius of 0.01 matching, with replacement,
                              Hispanic drivers, all other outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  48
                              Table 94. Matching results for radius of 0.01 matching, with replacement,
                              Black drivers, all other outcomes.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 48
                              Table 95. Matching results for radius of 0.01 matching, with replacement,
                              minority drivers, all other outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  49
                              Table 96. Stop length results, radius 0.01 matching with replacement,
                              Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 49
                              Table 97. Stop length results, radius 0.01 matching with replacement,
                              Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 49
                              Table 98. Stop length results, radius 0.01 matching with replacement,
                              minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       49
                              Table 99. Citations results, radius 0.01 matching with replacement,
                              Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 50
                              Table 100. Citations results, radius 0.01 matching with replacement,
                              Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 50
                              Table 101. Citations results, radius 0.01 matching with replacement,
                              minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       50
                              Table 102. Searches results, radius 0.01 matching with replacement,
                              Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 50




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                   vi| APPENDIX
TABLE OF CONTENTS

                          Table 103. Searches results, radius 0.01 matching with replacement,
                          Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 51
                          Table 104. Searches results, radius 0.01 matching with replacement,
                          minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       51
                          Table 105. Arrests results, radius 0.01 matching with replacement,
                          Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 51
                          Table 106. Arrests results, radius 0.01 matching with replacement,
                          Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 51
                          Table 107. Arrests results, radius 0.01 matching with replacement,
                          minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       52
                          Table 108. Matching results for radius of 0.1 matching, with replacement,
                          Hispanic drivers, stop length .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  52
                          Table 109. Matching results for radius of 0.1 matching, with replacement,
                          Black drivers, stop length .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 52
                          Table 110. Matching results for radius of 0.1 matching, with replacement,
                          minority drivers, stop length.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 52
                          Table 111. Matching results for radius of 0.1 matching, with replacement,
                          Hispanic drivers, all other outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  52
                          Table 112. Matching results for radius of 0.1 matching, with replacement,
                          Black drivers, all other outcomes.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 53
                          Table 113. Matching results for radius of 0.1 matching, with replacement,
                          minority drivers, all other outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  53
                          Table 114. Stop length results, radius 0.1 matching with replacement,
                          Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 53
                          Table 115. Stop length results, radius 0.1 matching with replacement,
                          Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 53
                          Table 116. Stop length results, radius 0.1 matching with replacement,
                          minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       54
                          Table 117. Citations results, radius 0.1 matching with replacement,
                          Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 54
                          Table 118. Citations results, radius 0.1 matching with replacement,
                          Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 54
                          Table 119. Citations results, radius 0.1 matching with replacement,
                          minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       54
                          Table 120. Searches results, radius 0.1 matching with replacement,
                          Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 55
                          Table 121. Searches results, radius 0.1 matching with replacement,
                          Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 55




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                     vii| APPENDIX
   TABLE OF CONTENTS

                               Table 122. Searches results, radius 0.1 matching with replacement,
                               minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       55
                               Table 123. Arrests results, radius 0.1 matching with replacement,
                               Hispanic drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 55
                               Table 124. Arrests results, radius 0.1 matching with replacement,
                               Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 56
                               Table 125. Arrests results, radius 0.1 matching with replacement,
                               minority drivers.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       56
                               Table 126. Matching results for nearest neighbor matching, without
                               replacement, Hispanic drivers, stop length.  .  .  .  .  .  .  .  .  .  .  .  .                              56
                               Table 127. Matching results for nearest neighbor matching, without
                               replacement, Black drivers, stop length.   .   .   .   .   .   .   .   .   .   .   .   .   .   .  56
                               Table 128. Matching results for nearest neighbor matching, without
                               replacement, minority drivers, stop length .  .  .  .  .  .  .  .  .  .  .  .  .                             57
                               Table 129. Matching results for nearest neighbor matching, without
                               replacement, Hispanic drivers, all other outcomes .   .   .   .   .   .   .   .   .   . 57
                               Table 130. Matching results for nearest neighbor matching, without
                               replacement, Black drivers, all other outcomes . . . . . . . . . . . . 57
                               Table 131. Matching results for nearest neighbor matching, without
                               replacement, minority drivers, all other outcomes .  .  .  .  .  .  .  .  .  .                               57
                               Table 132. Stop length results, nearest neighbor matching without
                               replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  57
                               Table 133. Stop length results, nearest neighbor matching without
                               replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  58
                               Table 134. Stop length results, nearest neighbor matching without
                               replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  58
                               Table 135. Citations results, nearest neighbor matching without
                               replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  58
                               Table 136. Citations results, nearest neighbor matching without
                               replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  58
                               Table 137. Citations results, nearest neighbor matching without
                               replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  59
                               Table 138. Searches results, nearest neighbor matching without
                               replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  59
                               Table 139. Searches results, nearest neighbor matching without
                               replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  59
                               Table 140. Searches results, nearest neighbor matching without
                               replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  59




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                  viii| APPENDIX
TABLE OF CONTENTS

                          Table 141. Arrests results, nearest neighbor matching without
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  60
                          Table 142. Arrests results, nearest neighbor matching without
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  60
                          Table 143. Arrests results, nearest neighbor matching without
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  60
                          Table 144. Matching results for radius of 0.001 matching, without
                          replacement, Hispanic drivers, stop length.  .  .  .  .  .  .  .  .  .  .  .  .                         60
                          Table 145. Matching results for radius of 0.001 matching, without
                          replacement, Black drivers, stop length.   .   .   .   .   .   .   .   .   .   .   .   .   .   .  61
                          Table 146. Matching results for radius of 0.001 matching, without
                          replacement, minority drivers, stop length .  .  .  .  .  .  .  .  .  .  .  .  .                        61
                          Table 147. Matching results for radius of 0.001 matching, without
                          replacement, Hispanic drivers, all other outcomes .   .   .   .   .   .   .   .   .   . 61
                          Table 148. Matching results for radius of 0.001 matching, without
                          replacement, Black drivers, all other outcomes . . . . . . . . . . . . 61
                          Table 149. Matching results for radius of 0.001 matching, without
                          replacement, minority drivers, all other outcomes .  .  .  .  .  .  .  .  .  .                          61
                          Table 150. Stop length results, radius 0.001 matching without
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  62
                          Table 151. Stop length results, radius 0.001 matching without
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  62
                          Table 152. Stop length results, radius 0.001 matching without
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  62
                          Table 153. Citations results, radius 0.001 matching without
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  62
                          Table 154. Citations results, radius 0.001 matching without replacement,
                          Black drivers . . . . . . . . . . . . . . . . . . . . . . . . . . 63
                          Table 155. Citations results, radius 0.001 matching without
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  63
                          Table 156. Searches results, radius 0.001 matching without
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  63
                          Table 157. Searches results, radius 0.001 matching without
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  63
                          Table 158. Searches results, radius 0.001 matching without
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  64
                          Table 159. Arrests results, radius 0.001 matching without
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  64




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                 ix| APPENDIX
   TABLE OF CONTENTS

                              Table 160. Arrests results, radius 0.001 matching without
                              replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  64
                              Table 161. Arrests results, radius 0.001 matching without
                              replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  64
                              Table 162. Matching results for radius of 0.01 matching, without
                              replacement, Hispanic drivers, stop length.  .  .  .  .  .  .  .  .  .  .  .  .                         65
                              Table 163. Matching results for radius of 0.01 matching, without
                              replacement, Black drivers, stop length.   .   .   .   .   .   .   .   .   .   .   .   .   .   .  65
                              Table 164. Matching results for radius of 0.01 matching, without
                              replacement, minority drivers, stop length .  .  .  .  .  .  .  .  .  .  .  .  .                        65
                              Table 165. Matching results for radius of 0.01 matching, without
                              replacement, Hispanic drivers, all other outcomes .   .   .   .   .   .   .   .   .   . 65
                              Table 166. Matching results for radius of 0.01 matching, without
                              replacement, Black drivers, all other outcomes . . . . . . . . . . . . 65
                              Table 167. Matching results for radius of 0.01 matching, without
                              replacement, minority drivers, all other outcomes .  .  .  .  .  .  .  .  .  .                          66
                              Table 168. Stop length results, radius 0.01 matching without
                              replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  66
                              Table 169. Stop length results, radius 0.01 matching without
                              replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  66
                              Table 170. Stop length results, radius 0.01 matching without
                              replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  66
                              Table 171. Citations results, radius 0.01 matching without
                              replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  67
                              Table 172. Citations results, radius 0.01 matching without
                              replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  67
                              Table 173. Citations results, radius 0.01 matching without
                              replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  67
                              Table 174. Searches results, radius 0.01 matching without
                              replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  67
                              Table 175. Searches results, radius 0.01 matching without
                              replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  68
                              Table 176. Searches results, radius 0.01 matching without
                              replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  68
                              Table 177. Arrests results, radius 0.01 matching without
                              replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  68
                              Table 178. Arrests results, radius 0.01 matching without
                              replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  68




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                               x| APPENDIX
TABLE OF CONTENTS

                          Table 179. Arrests results, radius 0.01 matching without
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  69
                          Table 180. Matching results for radius of 0.1 matching, without
                          replacement, Hispanic drivers, stop length.  .  .  .  .  .  .  .  .  .  .  .  .                         69
                          Table 181. Matching results for radius of 0.1 matching, without
                          replacement, Black drivers, stop length.   .   .   .   .   .   .   .   .   .   .   .   .   .   .  69
                          Table 182. Matching results for radius of 0.1 matching, without
                          replacement, minority drivers, stop length .  .  .  .  .  .  .  .  .  .  .  .  .                        69
                          Table 183. Matching results for radius of 0.1 matching, without
                          replacement, Hispanic drivers, all other outcomes .   .   .   .   .   .   .   .   .   . 70
                          Table 184. Matching results for radius of 0.1 matching, without
                          replacement, Black drivers, all other outcomes . . . . . . . . . . . . 70
                          Table 185. Matching results for radius of 0.1 matching, without
                          replacement, minority drivers, all other outcomes .  .  .  .  .  .  .  .  .  .                          70
                          Table 186. Stop length results, radius 0.1 matching without
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  70
                          Table 187. Stop length results, radius 0.1 matching without
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  71
                          Table 188. Stop length results, radius 0.1 matching without
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  71
                          Table 189. Citations results, radius 0.1 matching without
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  71
                          Table 190. Citations results, radius 0.1 matching without
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  71
                          Table 191. Citations results, radius 0.1 matching without
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  72
                          Table 192. Searches results, radius 0.1 matching without
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  72
                          Table 193. Searches results, radius 0.1 matching without
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  72
                          Table 194. Searches results, radius 0.1 matching without
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  72
                          Table 195. Arrests results, radius 0.1 matching without
                          replacement, Hispanic drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  73
                          Table 196. Arrests results, radius 0.1 matching without
                          replacement, Black drivers .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  73
                          Table 197. Arrests results, radius 0.1 matching without
                          replacement, minority drivers.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  73




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                 xi| APPENDIX
   TABLE OF CONTENTS

                              Table 198. Common support results, Hispanic drivers, stop length . . . . 76
                              Table 199. Common support results, Hispanic drivers, all
                              other outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 76
                              Table 200. Balance testing results, Hispanic drivers, stop length.   .   .   .   .  77
                              Table 201. Balance testing results, Hispanic drivers, all other outcomes . . 78
                              Table 202. Common support results, Black drivers, stop length .   .   .   .   . 79
                              Table 203. Common support results, Black drivers, all other outcomes.   . 79
                              Table 204. Balance testing results, Black drivers, stop length .   .   .   .   .   . 80
                              Table 205. Balance testing results, Black drivers, all other outcomes.   .   . 81
                              Table 206. Common support results, minority drivers, stop length.   .   .   .  82
                              Table 207. Common support results, minority drivers, all other outcomes.  82
                              Table 208. Balance testing results, minority drivers, stop length.   .   .   .   .  83
                              Table 209. Balance testing results, minority drivers, all other outcomes.   .  84
                           FIGURES
                              Figure 1. Common support tabulation, Hispanic drivers, stop length.   .   .  76
                              Figure 2. Common support tabulation, Hispanic drivers, all
                              other outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 77
                              Figure 3. Common support tabulation, Black drivers, stop length .   .   .   . 79
                              Figure 4. Common support tabulation, Black drivers, all
                              other outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 80
                              Figure 5. Common support tabulation, minority drivers, stop length.   .   .  82
                              Figure 6. Common support tabulation, minority drivers, all
                              other outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 83




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                xii| APPENDIX
SUPPLEMENTAL APPENDICES

This document provides additional detail on data, variables, and analytical results supporting Maricopa County
Sheriff’s Office Traffic Stops Analysis Report: January 2019–December 2019. The main report references the
appendices in this document. This content is likely to be of the most interest to criminal justice researchers
and analytical practitioners, since it includes detailed information about statistical results and robustness and
sensitivity analyses.

The supplemental appendices are as follows:

Supplemental Appendix 1. Variable Definitions, Descriptive Statistics, and Missing Values Summary

Supplemental Appendix 2. Alternate Comparison Conditions Results

Supplemental Appendix 3. Propensity Score Matching Logistics Regression Results

Supplemental Appendix 4. Propensity Score Matching Baseline Analysis Tables of Results

Supplemental Appendix 5. Propensity Score Matching Results for Stop Length when Including Extended Stop
Indicator Variables

Supplemental Appendix 6. Propensity Score Matching Alternate Specifications Tables of Results

Supplemental Appendix 7. Propensity Score Matching Common Support and Balance Testing Results




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                            xiii| APPENDIX
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   xiv| APPENDIX
SUPPLEMENTAL APPENDIX 1. Variable
Definitions, Descriptive Statistics, and Missing
Values Summary

This table presents the variables used in the analysis. The table provides basic descriptive statistics: count, mean,
standard deviation, minimum, and maximum. It also includes the number of missing values and the percentage
of missing values. The search and seizure variables contain a significant number of missing values in the dataset
because the seizure data were collected only when a search took place. The missing data in these fields do not
affect our analysis.

CNA also coordinated with the MCSO during the preliminary review of the data to address missing values for
some variables. The analysis team identified 236 stop data entries with missing latitude and longitude coordinates.
The MCSO used the coded location for these stops to impute the latitude and longitude for all entries. The
analysis team identified additional missing data that the MCSO could not adjudicate or impute. Three stops were
missing data for the vehicle license plate; we omitted these from all analyses, since in-state plate status is used as
a propensity score matching variable. Two stops were missing either start or end times, so we could not calculate
stop lengths; these stops are omitted only from the stop length analysis. Taken together, the missing data
represent less than 0.1 percent of the overall data, well below any standard thresholds for concerns about missing
data biasing analysis or findings.

In each case, CNA updated the data set using updated data provided by the MCSO for these stops.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                              1| APPENDIX 1
   Table 1. Variable definitions, descriptive statistics, and missing values summary

                                                                                                         Std.                            Percent
        Variable Name                             Definition                             N      Mean              Min   Max Missing
                                                                                                         Dev.                            Missing
    DriverRace_A                  Driver race (indicator variable for Asian)           23,630    0.02    0.156     0     1      0           0
    DriverRace_B                  Driver race (indicator variable for Black)           23,630    0.07    0.254     0     1      0           0
    DriverRace_H                  Driver race (indicator variable for Hispanic)        23,630    0.21     0.41     0     1      0           0
                                  Driver race (indicator variable for
    DriverRace_I                                                                       23,630    0.01    0.091     0     1      0           0
                                  Native American)
    DriverRace_W                  Driver race (indicator variable for White)           23,630    0.68    0.465     0     1      0           0
    StopLength                    The length of the stop in minutes                    23,628   16.13    21.636    1    518     2         0.0001
    StopConclusion_Cite           Stop resulted in a citation                          23,630    0.52    0.499     0     1      0           0
    StopConclusion_LF             Stop resulted in a long form                         23,630   0.0014   0.037     0     1      0           0
    StopConclusion_IC             Stop resulted in an incidental contact form          23,630   0.003    0.055     0     1      0           0
    StopConclusion_Warn           Stop resulted in a warning                           23,630    0.47    0.499     0     1      0           0
    DvrArrest                     Driver was arrested                                  23,630    0.03    0.181     0     1      0           0
    SearchDriver                  Driver was searched                                  23,630    0.02    0.124     0     1      0           0
    SearchVehicle                 Vehicle was searched                                 23,630    0.02    0.128     0     1      0           0
    SearchDriverVehicle           Driver or vehicle was searched                       23,630    0.02    0.151     0     1      0           0
                                  Driver discretionary search (i.e., not
    SearchDriverNonInc                                                                 23,630   0.0015   0.039     0     1      0           0
                                  incident to arrest)
                                  Vehicle discretionary search (i.e., not
    SearchVehicleNonInc                                                                23,630    0.01    0.119     0     1      0           0
                                  incident to a tow)
    SearchDriverVehicleNonInc     Driver or vehicle discretionary search               23,630    0.02    0.122     0     1      0           0
    SearchDvrSeizure              Driver search resulted in seizure                     36       0.28    0.454     0     1    23,594      0.9985
    SearchVehSeizure              Vehicle search resulted in seizure                    339      0.29    0.454     0     1    23,291      0.9857
    SearchSeizure                 Driver or vehicle search resulted in seizure          356      0.28     0.45     0     1    23,274      0.9849
    DriverSex_F                   Driver sex (indicator variable for female)           23,630    0.41    0.492     0     1      0           0
    DriverSex_M                   Driver sex (indicator variable for male)             23,630    0.59    0.492     0     1      0           0


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                         2| APPENDIX 1
Table 1. Variable definitions, descriptive statistics, and missing values summary (cont’d)

                                                                                                      Std.                        Percent
     Variable Name                               Definition                        N         Mean             Min   Max Missing
                                                                                                      Dev.                        Missing
 DriverSex_U                    Driver sex (indicator variable for unknown)      23,630      0.0001   0.011    0     1     0         0
                                Deputy indicated the stop length was
 DUIStopInd                                                                      23,630       0.02    0.138    0     1     0         0
                                extended due to DUI protocols
                                Deputy indicated the stop length was
 LangBarrierInd                                                                  23,630       0.01    0.103    0     1     0         0
                                extended due to language barrier
                                Deputy indicated the stop length was
 TechIssueInd                                                                    23,630       0.06    0.246    0     1     0         0
                                extended due to technical issues
                                Deputy indicated the stop length was
 TrainingStopInd                                                                 23,630       0.04    0.207    0     1     0         0
                                extended due to training
                                Deputy indicated the stop length was
 VehicleTowedInd                                                                 23,630       0.01    0.119    0     1     0         0
                                extended due to towing of the vehicle
 StopClass_Crim                 Stop classified as criminal                      23,630      0.0017   0.041    0     1     0         0
 StopClass_CivTraffic           Stop classified as civil traffic                 23,630       0.98    0.146    0     1     0         0
 StopClass_CrimTraffic          Stop classified as criminal traffic              23,630       0.02    0.14     0     1     0         0
 StopClass_Petty                Stop classified as petty                         23,630      0.0001   0.011    0     1     0         0
                                The stopped vehicle had non-Arizona
 NonAZPlate                                                                      23,627       0.09    0.284    0     1     3       0.0001
                                plates
                                Deputy was on special assignment: DUI
 DUI_TaskForce                                                                   23,630       0.02    0.147    0     1     0         0
                                task force
                                Deputy was on special assignment:
 Bike_race                                                                       23,630      0.0001   0.011    0     1     0         0
                                bicycle race
                                Deputy was on special assignment:
 Aggressive_driver                                                               23,630      0.0005   0.022    0     1     0         0
                                aggressive driver enforcement
                                Deputy was operating under a call sign for
 CallSignCat_1                                                                   23,630       0.65    0.477    0     1     0         0
                                normal patrol
                                Deputy was operating under a call sign for
 CallSignCat_2                                                                   23,630       0.14    0.347    0     1     0         0
                                Lake Patrol




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                     3| APPENDIX 1
   Table 1. Variable definitions, descriptive statistics, and missing values summary (cont’d)

                                                                                                         Std.                          Percent
        Variable Name                              Definition                         N         Mean             Min   Max Missing
                                                                                                         Dev.                          Missing
                                   Deputy was operating under a call sign for
    CallSignCat_3                                                                   23,630       0.04    0.194    0     1     0           0
                                   a supervisor
                                   Deputy was operating under a call sign for
    CallSignCat_4                                                                   23,630      0.0029   0.054    0     1     0           0
                                   other assignments
                                   Deputy was operating under a call sign for
    CallSignCat_5                                                                   23,630       0.16    0.365    0     1     0           0
                                   designated traffic stop car
                                   Deputy was operating under a call sign for
    CallSignCat_6                                                                   23,630       0.01     0.1     0     1     0           0
                                   off-duty assignment




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                       4| APPENDIX 1
SUPPLEMENTAL APPENDIX 2. Alternate
Comparison Condition Results

This appendix presents the results of the four propensity score matching outcome analyses, using all other stops
as the comparison condition, rather than stops of White drivers. These analyses are included to serve as a bridge
between the previous annual report (which used all other stops as the comparison condition) and this annual
report (which uses stops of White drivers as the comparison condition).

We do not include results for the minority versus White analyses, as the comparison condition for this analysis is
unchanged from the previous report.

Each of these analyses meets the requirements of common support and balance.


Table 2. Propensity score matching results for stop length, all stop comparison condition

                                                                                              Statistically
             Model                     Difference (in minutes)            t-statistic         significant?
 Hispanic v. White drivers                          1.22                      3.26                  Yes
 Black v. White drivers                             0.65                      1.02                  No


Table 3. Propensity score matching results for citations, all stop comparison condition

                                                                                              Statistically
             Model                    Difference (percentage)             t-statistic         significant?
 Hispanic v. White drivers                       5 percent                    5.02                  Yes
 Black v. White drivers                          2 percent                    1.23                  No


Table 4. Propensity score matching results for searches, all stop comparison condition

                                                                                              Statistically
             Model                    Difference (percentage)             t-statistic         significant?
 Hispanic v. White drivers                       2 percent                    5.48                  Yes
 Black v. White drivers                          1 percent                    1.18                  No


Table 5. Propensity score matching results for arrests, all stop comparison condition

                                                                                              Statistically
             Model                    Difference (percentage)             t-statistic         significant?
 Hispanic v. White drivers                       1 percent                    3.48                  Yes
 Black v. White drivers                          1 percent                    0.88                  No



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                            5| APPENDIX 2
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   6| APPENDIX 2
SUPPLEMENTAL APPENDIX 3. Propensity
Score Matching Logistic Regression Results

This appendix presents the results tables from the matching stage logistic regression estimation for each
condition of interest. With one exception, the logistic regression estimates are the same for all propensity score
matching analyses, including the baseline and all alternate specifications. The exception is that the stop length
logistic regression results differ from those for the other outcomes due to the addition of arrests and searches as
matching variables. We therefore present the results for stop length separately from the other outcomes. We used
the regressions to generate the p-scores for matching purposes in all specifications.

Note that we omitted the “special assignment: bicycle race” variable from all analyses as it perfectly predicted
the outcome in all cases; there were only three traffic stops conducted during this special assignment, all were of
White drivers.


Table 6. Logistic regression results for stop length, Hispanic drivers

                               Number of Observations                      21,201

                                  Chi-Squared Statistic                   1,173.85

                                    Probability Value               less than 0.001

                                    Pseudo R-Squared                        0.05

                                      Log Likelihood                     -11,052.250




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           7| APPENDIX 3
                                                                       Standard                    Probability
                                                     Coefficient                         z-score
                                                                         Error                       Value
    Special assignment: DUI Task Force                   0.53             0.104            5.15    less than 0.001
    Special assignment: Bicycle race                   (omitted)
    Special assignment: Aggressive driver
                                                         -0.16            0.717           -0.23        0.819
    enforcement
    Driver sex (male)                                    0.20             0.034           5.69     less than 0.001
    X coordinate                                         -0.94            0.049           -19.16   less than 0.001
    Y coordinate                                         -1.31            0.067           -19.63   less than 0.001
    Stop time (8 am to 8 pm)                             -0.25            0.034           -7.17    less than 0.001
    Stop classification (civil traffic)                  -0.17            0.133           -1.28        0.201
    Non-Arizona plate                                    -0.65            0.067           -9.63    less than 0.001
    Call sign category: normal patrol                    0.24             0.330           0.72         0.470
    Call sign category: Lake Division patrol             0.32             0.333           0.95         0.340
    Call sign category: supervisors                      0.57             0.339           1.68         0.094
    Call sign category: designated traffic
                                                         0.28             0.333           0.83         0.408
    enforcement car
    Call sign category: off-duty assignment              0.40             0.365            1.10        0.270
    Driver arrested                                      -0.03            0.129           -0.26        0.792
    Driver or vehicle searched                           1.07             0.125           8.55     less than 0.001
    Constant                                            -62.30            5.964           -10.45   less than 0.001


   Table 7. Logistic regression results for all other outcomes, Hispanic drivers

                                     Number of Observations                21,203

                                          Chi-Squared Statistic           1,061.93

                                           Probability Value           less than 0.001

                                           Pseudo R-Squared                 0.05

                                             Log Likelihood              -11,111.081




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       8| APPENDIX 3
                                                                      Standard                    Probability
                                                  Coefficient                           z-score
                                                                        Error                       Value
 Special assignment: DUI Task Force                    0.58              0.103           5.61     less than 0.001
 Special assignment: Bicycle race                   (omitted)
 Special assignment: Aggressive driver
                                                      -0.08              0.709           -0.11        0.915
 enforcement
 Driver sex (male)                                     0.21              0.034            6.15    less than 0.001
 X coordinate                                         -0.93              0.049           -19.08   less than 0.001
 Y coordinate                                         -1.31              0.067           -19.61   less than 0.001
 Stop time (8 am to 8 pm)                             -0.26              0.034           -7.55    less than 0.001
 Stop classification (civil traffic)                  -0.29              0.108           -2.64        0.008
 Non-Arizona plate                                    -0.65              0.067           -9.71    less than 0.001
 Call sign category: normal patrol                     0.21              0.329           0.64         0.525
 Call sign category: Lake Division patrol              0.31              0.332           0.92         0.357
 Call sign category: supervisors                       0.55              0.337           1.64         0.101
 Call sign category: designated traffic
                                                       0.23              0.331            0.71        0.480
 enforcement car
 Call sign category: off-duty assignment               0.37              0.363           1.02         0.308
 Constant                                             -61.54             5.941           -10.36   less than 0.001



Table 8. Logistic regression results for stop length, Black drivers

                                   Number of Observations                 17,787

                                       Chi-Squared Statistic              377.69

                                        Probability Value             less than 0.001

                                        Pseudo R-Squared                   0.03

                                          Log Likelihood                -5,273.344




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                          9| APPENDIX 3
                                                                       Standard                    Probability
                                                     Coefficient                         z-score
                                                                         Error                       Value
    Special assignment: DUI Task Force                   0.65              0.152          4.30     less than 0.001
    Special assignment: Bicycle race                   (omitted)
    Special assignment: Aggressive driver
                                                         -0.24            1.094           -0.22        0.824
    enforcement
    Driver sex (male)                                    0.22             0.055           4.00         0.000
    X coordinate                                         -0.48            0.076           -6.40    less than 0.001
    Y coordinate                                         -1.18            0.099           -11.87   less than 0.001
    Stop time (8 am to 8 pm)                             -0.42            0.055           -7.60    less than 0.001
    Stop classification (civil traffic)                  -0.25            0.208           -1.21        0.227
    Non-Arizona plate                                    0.02             0.088            0.18        0.858
    Call sign category: normal patrol                    -0.21             0.411          -0.51        0.608
    Call sign category: Lake Division patrol             -0.42             0.418          -1.00        0.315
    Call sign category: supervisors                      -0.01            0.429           -0.01        0.990
    Call sign category: designated traffic
                                                         0.03              0.416          0.06         0.950
    enforcement car
    Call sign category: off-duty assignment              0.28             0.467           0.60         0.548
    Driver arrested                                      -0.12            0.210           -0.57        0.570
    Driver or vehicle searched                           0.85             0.204            4.17    less than 0.001
    Constant                                            -16.56            9.380           -1.77        0.078



   Table 9. Logistic regression results for all other outcomes, Black drivers

                                      Number of Observations               17,787

                                          Chi-Squared Statistic            355.48

                                           Probability Value           less than 0.001

                                           Pseudo R-Squared                 0.03

                                             Log Likelihood              -5,284.449




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     10| APPENDIX 3
                                                                     Standard                   Probability
                                                  Coefficient                         z-score
                                                                       Error                      Value
 Special assignment: DUI Task Force                    0.69               0.151        4.59     less than 0.001
 Special assignment: Bicycle race                   (omitted)
 Special assignment: Aggressive driver
                                                      -0.26               1.094        -0.24        0.809
 enforcement
 Driver sex (male)                                    0.23                0.055        4.18     less than 0.001
 X coordinate                                         -0.48               0.075        -6.35    less than 0.001
 Y coordinate                                         -1.17               0.099        -11.83   less than 0.001
 Stop time (8 am to 8 pm)                             -0.42               0.055        -7.75    less than 0.001
 Stop classification (civil traffic)                  -0.27               0.171        -1.60        0.109
 Non-Arizona plate                                     0.02               0.088         0.17        0.862
 Call sign category: normal patrol                    -0.24               0.411        -0.58        0.564
 Call sign category: Lake Division patrol             -0.44               0.418        -1.05        0.295
 Call sign category: supervisors                      -0.02               0.429        -0.05        0.962
 Call sign category: designated traffic
                                                      -0.01               0.416        -0.03        0.980
 enforcement car
 Call sign category: off-duty assignment              0.26                0.466        0.55         0.583
 Constant                                             -16.26              9.369        -1.74        0.083



Table 10. Logistic regression results for stop length, minority drivers

                                   Number of Observations                 23,622

                                       Chi-Squared Statistic              1,316.93

                                        Probability Value           less than 0.001

                                        Pseudo R-Squared                   0.04

                                          Log Likelihood              -14,082.330




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      11| APPENDIX 3
                                                                       Standard                    Probability
                                                     Coefficient                         z-score
                                                                         Error                       Value
    Special assignment: DUI Task Force                   0.53             0.092            5.75    less than 0.001
    Special assignment: Bicycle race                   (omitted)
    Special assignment: Aggressive driver
                                                         -0.23            0.648           -0.35        0.724
    enforcement
    Driver sex (male)                                    0.17             0.030            5.59    less than 0.001
    X coordinate                                         -0.81            0.043           -18.66   less than 0.001
    Y coordinate                                         -1.34            0.060           -22.34   less than 0.001
    Stop time (8 am to 8 pm)                             -0.29            0.030           -9.60    less than 0.001
    Stop classification (civil traffic)                  -0.15             0.117          -1.25        0.210
    Non-Arizona plate                                    -0.41             0.055          -7.46    less than 0.001
    Call sign category: normal patrol                    0.05             0.260            0.18        0.860
    Call sign category: Lake Division patrol             0.07             0.263            0.28        0.780
    Call sign category: supervisors                      0.36             0.269            1.32        0.186
    Call sign category: designated traffic
                                                         0.10             0.263            0.39        0.696
    enforcement car
    Call sign category: off-duty assignment              0.24             0.294            0.81        0.416
    Driver arrested                                      0.03              0.112           0.24        0.809
    Driver or vehicle searched                           0.90              0.112          8.06     less than 0.001
    Constant                                            -46.52             5.185          -8.97    less than 0.001



   Table 11. Logistic regression results for all other outcomes, minority drivers

                                      Number of Observations               23,624

                                          Chi-Squared Statistic           1,212.94

                                           Probability Value           less than 0.001

                                           Pseudo R-Squared                 0.04

                                             Log Likelihood              -14,136.627




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     12| APPENDIX 3
                                                          Standard             Probability
                                            Coefficient              z-score
                                                            Error                Value
 Special assignment: DUI Task Force            0.57         0.092      6.21    less than 0.001
 Special assignment: Bicycle race            (omitted)
 Special assignment: Aggressive driver
                                               -0.16        0.643     -0.25        0.806
 enforcement
 Driver sex (male)                             0.18         0.030     6.04     less than 0.001
 X coordinate                                  -0.81        0.043     -18.62   less than 0.001
 Y coordinate                                  -1.33        0.060     -22.34   less than 0.001
 Stop time (8 am to 8 pm)                      -0.29        0.030     -9.91    less than 0.001
 Stop classification (civil traffic)           -0.27        0.096     -2.85        0.004
 Non-Arizona plate                             -0.41        0.055     -7.57    less than 0.001
 Call sign category: normal patrol             0.02         0.260      0.08        0.938
 Call sign category: Lake Division patrol      0.06         0.263      0.23        0.816
 Call sign category: supervisors               0.34         0.269      1.26        0.206
 Call sign category: designated traffic
                                               0.07         0.263      0.25        0.801
 enforcement car
 Call sign category: off-duty assignment       0.21         0.294      0.70        0.483
 Constant                                     -46.05        5.171     -8.91    less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                     13| APPENDIX 3
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   14| APPENDIX 3
SUPPLEMENTAL APPENDIX 4. Propensity
Score Matching Baseline Analysis Tables
of Results

This appendix includes the complete tables of the propensity score matching statistical testing results for all
baseline (nearest neighbor) propensity score matching analysis. These tables include the estimations of differences
in the outcome variable for the unmatched sample, and then for the matched sample using the treatment on the
treated (ATT), treatment on the untreated (ATU), and average treatment effect (ATE). We used the Abadie and
Imbens (2006) standard error calculation methodology to estimate standard errors for ATU and ATE. For radius
matching, we used the nearest 10 matches to calculate the Abadie and Imbens standard errors. As noted in the
main body of the report, the critical t-statistic for all analyses is 1.96.1


Stop length
Table 12. Stop length baseline analysis results, Hispanic drivers

                                      Hispanic            White                              Standard
    Variable           Sample                                                  Difference                    t-statistic
                                      Drivers             Drivers                              Error
                      Unmatched          19.42              14.85                 4.58          0.346            13.24
                          ATT            19.42              16.47                 2.95          0.535            5.52
   Stop Length
                          ATU            14.85              16.43                 1.58          0.375            4.21
                          ATE                                                     1.91          0.364            5.24


Table 13. Stop length baseline analysis results, Black drivers

                                        Black             White                              Standard
    Variable           Sample                                                  Difference                    t-statistic
                                       Drivers            Drivers                              Error
                      Unmatched          18.08              14.85                 3.23          0.503            6.43
                          ATT            18.08              16.01                 2.07          0.746            2.77
   Stop Length
                          ATU            14.85              16.35                 1.50          0.601            2.50
                          ATE                                                     1.55          0.581            2.67




1 t-statistic values are presented in the Supplemental Appendices without converting to the absolute value and therefore the
  sign may not match those presented in the main report.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                 15| APPENDIX 4
   Table 14. Stop length baseline analysis results, minority drivers

                                      Minority            White                     Standard
       Variable         Sample                                         Difference                t-statistic
                                      Drivers             Drivers                     Error
                       Unmatched         18.85             14.85           4.01       0.301         13.31
                           ATT           18.85             17.06           1.80       0.511         3.52
      Stop Length
                           ATU           14.85             16.03           1.19       0.270         4.40
                           ATE                                             1.38       0.299         4.61


   Citations
   Table 15. Citations baseline analysis results, Hispanic drivers

                                      Hispanic            White                     Standard
       Variable         Sample                                         Difference                t-statistic
                                      Drivers             Drivers                     Error
                       Unmatched          0.54              0.52           0.02       0.008         2.35

        Stop               ATT            0.54              0.49           0.05       0.010         4.52
      Conclusion           ATU            0.52              0.56           0.04       0.011         3.87
                           ATE                                             0.04       0.010         4.42


   Table 16. Citations baseline analysis results, Black drivers

                                       Black            White                       Standard
      Variable         Sample                                          Difference                t-statistic
                                      Drivers           Drivers                       Error
                     Unmatched          0.52               0.52           0.00        0.013         -0.35

       Stop              ATT            0.52               0.50           0.01        0.016         0.79
     Conclusion          ATU            0.52               0.55           0.03        0.018         1.81
                          ATE                                             0.03        0.018         1.80


   Table 17. Citations baseline analysis results, minority drivers

                                     Minority            White                      Standard
      Variable         Sample                                          Difference                t-statistic
                                     Drivers             Drivers                      Error
                     Unmatched          0.53               0.52           0.01        0.007         1.69

       Stop              ATT            0.53               0.50           0.03        0.009         3.73
     Conclusion          ATU            0.52               0.56           0.04        0.010         4.51
                          ATE                                             0.04        0.008         4.82




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                 16| APPENDIX 4
Searches
Table 18. Searches baseline analysis results, Hispanic drivers

                                  Hispanic           White                    Standard
   Variable        Sample                                        Difference              t-statistic
                                  Drivers            Drivers                    Error
                  Unmatched          0.03               0.01        0.02        0.002       11.01
                      ATT            0.03               0.01        0.02        0.003       6.18
     Search
                      ATU            0.01               0.03        0.02        0.004       4.72
                      ATE                                           0.02        0.003       5.51


Table 19. Searches baseline analysis results, Black drivers

                                    Black            White                    Standard
   Variable        Sample                                        Difference              t-statistic
                                   Drivers           Drivers                    Error
                  Unmatched          0.02               0.01        0.01        0.003       4.21
                      ATT            0.02               0.02        0.00        0.005       0.98
     Search
                      ATU            0.01               0.02        0.01        0.006       2.33
                      ATE                                           0.01        0.006       2.31


Table 20. Searches baseline analysis results, minority drivers

                                   Minority           White                   Standard
    Variable         Sample                                      Difference              t-statistic
                                   Drivers            Drivers                   Error
                    Unmatched          0.03             0.01         0.02       0.002      10.04
                        ATT            0.03             0.01         0.02       0.003       6.08
      Search
                        ATU            0.01             0.02         0.01       0.003       5.18
                        ATE                                          0.01       0.002       6.12


Arrests
Table 21. Arrests baseline analysis results, Hispanic drivers

                                   Hispanic           White                   Standard
    Variable         Sample                                      Difference              t-statistic
                                   Drivers            Drivers                   Error
                    Unmatched          0.05             0.03         0.02       0.003       8.12
                        ATT            0.05             0.04         0.01       0.005       2.90
      Arrest
                        ATU            0.03             0.04         0.01       0.005       2.71
                        ATE                                          0.01       0.004       3.06




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                            17| APPENDIX 4
   Table 22. Arrests baseline analysis results, Black drivers

                                        Black            White                  Standard
       Variable         Sample                                     Difference                t-statistic
                                       Drivers           Drivers                  Error
                       Unmatched          0.04             0.03       0.01        0.004         3.42
                           ATT            0.04             0.03       0.01        0.007         1.24
         Arrest
                           ATU            0.03             0.04       0.01        0.008         1.14
                           ATE                                        0.01        0.008         1.20


   Table 23. Arrests baseline analysis results, minority drivers

                                      Minority           White                  Standard
       Variable         Sample                                     Difference                t-statistic
                                      Drivers            Drivers                  Error
                       Unmatched          0.05             0.03       0.02        0.003         7.93
                           ATT            0.05             0.03       0.01        0.004         3.14
         Arrest
                           ATU            0.03             0.04       0.01        0.004         3.83
                           ATE                                        0.01        0.003         4.14




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                             18| APPENDIX 4
SUPPLEMENTAL APPENDIX 5. Propensity
Score Matching Results for Stop Length when
Including Extended Stop Indicator Variables

In this appendix, we present the detailed results tables for each of the alternate specifications regarding the
inclusion of the extended stop indicators in the stop length analysis.

As in the baseline model results, we omitted the “special assignment: bicycle race” variable from all analyses as
it perfectly predicted the outcome in all cases; there were only three traffic stops conducted during this special
assignment, all were of White drivers.


Controlling for extended stop indicators
The initial logistic regressions for these models are identical to those in the baseline model. Here we present the
results from the second stage regression, in which the extended stop indicators are entered as control variables.


Table 24. Stop lengths results, controlling for extended stop indicators, Hispanic drivers


                                Number of Observations                               21,201

                     F(21 variables, 21,179 Degrees of Freedom)                      80.57

                                     Probability Value                          less than 0.001

                                          R-Squared                                   0.55

                                 Root Mean Square Error                              13.44




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           19| APPENDIX 5
                                                                       Standard                      Probability
                                                    Coefficient                       t-statistic
                                                                         Error                         Value
    Driver Hispanic                                      1.09             0.21               5.12    less than 0.001
    Special assignment: DUI Task Force                  -1.21             0.95               -1.27       0.205
    Special assignment: Bicycle race                  (omitted)
    Special assignment: Aggressive driver
                                                        -8.74             9.10               -0.96       0.337
    enforcement
    Driver sex (male)                                    0.12             0.16               0.76        0.448
    X coordinate                                         0.18             0.24               0.75        0.455
    Y coordinate                                        -0.34             0.31               -1.09       0.276
    Stop time (8 am to 8 pm)                            -0.36             0.19               -1.93       0.053
    Stop classification (civil traffic)                  9.32             2.44               3.82        0.000
    Non-Arizona plate                                    3.97             0.41               9.60    less than 0.001
    Call sign category: normal patrol                    4.85             3.45               1.40        0.160
    Call sign category: Lake Division patrol             2.76             3.48               0.79        0.427
    Call sign category: supervisors                      6.75             3.48               1.94        0.053
    Call sign category: designated traffic
                                                         3.80             3.45               1.10        0.270
    enforcement car
    Call sign category: off-duty assignment              2.27             3.60               0.63        0.529
    Driver arrested                                     29.15             2.53               11.52   less than 0.001
    Driver or vehicle searched                          47.68             4.02               11.87   less than 0.001
    Extended stop indicator: DUI stop                   24.66             2.56               9.63    less than 0.001
    Extended stop indicator: Language barrier            5.41             0.84               6.47    less than 0.001
    Extended stop indicator: Technical issue             7.10             0.47           15.00       less than 0.001
    Extended stop indicator: Training stop               8.30             0.69           12.09       less than 0.001
    Extended stop indicator: Vehicle towed              36.76             3.40           10.82       less than 0.001
    Constant                                            29.43             31.21              0.94        0.346


   Table 25. Stop lengths results, controlling for extended stop indicators, Black drivers

                                      Number of Observations                           17,787

                         F(21 variables, 17,765 Degrees of Freedom)                    85.89

                                          Probability Value                       less than 0.001

                                             R-Squared                                  0.54

                                      Root Mean Square Error                           12.26




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       20| APPENDIX 5
                                                                   Standard                      Probability
                                                 Coefficient                       t-statistic
                                                                     Error                         Value
 Driver Black                                        1.38              0.40            3.43          0.001
 Special assignment: DUI Task Force                  2.04              1.32            1.54          0.123
 Special assignment: Bicycle race                  (omitted)
 Special assignment: Aggressive driver
                                                     -1.26             0.58           -2.16          0.031
 enforcement
 Driver sex (male)                                   -0.20             0.17            -1.19         0.235
 X coordinate                                        -0.28             0.28           -0.99          0.322
 Y coordinate                                        -0.69             0.34           -2.03          0.042
 Stop time (8 am to 8 pm)                            -0.59             0.18           -3.31          0.001
 Stop classification (civil traffic)                 12.11             1.86            6.51      less than 0.001
 Non-Arizona plate                                   1.88              0.23            8.06      less than 0.001
 Call sign category: normal patrol                  -34.94             8.97           -3.90          0.000
 Call sign category: Lake Division patrol           -36.82             8.97           -4.10      less than 0.001
 Call sign category: supervisors                    -32.06             8.99           -3.57          0.000
 Call sign category: designated traffic
                                                    -35.81             8.97           -3.99          0.000
 enforcement car
 Call sign category: off-duty assignment            -35.77             8.98           -3.98          0.000
 Driver arrested                                     32.19             2.56           12.56      less than 0.001
 Driver or vehicle searched                          43.98             3.67           11.99      less than 0.001
 Extended stop indicator: DUI stop                   33.70             2.70           12.47      less than 0.001
 Extended stop indicator: Language barrier           1.44              0.34            4.19      less than 0.001
 Extended stop indicator: Technical issue             4.10             0.39           10.65      less than 0.001
 Extended stop indicator: Training stop              6.34              0.77            8.22      less than 0.001
 Extended stop indicator: Vehicle towed              42.41             6.98            6.08      less than 0.001
 Constant                                            27.32             35.18           0.78          0.437


Table 26. Stop lengths results, controlling for extended stop indicators, minority drivers

                                   Number of Observations                          23,622

                     F(21 variables, 23,600 Degrees of Freedom)                    100.37

                                       Probability Value                       less than 0.001

                                          R-Squared                                 0.56

                                   Root Mean Square Error                          13.59




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       21| APPENDIX 5
                                                              Standard                 Probability
                                                Coefficient              t-statistic
                                                                Error                    Value
    Driver Minority                                0.77          0.21        3.7           0.000
    Special assignment: DUI Task Force             -0.36         1.05       -0.34          0.733
    Special assignment: Bicycle race             (omitted)
    Special assignment: Aggressive driver
                                                   0.37          1.49       0.25           0.806
    enforcement
    Driver sex (male)                              0.21          0.16       1.37           0.172
    X coordinate                                   -0.51         0.24       -2.11          0.035
    Y coordinate                                   -0.45         0.32       -1.43          0.152
    Stop time (8 am to 8 pm)                       -0.71         0.17       -4.12      less than 0.001
    Stop classification (civil traffic)            9.86          2.42       4.08       less than 0.001
    Non-Arizona plate                              3.05          0.33       9.22       less than 0.001
    Call sign category: normal patrol              -1.79         0.57       -3.11          0.002
    Call sign category: Lake Division patrol       -3.71         0.62       -5.99      less than 0.001
    Call sign category: supervisors                0.67          0.84       0.79           0.429
    Call sign category: designated traffic
                                                   -2.95         0.60       -4.91      less than 0.001
    enforcement car
    Call sign category: off-duty assignment        -3.95         1.02       -3.87          0.000
    Driver arrested                                29.03         2.43       11.96      less than 0.001
    Driver or vehicle searched                     51.86         4.63       11.19      less than 0.001
    Extended stop indicator: DUI stop              24.80         2.75       9.02       less than 0.001
    Extended stop indicator: Language barrier      4.87          0.68       7.17       less than 0.001
    Extended stop indicator: Technical issue       5.41          0.40       13.54      less than 0.001
    Extended stop indicator: Training stop         8.69          0.87       10.01      less than 0.001
    Extended stop indicator: Vehicle towed         36.73         4.22       8.70       less than 0.001
    Constant                                       -37.01        31.19      -1.19          0.235




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                         22| APPENDIX 5
Extended stop indicators as matching variables
Note that, as explained in the report, the extended stop variable for language barrier is omitted from this analysis.
It is not appropriate to include this variable, which has a plausibly causal relationship with the race of the driver.


Table 27. Stop lengths results, including extended stop indicators as matching variables, Hispanic drivers

                                  Number of Observations                  21,201

                                       Chi-Squared Statistic             1228.53

                                        Probability Value             less than 0.001

                                        Pseudo R-Squared                   0.05

                                          Log Likelihood                -11024.91




                                                                      Standard                       Probability
                                                   Coefficient                          z-score
                                                                        Error                          Value
 Special assignment: DUI Task Force                    0.55               0.10           5.28        less than 0.001
 Special assignment: Bicycle race                    (omitted)
 Special assignment: Aggressive driver
                                                       -0.27             0.73            -0.37            0.709
 enforcement
 Driver sex (male)                                     0.20              0.03            5.73        less than 0.001
 X coordinate                                          -0.94             0.05            -19.16      less than 0.001
 Y coordinate                                          -1.31             0.07            -19.56      less than 0.001
 Stop time (8 am to 8 pm)                              -0.25             0.03            -7.11       less than 0.001
 Stop classification (civil traffic)                   -0.14              0.13           -1.03            0.302
 Non-Arizona plate                                     -0.64             0.07            -9.58       less than 0.001
 Call sign category: normal patrol                     0.25              0.33             0.76            0.447
 Call sign category: Lake Division patrol              0.34              0.34            1.00             0.317
 Call sign category: supervisors                       0.58              0.34             1.69            0.092
 Call sign category: designated traffic
                                                       0.29              0.34            0.86             0.392
 enforcement car
 Call sign category: off-duty assignment               0.42              0.37             1.15            0.249
 Driver arrested                                       0.01               0.13           0.05             0.958
 Driver or vehicle searched                            0.46               0.16           2.80             0.005
 Extended stop indicator: DUI stop                     -0.16              0.13           -1.25            0.212
 Extended stop indicator: Technical issue              0.15              0.07            2.21             0.027
 Extended stop indicator: Training stop                -0.03             0.08            -0.33            0.738
 Extended stop indicator: Vehicle towed                1.16               0.17           6.93        less than 0.001
 Constant                                             -62.51             5.98            -10.46      less than 0.001



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                            23| APPENDIX 5
                                          Hispanic     White                           Standard
     Variable           Sample                                       Difference                       t-statistic
                                          Drivers      Drivers                           Error
                      Unmatched             19.42        14.85           4.58            0.346           13.24
                          ATT               19.42        17.89           1.53            0.667               2.29
    Stop Length
                          ATU               14.85        16.45           1.61            0.357               4.51
                          ATE                                            1.59            0.378               4.21


   Table 28. Stop lengths results, including extended stop indicators as matching variables, Black drivers

                                     Number of Observations              17,787

                                          Chi-Squared Statistic          380.33

                                            Probability Value        less than 0.001

                                           Pseudo R-Squared               0.03

                                             Log Likelihood             -5272.03




                                                                     Standard                       Probability
                                                      Coefficient                      z-score
                                                                       Error                          Value
    Special assignment: DUI Task Force                    0.66           0.15           4.34       less than 0.001
    Special assignment: Bicycle race                    (omitted)
    Special assignment: Aggressive driver
                                                          -0.24          1.10           -0.21           0.830
    enforcement
    Driver sex (male)                                     0.22           0.05           3.99            0.000
    X coordinate                                          -0.49          0.08           -6.45      less than 0.001
    Y coordinate                                          -1.16          0.10           -11.70     less than 0.001
    Stop time (8 am to 8 pm)                              -0.42          0.05           -7.60      less than 0.001
    Stop classification (civil traffic)                   -0.24          0.21           -1.17           0.244
    Non-Arizona plate                                     0.01           0.09           0.16            0.876
    Call sign category: normal patrol                     -0.21          0.41           -0.50           0.618
    Call sign category: Lake Division patrol              -0.42          0.42           -1.00           0.316
    Call sign category: supervisors                       -0.01          0.43           -0.03           0.975
    Call sign category: designated traffic
                                                          0.03           0.42           0.07            0.941
    enforcement car
    Call sign category: off-duty assignment               0.28           0.47           0.60            0.548
    Driver arrested                                       -0.11          0.21           -0.53           0.600
    Driver or vehicle searched                            0.88           0.24           3.66            0.000
    Extended stop indicator: DUI stop                     -0.06          0.20           -0.30           0.762




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      24| APPENDIX 5
Stop lengths results, including extended stop indicators as matching variables, Black drivers (cont’d)

                                                                   Standard                      Probability
                                                Coefficient                         z-score
                                                                     Error                         Value
 Extended stop indicator: Technical issue            0.12             0.10            1.12           0.261
 Extended stop indicator: Training stop              -0.16            0.13           -1.17           0.243
 Extended stop indicator: Vehicle towed             -0.02             0.29           -0.08           0.934
 Constant                                           -17.47            9.40           -1.86           0.063




                                    Black          White                             Standard
   Variable         Sample                                         Difference                       t-statistic
                                   Drivers         Drivers                             Error
                   Unmatched         18.08           14.85              3.23            0.503            6.43
                       ATT           18.08           17.67              0.41            0.942            0.43
  Stop Length
                       ATU           14.85           16.65              1.81            0.608            2.97
                       ATE                                              1.68            0.592            2.84


Table 29. Stop lengths results, including extended stop indicators as matching variables, minority drivers


                               Number of Observations                 23,622

                                 Chi-Squared Statistic                1357.86

                                    Probability Value             less than 0.001

                                   Pseudo R-Squared                     0.05

                                     Log Likelihood                  -14061.86




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       25| APPENDIX 5
                                                                   Standard                Probability
                                                     Coefficient                z-score
                                                                     Error                   Value
    Special assignment: DUI Task Force                  0.54         0.09         5.83     less than 0.001
    Special assignment: Bicycle race                  (omitted)
    Special assignment: Aggressive driver
                                                        -0.29        0.66        -0.45         0.656
    enforcement
    Driver sex (male)                                   0.17         0.03        5.64      less than 0.001
    X coordinate                                        -0.81        0.04        -18.67    less than 0.001
    Y coordinate                                        -1.33        0.06        -22.22    less than 0.001
    Stop time (8 am to 8 pm)                            -0.28        0.03        -9.55     less than 0.001
    Stop classification (civil traffic)                 -0.12        0.12        -1.06         0.291
    Non-Arizona plate                                   -0.41        0.05        -7.43     less than 0.001
    Call sign category: normal patrol                   0.05         0.26         0.18         0.857
    Call sign category: Lake Division patrol            0.07         0.26         0.28         0.777
    Call sign category: supervisors                     0.35         0.27         1.29         0.197
    Call sign category: designated traffic
                                                        0.10         0.26         0.39         0.700
    enforcement car
    Call sign category: off-duty assignment             0.24         0.30         0.82         0.414
    Driver arrested                                     0.04         0.11         0.39         0.699
    Driver or vehicle searched                          0.45         0.14         3.21         0.001
    Extended stop indicator: DUI stop                   -0.11        0.11        -0.97         0.334
    Extended stop indicator: Technical issue            0.12         0.06         2.07         0.039
    Extended stop indicator: Training stop              -0.07        0.07        -1.02         0.308
    Extended stop indicator: Vehicle towed              0.91         0.15         5.90     less than 0.001
    Constant                                           -46.79        5.19        -9.01     less than 0.001




                                          Minority     White                    Standard
      Variable          Sample                                     Difference                 t-statistic
                                          Drivers      Drivers                    Error
                       Unmatched            18.85       14.85         4.01         0.301         13.31
                           ATT              18.85       16.92         1.93         0.467          4.14
     Stop Length
                           ATU              14.85        15.73        0.89         0.282          3.15
                           ATE                                        1.22         0.296          4.11




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                             26| APPENDIX 5
Analysis of stops with and without extended stop indicators

Table 30. Stop lengths results, observations limited to extended stops, Hispanic drivers

                                  Number of Observations               2,858

                                       Chi-Squared Statistic          249.48

                                        Probability Value         less than 0.001

                                        Pseudo R-Squared               0.07

                                          Log Likelihood             -1667.19




                                                  Coefficient     Standard          z-score   Probability
                                                                    Error                       Value
 Special assignment: DUI Task Force                   0.53            0.21           2.53        0.011
 Special assignment: Bicycle race                   (omitted)
 Special assignment: Aggressive driver
                                                      -0.69           1.25           -0.55       0.582
 enforcement
 Driver sex (male)                                    0.36            0.09           4.03        0.000
 X coordinate                                         -1.10           0.13           -8.36       0.000
 Y coordinate                                         -1.72           0.19           -9.12       0.000
 Stop time (8 am to 8 pm)                             -0.02           0.09           -0.27       0.784
 Stop classification (civil traffic)                  -0.22           0.24           -0.92       0.358
 Non-Arizona plate                                    -0.57           0.16           -3.49       0.001
 Call sign category: normal patrol                    -0.50           0.69           -0.72       0.473
 Call sign category: Lake Division patrol             -0.08           0.70           -0.12       0.904
 Call sign category: supervisors                      -0.48           0.71           -0.68       0.495
 Call sign category: designated traffic
                                                      -0.52           0.70           -0.74       0.459
 enforcement car
 Call sign category: off-duty assignment              -0.41           0.81           -0.50       0.615
 Driver arrested                                      -0.58           0.21           -2.79       0.005
 Driver or vehicle searched                           1.28            0.18            7.13       0.000
 Constant                                            -65.67          14.39           -4.56       0.000




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                   27| APPENDIX 5
                                          Hispanic      White                         Standard
     Variable           Sample                                      Difference                     t-statistic
                                          Drivers       Drivers                         Error
                      Unmatched             41.60        29.68          11.92           1.948          6.12
                          ATT               41.60        45.61          -4.01           4.042          0.99
    Stop Length
                          ATU               29.68        33.18           3.50           1.931          1.81
                          ATE                                            1.10           2.252          0.49


   Table 31. Stop lengths results, observations limited to non-extended stops, Hispanic drivers

                                     Number of Observations             18,343

                                          Chi-Squared Statistic         908.33

                                            Probability Value       less than 0.001

                                            Pseudo R-Squared              0.05

                                              Log Likelihood           -9335.33




                                                                     Standard                     Probability
                                                      Coefficient                     z-score
                                                                       Error                        Value
    Special assignment: DUI Task Force                    0.52           0.12          4.35          0.000
    Special assignment: Bicycle race                    (omitted)
    Special assignment: Aggressive driver
                                                          0.13           0.89           0.14         0.887
    enforcement
    Driver sex (male)                                     0.17           0.04          4.46          0.000
    X coordinate                                          -0.92          0.05          -17.23        0.000
    Y coordinate                                          -1.27          0.07          -17.53        0.000
    Stop time (8 am to 8 pm)                              -0.27          0.04          -7.34         0.000
    Stop classification (civil traffic)                   0.04           0.17          0.25          0.800
    Non-Arizona plate                                     -0.66          0.07          -8.92         0.000
    Call sign category: normal patrol                     0.43           0.39          1.09          0.276
    Call sign category: Lake Division patrol              0.45           0.39           1.15         0.249
    Call sign category: supervisors                       0.83           0.40          2.06          0.039
    Call sign category: designated traffic
                                                          0.49           0.39          1.24          0.216
    enforcement car
    Call sign category: off-duty assignment               0.61           0.42          1.43          0.151
    Driver arrested                                       0.35           0.17          2.06          0.039
    Driver or vehicle searched                            0.37           0.22          1.65          0.100
    Constant                                             -62.22          6.60          -9.43         0.000



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    28| APPENDIX 5
                                       Hispanic      White                          Standard
  Variable           Sample                                       Difference                      t-statistic
                                       Drivers       Drivers                          Error
                   Unmatched             14.52        12.82           1.70               0.183       9.28
                       ATT               14.52        13.47           1.05               0.354       2.95
 Stop Length
                       ATU               12.82        13.68           0.87               0.179       4.85
                       ATE                                            0.91               0.190       4.76



Table 32. Stop lengths results, observations limited to extended stops, Black drivers

                                   Number of Observations              2,166

                                        Chi-Squared Statistic          75.07

                                          Probability Value       less than 0.001

                                          Pseudo R-Squared             0.05

                                            Log Likelihood            -687.03




                                                                   Standard                      Probability
                                                   Coefficient                      z-score
                                                                     Error                         Value
 Special assignment: DUI Task Force                    0.46           0.35              1.33        0.185
 Special assignment: Bicycle race                    (omitted)
 Special assignment: Aggressive driver
                                                       0.00         (omitted)
 enforcement
 Driver sex (male)                                     0.27           0.15              1.79        0.074
 X coordinate                                          -0.68          0.20              -3.33       0.001
 Y coordinate                                          -1.38          0.26              -5.37       0.000
 Stop time (8 am to 8 pm)                              -0.32          0.15              -2.10       0.036
 Stop classification (civil traffic)                  -0.22           0.40              -0.56       0.579
 Non-Arizona plate                                     0.05           0.24              0.19        0.848
 Call sign category: normal patrol                     -1.15          0.86              -1.34       0.181
 Call sign category: Lake Division patrol              -1.25          0.88              -1.42       0.157
 Call sign category: supervisors                       -0.94          0.89              -1.06       0.291
 Call sign category: designated traffic
                                                       -1.04          0.88              -1.18       0.238
 enforcement car
 Call sign category: off-duty assignment               -0.66          1.08              -0.61       0.542
 Driver arrested                                      -0.84           0.36              -2.33       0.020
 Driver or vehicle searched                            1.32           0.31              4.29        0.000
 Constant                                             -30.50          24.27             -1.26       0.209




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      29| APPENDIX 5
                                           Black        White                          Standard
       Variable           Sample                                      Difference                    t-statistic
                                          Drivers       Drivers                          Error
                        Unmatched          36.84         29.69             7.15           3.217        2.22
                             ATT           36.84         39.25            -2.41           5.202        0.46
     Stop Length
                             ATU           29.69         26.64            -3.05           2.417        1.26
                             ATE                                          -2.99           2.492        1.20

   Table 33. Stop lengths results, observations limited to non-extended stops, Black drivers

                                      Number of Observations            15,618

                                          Chi-Squared Statistic          310.19

                                           Probability Value        less than 0.001

                                           Pseudo R-Squared               0.03

                                             Log Likelihood            -4580.07




                                                                     Standard                     Probability
                                                     Coefficient                      z-score
                                                                       Error                        Value
    Special assignment: DUI Task Force                  0.73             0.17          4.33          0.000
    Special assignment: Bicycle race                  (omitted)
    Special assignment: Aggressive driver
                                                        0.32             1.15          0.28          0.777
    enforcement
    Driver sex (male)                                   0.21             0.06          3.56          0.000
    X coordinate                                        -0.45            0.08          -5.53         0.000
    Y coordinate                                        -1.15            0.11          -10.63        0.000
    Stop time (8 am to 8 pm)                            -0.43            0.06          -7.30         0.000
    Stop classification (civil traffic)                 -0.07            0.26          -0.27         0.785
    Non-Arizona plate                                   0.02             0.10          0.24          0.812
    Call sign category: normal patrol                   0.01             0.48          0.02          0.985
    Call sign category: Lake Division patrol            -0.22            0.49          -0.45         0.656
    Call sign category: supervisors                     0.21             0.50          0.42          0.678
    Call sign category: designated traffic
                                                        0.26             0.48          0.54          0.587
    enforcement car
    Call sign category: off-duty assignment             0.52             0.53          0.98          0.325
    Driver arrested                                     0.25             0.26          0.99          0.323
    Driver or vehicle searched                          0.67             0.31          2.20          0.028
    Constant                                            -14.46          10.22          -1.41         0.157




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    30| APPENDIX 5
                                         Black        White                          Standard
    Variable           Sample                                       Difference                    t-statistic
                                        Drivers       Drivers                          Error
                     Unmatched           15.07         12.82            2.25           0.280         8.05
                          ATT            15.07         14.06            1.01           0.514         1.97
  Stop Length
                          ATU            12.82         14.12            1.30           0.333         3.91
                          ATE                                           1.28           0.329         3.88

Table 34. Stop lengths results, observations limited to extended stops, minority drivers

                                  Number of Observations               3,196

                                       Chi-Squared Statistic          263.51

                                        Probability Value         less than 0.001

                                        Pseudo R-Squared               0.06

                                          Log Likelihood             -2008.47




                                                                  Standard                      Probability
                                                  Coefficient                       z-score
                                                                    Error                         Value
 Special assignment: DUI Task Force                   0.45            0.19           2.31          0.021
 Special assignment: Bicycle race                   (omitted)
 Special assignment: Aggressive driver
                                                      -1.17           1.23           -0.95         0.340
 enforcement
 Driver sex (male)                                    0.27            0.08           3.39          0.001
 X coordinate                                         -1.04           0.12           -8.59         0.000
 Y coordinate                                         -1.74           0.18           -9.87         0.000
 Stop time (8 am to 8 pm)                             -0.14           0.08           -1.82         0.070
 Stop classification (civil traffic)                  -0.20           0.22           -0.93         0.353
 Non-Arizona plate                                    -0.35           0.14           -2.53         0.011
 Call sign category: normal patrol                    -0.61           0.62           -0.99         0.322
 Call sign category: Lake Division patrol             -0.23           0.63           -0.36         0.719
 Call sign category: supervisors                      -0.48           0.63           -0.76         0.450
 Call sign category: designated traffic
                                                      -0.61           0.63           -0.97         0.330
 enforcement car
 Call sign category: off-duty assignment              -0.30           0.72           -0.42         0.675
 Driver arrested                                      -0.57           0.19           -2.99         0.003
 Driver or vehicle searched                           1.18            0.17           7.06          0.000
 Constant                                            -58.39          13.01           -4.49         0.000




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     31| APPENDIX 5
                                          Minority       White                         Standard
       Variable           Sample                                      Difference                    t-statistic
                                          Drivers        Drivers                         Error
                        Unmatched           39.77         29.68           10.10           1.754        5.76
                             ATT            39.77         39.56            0.21           2.938        0.07
     Stop Length
                             ATU            29.68         32.64            2.97           2.081        1.43
                             ATE                                           1.89           2.040        0.92

   Table 35. Stop lengths results, observations limited to non-extended stops, minority drivers

                                     Number of Observations             20,426

                                          Chi-Squared Statistic         1040.81

                                           Probability Value        less than 0.001

                                           Pseudo R-Squared              0.04

                                             Log Likelihood            -12032.59




                                                                     Standard                     Probability
                                                     Coefficient                      z-score
                                                                       Error                        Value
    Special assignment: DUI Task Force                   0.55            0.11          5.22          0.000
    Special assignment: Bicycle race                   (omitted)
    Special assignment: Aggressive driver
                                                         0.18           0.78           0.23          0.822
    enforcement
    Driver sex (male)                                    0.15           0.03           4.65          0.000
    X coordinate                                         -0.78          0.05           -16.57        0.000
    Y coordinate                                         -1.30          0.06           -20.17        0.000
    Stop time (8 am to 8 pm)                             -0.30          0.03           -9.34         0.000
    Stop classification (civil traffic)                  0.04            0.15          0.26          0.798
    Non-Arizona plate                                    -0.41          0.06           -6.92         0.000
    Call sign category: normal patrol                    0.18           0.29           0.60          0.545
    Call sign category: Lake Division patrol             0.15           0.30           0.52          0.605
    Call sign category: supervisors                      0.52           0.30            1.72         0.086
    Call sign category: designated traffic
                                                         0.25           0.30           0.85          0.393
    enforcement car
    Call sign category: off-duty assignment              0.36           0.33           1.09          0.274
    Driver arrested                                      0.37            0.14          2.58          0.010
    Driver or vehicle searched                           0.36            0.19          1.86          0.062
    Constant                                            -44.72          5.70           -7.85         0.000



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    32| APPENDIX 5
                            Minority        White                     Standard
   Variable      Sample                                  Difference              t-statistic
                            Drivers         Drivers                     Error
                Unmatched      14.64         12.82           1.82       0.161       11.27
                    ATT        14.64         13.21           1.43       0.219       6.50
  Stop Length
                   ATU         12.82         13.54           0.72       0.177       4.08
                    ATE                                      0.94       0.166       5.66




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                    33| APPENDIX 5
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   34| APPENDIX 5
SUPPLEMENTAL APPENDIX 6. Propensity
Score Matching Alternate Specifications
Tables of Results

This appendix includes the matching estimation step logistic regression results and the complete tables of the
propensity score matching statistical testing results for all the alternate specification (nearest five neighbors
and radius, and no replacement models) propensity score matching analysis. Within the alternate specifications,
we also note the degree to which observations had to be dropped from analysis because of a lack of sufficient
matching observations. This largely applies to radius matching techniques and techniques in which observations
chosen as a match are not replaced into the matching pool.


Nearest neighbor matching, with replacement

Matching results
Table 36. Matching results for nearest neighbor matching, with replacement, Hispanic drivers, stop length

                           Observation         Matched       Not Matched          Total
                                White            16,151              0            16,151
                              Hispanic            5,050              0            5,050
                                Total            21,201              0            21,201


Table 37. Matching results, nearest neighbor matching, with replacement, Black drivers, stop length

                           Observation         Matched       Not Matched          Total
                                White            16,151              0            16,151
                                Black             1,636              0            1,636
                                Total            17,787              0            17,787


Table 38. Matching results for nearest neighbor matching, with replacement, minority drivers, stop length

                           Observation         Matched       Not Matched          Total
                                White            16,151              0            16,151
                              Minority            7,471              0            7,471
                                Total            23,622              0           23,622




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                         35| APPENDIX 6
   Table 39. Matching results for nearest neighbor matching, with replacement, Hispanic drivers, all
   other outcomes

                              Observation         Matched       Not Matched        Total
                                  White            16,151              0           16,151
                                 Hispanic          5,052               0           5,052
                                  Total            21,203              0           21,203


   Table 40. Matching results, nearest neighbor matching, with replacement, Black drivers, all other outcomes

                              Observation         Matched       Not Matched        Total
                                  White            16,151             0            16,151
                                  Black            1,636              0            1,636
                                  Total            17,787             0            17,787


   Table 41. Matching results for nearest neighbor matching, with replacement, minority drivers, all
   other outcomes

                              Observation         Matched       Not Matched        Total
                                  White            16,151             0            16,151
                                 Minority           7,473             0            7,473
                                  Total            23,624             0           23,624


   Stop length
   Table 42. Stop length results, nearest neighbor matching with replacement, Hispanic drivers

      Variable       Sample        Hispanic           White           Difference      Standard         t-statistic
                                   Drivers            Drivers                           Error
                    Unmatched         19.42            14.85               4.58             0.345         13.24
                        ATT           19.42            16.45               2.95             0.535         5.52
     Stop Length
                        ATU           14.85            16.43               1.58             0.375         4.21
                        ATE                                                1.91             0.363         5.24


   Table 43. Stop length results, nearest neighbor matching with replacement, Black drivers

                                      Black            White                           Standard
      Variable         Sample                                         Difference                       t-statistic
                                     Drivers           Drivers                           Error
                      Unmatched        18.08            14.85              3.23             3.232         6.43
                          ATT          18.08            16.01              2.07             2.068         2.77
     Stop Length
                          ATU             14.85         16.35              1.50             1.501         2.50
                          ATE                                              1.55             1.552         2.67


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      36| APPENDIX 6
Table 44. Stop length results, nearest neighbor matching with replacement, minority drivers

                                 Minority          White                           Standard
   Variable         Sample                                         Difference                    t-statistic
                                 Drivers           Drivers                           Error
                   Unmatched        18.85            14.85              4.01             0.301      13.31
                       ATT          18.85            17.06             1.80              0.511      3.52
  Stop Length
                       ATU          14.85            16.03              1.19             0.270      4.40
                       ATE                                              1.38             0.299      4.61


Citations
Table 45. Citations results, nearest neighbor matching with replacement, Hispanic drivers

                                 Hispanic          White                           Standard
   Variable         Sample                                         Difference                    t-statistic
                                 Drivers           Drivers                           Error
                   Unmatched         0.54            0.52              0.02              0.008      2.35

     Stop              ATT           0.54            0.49              0.05              0.010      4.52
   Conclusion          ATU           0.52            0.56              0.04              0.011      3.87
                       ATE                                             0.04              0.010      4.42


Table 46. Citations results, nearest neighbor matching with replacement, Black drivers

                                   Black           White                           Standard
   Variable         Sample                                         Difference                    t-statistic
                                  Drivers          Drivers                           Error
                   Unmatched         0.52            0.52              0.00              0.013      -0.35

     Stop              ATT           0.52            0.50               0.13             0.016      0.79
   Conclusion          ATU           0.52            0.55              0.03              0.018      1.81
                       ATE                                             0.03              0.018      1.80


Table 47. Citations results, nearest neighbor matching with replacement, minority drivers

                                Minority           White                           Standard
   Variable       Sample                                          Difference                     t-statistic
                                Drivers            Drivers                           Error
                 Unmatched         0.53              0.52              0.01              0.007      1.69

    Stop             ATT           0.53              0.49              0.03              0.009      3.73
  Conclusion         ATU           0.52              0.57              0.04              0.010      4.51
                     ATE                                               0.04              0.008      4.82




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    37| APPENDIX 6
   Searches
   Table 48. Searches results, nearest neighbor matching with replacement, Hispanic drivers

                                   Hispanic           White                           Standard
      Variable       Sample                                           Difference                     t-statistic
                                   Drivers            Drivers                           Error
                    Unmatched         0.03              0.01              0.02             0.002        11.01
                        ATT           0.03              0.01              0.02             0.003        6.18
       Search
                        ATU           0.01              0.03              0.02             0.004        4.72
                        ATE                                               0.02             0.003        5.51


   Table 49. Searches results, nearest neighbor matching with replacement, Black drivers

                                     Black           White                            Standard
      Variable       Sample                                          Difference                      t-statistic
                                    Drivers          Drivers                            Error
                    Unmatched         0.02              0.01              0.01             0.003        4.21
                        ATT           0.02              0.02              0.00             0.005        0.98
       Search
                        ATU           0.01              0.02              0.15             0.006        2.33
                        ATE                                               0.01             0.006        2.31


   Table 50. Searches results, nearest neighbor matching with replacement, minority drivers

                                   Minority           White                           Standard
      Variable       Sample                                          Difference                      t-statistic
                                   Drivers            Drivers                           Error
                    Unmatched         0.27              0.01              0.02             0.002        10.04
                        ATT           0.03              0.01              0.02             0.003        6.08
       Search
                        ATU           0.01              0.02              0.01             0.003        5.18
                        ATE                                               0.01             0.002        6.12


   Arrests
   Table 51. Arrests results, nearest neighbor matching with replacement, Hispanic drivers

                                    Hispanic          White                           Standard
      Variable         Sample                                         Difference                     t-statistic
                                    Drivers           Drivers                           Error
                      Unmatched         0.05            0.03              0.02             0.003        8.12
                          ATT           0.05            0.04              0.02             0.005         2.9
         Arrest
                          ATU           0.03            0.04               0.01            0.005        2.71
                          ATE                                              0.01            0.004        3.06




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     38| APPENDIX 6
Table 52. Arrests results, nearest neighbor matching with replacement, Black drivers

                                   Black           White                           Standard
   Variable         Sample                                         Difference                     t-statistic
                                  Drivers          Drivers                           Error
                   Unmatched           0.04          0.03              0.01              0.015        3.42
                       ATT             0.04          0.03              0.01              0.008        1.24
      Arrest
                       ATU             0.03          0.04              0.01              0.009        1.14
                       ATE                                             0.01              0.009        1.20


Table 53. Arrests results, nearest neighbor matching with replacement, minority drivers

                                 Minority          White                           Standard
   Variable         Sample                                         Difference                     t-statistic
                                 Drivers           Drivers                           Error
                   Unmatched           0.05          0.03              0.02              0.003        7.93
                       ATT             0.05          0.03              0.01              0.004        3.14
      Arrest
                       ATU             0.27          0.42              0.01              0.004        3.83
                       ATE                                             0.01              0.003        4.14



Nearest five neighbors matching, with replacement
Matching results
Table 54. Matching results for nearest five neighbor matching, with replacement, Hispanic drivers, stop length

                          Observation         Matched       Not Matched        Total
                               White            16,151             0            16,151
                             Hispanic           5,050              0            5,050
                               Total            21,201             0           21,201


Table 55. Matching results for nearest five neighbor matching, with replacement, Black drivers, stop length

                          Observation         Matched       Not Matched        Total
                               White            16,151             0           16,151
                               Black            1,636              0            1,636
                               Total            17,787             0           17,787




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      39| APPENDIX 6
   Table 56. Matching results for nearest five neighbor matching, with replacement, minority drivers, stop length

                              Observation        Matched        Not Matched        Total
                                  White            16,151              0           16,151
                                 Minority           7,471              0            7,471
                                   Total           23,622              0           23,622


   Table 57. Matching results for nearest five neighbor matching, with replacement, Hispanic drivers, all
   other outcomes

                              Observation        Matched        Not Matched        Total
                                  White            16,151              0            16,151
                                 Hispanic           5,052              0            5,052
                                   Total           21,203              0           21,203


   Table 58. Matching results for nearest five neighbor matching, with replacement, Black drivers, all
   other outcomes

                              Observation        Matched        Not Matched        Total
                                  White            16,151              0           16,151
                                  Black             1,636              0            1,636
                                   Total           17,787              0           17,787


   Table 59. Matching results for nearest five neighbor matching, with replacement, minority drivers, all
   other outcomes

                              Observation        Matched        Not Matched        Total
                                  White            16,151              0           16,151
                                 Minority           7,473              0            7,473
                                   Total           23,624              0           23,624


   Stop length
   Table 60. Stop length results, nearest five neighbor matching with replacement, Hispanic drivers

                                   Hispanic           White                            Standard
      Variable        Sample                                          Difference                         t-statistic
                                   Drivers            Drivers                            Error
                    Unmatched         19.42             14.85              4.58              0.345          13.24
                        ATT           19.42             16.85              2.57              0.477          5.38
     Stop Length
                        ATU           18.85             16.42              1.57              0.302          5.20
                        ATE                                                1.81              0.321          5.64




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       40| APPENDIX 6
Table 61. Stop length results, nearest five neighbor matching with replacement, Black drivers
                                    Black           White                           Standard
   Variable         Sample                                          Difference                     t-statistic
                                   Drivers          Drivers                           Error
                   Unmatched        18.08            14.85              3.23           0.050          6.43
                       ATT          18.08            16.52              1.56           0.064          2.44
  Stop Length
                       ATU          14.49            16.28              1.44           0.456          3.15
                       ATE                                              1.45           0.460          3.15



Table 62. Stop length results, nearest five neighbor matching with replacement, minority drivers

                                  Minority          White                           Standard
   Variable         Sample                                          Difference                     t-statistic
                                  Drivers           Drivers                           Error
                   Unmatched        18.85            14.85              4.01           0.301          13.31
                       ATT          18.85            16.75              2.10           0.417          5.04
  Stop Length
                       ATU          14.85            16.07              1.23           0.235          5.21
                       ATE                                              1.50           0.273          5.50


Citations
Table 63. Citations results, nearest five neighbor matching with replacement, Hispanic drivers

                                  Hispanic         White                            Standard
   Variable         Sample                                          Difference                     t-statistic
                                  Drivers          Drivers                            Error
                   Unmatched         0.54             0.52              0.02           0.008          2.35

     Stop              ATT           0.54             0.49              0.05           0.009          5.17
   Conclusion          ATU           0.52             0.56              0.04           0.009          4.47
                       ATE                                              0.04           0.009          4.88


Table 64. Citations results, nearest five neighbor matching with replacement, Black drivers

                                    Black           White                           Standard
   Variable         Sample                                          Difference                     t-statistic
                                   Drivers          Drivers                           Error
                   Unmatched         0.52             0.52              0.00           0.013          -0.35

     Stop              ATT           0.15             0.50              0.02           0.014          1.41
   Conclusion          ATU           0.52             0.56              0.04           0.156           2.8
                       ATE                                              0.04           0.015          2.75




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      41| APPENDIX 6
   Table 65. Citations results, nearest five neighbor matching with replacement, minority drivers

                                   Minority           White                           Standard
      Variable       Sample                                           Difference                      t-statistic
                                   Drivers            Drivers                           Error
                    Unmatched         0.53              0.52              0.01           0.007           1.69

       Stop             ATT           0.53              0.49              0.04           0.008           4.73
     Conclusion         ATU           0.52              0.57              0.05           0.008           6.09
                        ATE                                               0.05           0.007           6.04


   Searches
   Table 66. Searches results, nearest five neighbor matching with replacement, Hispanic drivers

                                   Hispanic           White                            Standard
      Variable       Sample                                           Difference                      t-statistic
                                   Drivers            Drivers                            Error
                    Unmatched         0.03              0.01               0.02           0.002          11.01
                        ATT           0.03              0.01               0.02           0.003          7.33
       Search
                        ATU           0.01              0.03               0.02           0.003          6.70
                        ATE                                                0.02           0.003          7.12


   Table 67. Searches results, nearest five neighbor matching with replacement, Black drivers

                                     Black            White                           Standard
      Variable       Sample                                           Difference                      t-statistic
                                    Drivers           Drivers                           Error
                    Unmatched         0.02              0.01              0.01           0.003           4.21
                        ATT           0.02              0.01              0.01           0.004           2.15
       Search
                        ATU           0.01              0.02              0.01           0.004           2.34
                        ATE                                               0.01           0.004           2.37


   Table 68. Searches results, nearest five neighbor matching with replacement, minority drivers

                                   Minority           White                           Standard
      Variable       Sample                                           Difference                      t-statistic
                                   Drivers            Drivers                           Error
                    Unmatched         0.03              0.01              0.02           0.002           10.04
                        ATT           0.03              0.01              0.02           0.002           6.67
       Search
                        ATU           0.01              0.02              0.01           0.002           5.92
                        ATE                                               0.01           0.002           6.56




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      42| APPENDIX 6
Arrests
Table 69. Arrests results, nearest five neighbor matching with replacement, Hispanic drivers

                                  Hispanic          White                            Standard
   Variable         Sample                                           Difference                    t-statistic
                                  Drivers           Drivers                            Error
                   Unmatched            0.05             0.03             0.02            0.003       8.12
                       ATT              0.05             0.04             0.02            0.004       4.07
      Arrest
                       ATU              0.03             0.04             0.02            0.004       4.66
                       ATE                                                0.02            0.004       4.77


Table 70. Arrests results, nearest five neighbor matching with replacement, Black drivers

                                    Black           White                            Standard
   Variable         Sample                                           Difference                    t-statistic
                                   Drivers          Drivers                            Error
                   Unmatched         0.04                0.03             0.01            0.004       3.42
                       ATT           0.04                0.04             0.01            0.005        1.15
      Arrest
                       ATU              0.03             0.03             0.01            0.006        1.16
                       ATE                                                0.01            0.005       1.20


Table 71. Arrests results, nearest five neighbor matching with replacement, minority drivers

                                  Minority          White                            Standard
   Variable         Sample                                           Difference                    t-statistic
                                  Drivers           Drivers                            Error
                   Unmatched            0.05             0.03             0.02            0.003       7.93
                       ATT              0.05             0.04             0.01            0.003       3.70
      Arrest
                       ATU           0.27                0.40             0.01            0.003       4.24
                       ATE                                                0.01            0.003       4.35


Radius matching, radius of 0.001, with replacement

Matching results
Table 72. Matching results for radius of 0.001 matching, with replacement, Hispanic drivers, stop length

                           Observation         Matched          Not Matched      Total
                                White           16,012              139          16,151
                              Hispanic           5,011              39           5,050
                                Total           21,023              178          21,201




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      43| APPENDIX 6
   Table 73. Matching results for radius of 0.001 matching, with replacement, Black drivers, stop length

                             Observation        Matched       Not Matched          Total
                                 White            16,012            139            16,151
                                  Black            1,632              4            1,636
                                  Total           17,644            143            17,787


   Table 74. Matching results for radius of 0.001 matching, with replacement, minority drivers, stop length

                             Observation        Matched       Not Matched          Total
                                  White           16,128             23            16,151
                                Minority           7,441             30            7,487
                                  Total           23,569             53           23,622


   Table 75. Matching results for radius of 0.001 matching, with replacement, Hispanic drivers, all other outcomes

                              Observation        Matched      Not Matched         Total
                                  White            16,032            119          16,151
                                 Hispanic          5,032              20          5,052
                                   Total           21,064            139          21,203


   Table 76. Matching results for radius of 0.001 matching, with replacement, Black drivers, all other outcomes

                             Observation        Matched       Not Matched          Total
                                 White            15,965            186            16,151
                                  Black            1,636              0            1,636
                                  Total           17,601            186            17,787


   Table 77. Matching results for radius of 0.001 matching, with replacement, minority drivers, all other outcomes

                             Observation        Matched       Not Matched          Total
                                  White            16,119            32            16,151
                                Minority           7,453             20            7,473
                                  Total           23,572             52           23,624




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     44| APPENDIX 6
Stop length
Table 78. Stop length results, radius 0.001 matching with replacement, Hispanic drivers

                                Hispanic           White                            Standard
   Variable        Sample                                          Difference                      t-statistic
                                Drivers            Drivers                            Error
                 Unmatched         19.42             14.85              4.57             0.346        13.24
                     ATT           18.78             16.26              2.52             0.555        4.54
  Stop Length
                     ATU           14.75             16.35              1.61             0.355        4.53
                      ATE                                               1.82             0.357        5.12


Table 79. Stop length results, radius 0.001 matching with replacement, Black drivers

                                  Black            White                            Standard
   Variable        Sample                                          Difference                      t-statistic
                                 Drivers           Drivers                            Error
                 Unmatched         18.08             14.85              3.23             0.503        6.43
                     ATT           18.06             16.02              2.05             0.812        2.52
  Stop Length
                     ATU           14.67             16.21              1.55             0.510        3.03
                      ATE                                               1.59             0.507        3.14


Table 80. Stop length results, radius 0.001 matching with replacement, minority drivers

                                Minority           White                            Standard
   Variable        Sample                                          Difference                      t-statistic
                                Drivers            Drivers                            Error
                  Unmatched        18.85             14.85              4.01             0.300        13.31
                      ATT          18.62             16.93              1.69             0.514        3.29
  Stop Length
                     ATU           14.79            15.908              1.11             0.293        3.80
                      ATE                                               1.30             0.313        4.14


Citations
Table 81. Citations results, radius 0.001 matching with replacement, Hispanic drivers
                                  Hispanic          White                               Standard
    Variable        Sample                                          Difference                     t-statistic
                                  Drivers           Drivers                               Error
                   Unmatched         0.54             14.85              0.19             0.008       2.35

     Stop              ATT           0.54             16.26              0.45             0.011       4.18
   Conclusion          ATU           0.52             16.35              0.44             0.011       3.92
                       ATE                                               0.44             0.010       4.38




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      45| APPENDIX 6
   Table 82. Citations results, radius 0.001 matching with replacement, Black drivers

                                       Black           White                            Standard
       Variable        Sample                                          Difference                    t-statistic
                                      Drivers          Drivers                            Error
                      Unmatched         0.52             0.52               0.00           0.013        -0.35

        Stop              ATT           0.52             0.50               0.01           0.017        0.75
      Conclusion          ATU           0.52             0.56               0.04           0.020        1.84
                          ATE                                               0.34           0.019        1.82


   Table 83. Citations results, radius 0.001 matching with replacement, minority drivers

                                     Minority          White                            Standard
       Variable        Sample                                          Difference                    t-statistic
                                     Drivers           Drivers                            Error
                      Unmatched         0.53             0.52               0.01           0.006        1.69

        Stop              ATT           0.53             0.50               0.03           0.009        3.38
      Conclusion          ATU           0.52             0.56               0.43           0.010        4.29
                          ATE                                               0.04           0.008        4.52


   Searches
   Table 84. Searches results, radius 0.001 matching with replacement, Hispanic drivers

                                     Hispanic          White                            Standard
      Variable         Sample                                          Difference                    t-statistic
                                     Drivers           Drivers                            Error
                      Unmatched         0.03             0.01               0.02           0.002        11.01
                          ATT           0.03             0.11               0.02           0.003        6.44
        Search
                          ATU           0.01             0.03               0.02           0.003        5.17
                          ATE                                               0.02           0.003        5.88


   Table 85. Searches results, radius 0.001 matching with replacement, Black drivers

                                     Black            White                             Standard
      Variable        Sample                                          Difference                     t-statistic
                                    Drivers           Drivers                             Error
                    Unmatched          0.02              0.01              0.01            0.003        4.21
                        ATT            0.02             0.02               0.00            0.005        0.92
        Search
                        ATU            0.01             0.02               0.02            0.006        2.47
                         ATE                                               0.01            0.006        2.44




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     46| APPENDIX 6
Table 86. Searches results, radius 0.001 matching with replacement, minority drivers

                                Minority           White                              Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers            Drivers                              Error
                 Unmatched          0.03             0.01               0.02            0.002       10.04
                     ATT            0.03             0.01               0.02            0.003       6.04
     Search
                     ATU            0.01             0.02               0.01            0.003       4.98
                     ATE                                                0.01            0.002       5.89

Arrests
Table 87. Arrests results, radius 0.001 matching with replacement, Hispanic drivers

                                Hispanic           White                              Standard
   Variable        Sample       Drivers            Drivers         Difference           Error    t-statistic

                 Unmatched          0.05             0.03               0.02            0.003       8.12
                     ATT            0.05             0.04               0.01            0.005       2.67
     Arrest
                     ATU            0.03             0.04               0.01            0.004       3.08
                     ATE                                                0.01            0.004       3.29


Table 88. Arrests results, radius 0.001 matching with replacement, Black drivers

                                  Black            White                              Standard
   Variable        Sample                                          Difference                    t-statistic
                                 Drivers           Drivers                              Error
                 Unmatched          0.04             0.03               0.01            0.004       3.42
                     ATT            0.04             0.03               0.01            0.007       1.17
     Arrest
                     ATU            0.03             0.04               0.01            0.007       1.55
                     ATE                                                0.01            0.007       1.58


Table 89. Arrests results, radius 0.001 matching with replacement, minority drivers

                                  Minority          White                             Standard
    Variable        Sample                                          Difference                   t-statistic
                                  Drivers           Drivers                             Error
                   Unmatched         0.05             0.03               0.02           0.003       7.93
                       ATT           0.05             0.04               0.01           0.004       3.00
      Arrest
                       ATU           0.03             0.04               0.01           0.004       3.56
                       ATE                                               0.01           0.003       3.84




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    47| APPENDIX 6
   Radius matching, radius of 0.01, with replacement

   Matching results
   Table 90. Matching results for radius of 0.01 matching, with replacement, Hispanic drivers, stop length

                              Observation        Matched       Not Matched         Total
                                   White           16,151              0           16,151
                                 Hispanic           5,047              3           5,050
                                   Total           21,023              0           21,201


   Table 91. Matching results for radius of 0.01 matching, with replacement, Black drivers, stop length


                              Observation        Matched       Not Matched         Total
                                   White           16,138             13           1,651
                                   Black            1,636              0           1,636
                                   Total           17,774             13           17,787



   Table 92. Matching results for radius of 0.01 matching, with replacement, minority drivers, stop length

                              Observation        Matched Not Matched              Total
                                   White           16,151             0           16,151
                                 Minority           7,469             2            7,471
                                   Total           23,620             2           23,622


   Table 93. Matching results for radius of 0.01 matching, with replacement, Hispanic drivers, all other outcomes

                              Observation        Matched       Not Matched         Total
                                   White           16,147              4           16,151
                                 Hispanic           5,051              1           5,052
                                   Total           21,198              5           21,203


   Table 94. Matching results for radius of 0.01 matching, with replacement, Black drivers, all other outcomes


                              Observation        Matched       Not Matched         Total
                                   White           16,142              9           16,151
                                   Black            1,636              0           1,636
                                   Total           17,787              9           17,787




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      48| APPENDIX 6
Table 95. Matching results for radius of 0.01 matching, with replacement, minority drivers, all other outcomes

                           Observation        Matched Not Matched              Total
                                White           16,150             1           16,150
                              Minority           7,472             1            7,473
                                Total           23,622             2           23,624


Stop length
Table 96. Stop length results, radius 0.01 matching with replacement, Hispanic drivers

                                Hispanic           White                              Standard
   Variable        Sample                                          Difference                      t-statistic
                                Drivers            Drivers                              Error
                 Unmatched         19.42             14.85             4.58              0.345        13.24
                     ATT           19.42             16.47             2.95              0.541        5.45
  Stop Length
                     ATU           14.85             16.43             1.58              0.356        4.44
                     ATE                                               1.91              0.356        5.36


Table 97. Stop length results, radius 0.01 matching with replacement, Black drivers
                                  Black            White                              Standard
   Variable        Sample                                          Difference                      t-statistic
                                 Drivers           Drivers                              Error
                 Unmatched         18.07             14.85             3.23              0.503        6.43
                     ATT           18.07             16.01             2.07              0.789        2.62
  Stop Length
                     ATU           14.81             16.32             1.51              0.479         3.15
                     ATE                                               1.56              0.477        3.27



Table 98. Stop length results, radius 0.01 matching with replacement, minority drivers

                                Minority           White                              Standard
   Variable        Sample                                          Difference                      t-statistic
                                Drivers            Drivers                              Error
                 Unmatched         18.85             14.85             4.01              0.301        13.31
                     ATT           18.85             17.06             1.79              0.539        3.33
  Stop Length
                     ATU           14.85             16.03              1.19             0.296        4.01
                     ATE                                               1.38              0.320        4.31




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      49| APPENDIX 6
   Citations
   Table 99. Citations results, radius 0.01 matching with replacement, Hispanic drivers

                                    Hispanic           White                               Standard
      Variable        Sample                                           Difference                       t-statistic
                                    Drivers            Drivers                               Error
                     Unmatched         0.54              0.52              0.02              0.009         2.35

       Stop              ATT           0.59              0.49              0.05              0.011         4.33
     Conclusion         ATU            0.52              0.56              0.04              0.011         3.99
                         ATE                                               0.04              0.010         4.47


   Table 100. Citations results, radius 0.01 matching with replacement, Black drivers

                                       Black            White                              Standard
       Variable         Sample                                         Difference                       t-statistic
                                      Drivers           Drivers                              Error
                      Unmatched         0.52              0.52              0.00             0.013         -0.35

        Stop              ATT           0.52              0.50              0.01             0.017         0.76
      Conclusion          ATU           0.52              0.55              0.34             0.019         1.77
                          ATE                                               0.32             0.018         1.76


   Table 101. Citations results, radius 0.01 matching with replacement, minority drivers

                                     Minority           White                              Standard
       Variable         Sample                                         Difference                       t-statistic
                                     Drivers            Drivers                              Error
                      Unmatched         0.53              0.52              0.01             0.007         1.69

        Stop              ATT           0.53              0.50              0.33             0.009         3.49
      Conclusion          ATU           0.52              0.56              0.43             0.010         4.35
                          ATE                                               0.40             0.009          4.6


   Searches
   Table 102. Searches results, radius 0.01 matching with replacement, Hispanic drivers

                                     Hispanic           White                              Standard
       Variable         Sample                                         Difference                       t-statistic
                                     Drivers            Drivers                              Error
                      Unmatched         0.03              0.01              0.02             0.002         11.01
                          ATT           0.03              0.01              0.02             0.003          6.5
        Search
                          ATU           0.01              0.03              0.02             0.003         5.19
                          ATE                                               0.02             0.003         5.91




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        50| APPENDIX 6
Table 103. Searches results, radius 0.01 matching with replacement, Black drivers

                                    Black           White                              Standard
    Variable         Sample                                         Difference                    t-statistic
                                   Drivers          Drivers                              Error
                   Unmatched         0.02             0.01               0.01            0.002       4.21
                       ATT           0.03              0.16              0.00            0.048       0.92
     Search
                       ATU           0.01             0.02               0.01            0.006       2.43
                       ATE                                               0.01            0.006        2.4


Table 104. Searches results, radius 0.01 matching with replacement, minority drivers

                                Minority            White                             Standard
   Variable        Sample                                          Difference                     t-statistic
                                Drivers             Drivers                             Error
                  Unmatched         0.03              0.01              0.02            0.002        10.04
                      ATT           0.03              0.11              0.02            0.003        6.05
     Search
                     ATU            0.01              0.02              0.01            0.003        5.00
                      ATE                                               0.01            0.002        5.91


Arrests
Table 105. Arrests results, radius 0.01 matching with replacement, Hispanic drivers

                                Hispanic            White                             Standard
   Variable        Sample                                          Difference                     t-statistic
                                Drivers             Drivers                             Error
                  Unmatched         0.05              0.03              0.02            0.002        8.12
                      ATT           0.05              0.04              0.01            0.003        2.89
     Arrest
                     ATU            0.03              0.04              0.01            0.003        3.11
                      ATE                                               0.01            0.003        3.38


Table 106. Arrests results, radius 0.01 matching with replacement, Black drivers

                                  Black             White                             Standard
   Variable        Sample                                          Difference                     t-statistic
                                 Drivers            Drivers                             Error
                  Unmatched         0.04              0.03              0.01            0.004        3.42
                      ATT           0.04              0.03              0.01            0.007        1.19
     Arrest
                     ATU            0.03              0.04              0.01            0.006        1.50
                      ATE                                               0.01            0.006        1.54




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     51| APPENDIX 6
   Table 107. Arrests results, radius 0.01 matching with replacement, minority drivers

                                   Minority           White                              Standard
      Variable        Sample                                          Difference                          t-statistic
                                   Drivers            Drivers                              Error
                    Unmatched          0.05              0.03              0.02             0.003            7.93
                        ATT            0.05              0.35              0.01             0.004            3.24
        Arrest
                        ATU            0.03             0.42               0.01             0.004            3.64
                         ATE                                               0.01             0.003            3.99


   Radius matching, radius of 0.1, with replacement

   Matching results
   Table 108. Matching results for radius of 0.1 matching, with replacement, Hispanic drivers, stop length

                               Observation       Matched        Not Matched        Total
                                   White            16,151             0           16,151
                                  Hispanic          5,050              0           5,050
                                   Total           21,201              0           21,201


   Table 109. Matching results for radius of 0.1 matching, with replacement, Black drivers, stop length

                               Observation       Matched        Not Matched        Total
                                   White            16,151             0           16,151
                                   Black            1,636              0           1,636
                                   Total            17,787             0           17,787


   Table 110. Matching results for radius of 0.1 matching, with replacement, minority drivers, stop length
                               Observation       Matched        Not Matched        Total
                                   White           16,151              0           16,151
                                 Minority           7,471              0           7,471
                                   Total           23,622              0           23,622



   Table 111. Matching results for radius of 0.1 matching, with replacement, Hispanic drivers, all other outcomes

                               Observation       Matched        Not Matched        Total
                                   White            16,151             0           16,151
                                  Hispanic          5,052              0           5,052
                                   Total           21,203              0           21,203




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      52| APPENDIX 6
Table 112. Matching results for radius of 0.1 matching, with replacement, Black drivers, all other outcomes

                            Observation       Matched         Not Matched       Total
                                White            16,151             0           16,515
                                Black            1,636              0            1,636
                                Total            17,787             0           17,787


Table 113. Matching results for radius of 0.1 matching, with replacement, minority drivers, all other outcomes

                            Observation       Matched         Not Matched       Total
                                White           16,151              0           16,151
                              Minority           7,473              0           7,473
                                Total           23,624              0           23,624



Stop length
Table 114. Stop length results, radius 0.1 matching with replacement, Hispanic drivers

                                  Hispanic          White                             Standard
    Variable        Sample                                          Difference                     t-statistic
                                  Drivers           Drivers                             Error
                   Unmatched         19.42            14.85              4.58            0.345         13.24
                       ATT           19.42            16.47              2.95            0.541         5.51
   Stop Length
                       ATU           14.85            16.43              1.58            0.356         4.42
                       ATE                                               1.91            0.356         5.36


Table 115. Stop length results, radius 0.1 matching with replacement, Black drivers

                                  Black            White                              Standard
   Variable        Sample                                          Difference                      t-statistic
                                 Drivers           Drivers                              Error
                  Unmatched        18.08             14.85              3.23             0.503         6.43
                     ATT           18.08             16.01              2.06             0.790         2.62
  Stop Length
                     ATU           14.85             16.34              1.50             0.490         3.06
                      ATE                                               1.55             0.487         3.19




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       53| APPENDIX 6
   Table 116. Stop length results, radius 0.1 matching with replacement, minority drivers

                                    Minority           White                              Standard
      Variable        Sample                                           Difference                      t-statistic
                                    Drivers            Drivers                              Error
                     Unmatched         18.85             14.85              4.01            3.010         13.31
                         ATT           18.85             17.06              1.80            0.517         3.47
     Stop Length
                         ATU           14.85             16.03              1.19            0.295         4.03
                         ATE                                                1.38            0.314          4.4


   Citations
   Table 117. Citations results, radius 0.1 matching with replacement, Hispanic drivers

                                    Hispanic           White                              Standard
      Variable        Sample                                           Difference                      t-statistic
                                    Drivers            Drivers                              Error
                     Unmatched         0.54              0.52               0.02            0.008         2.35

       Stop              ATT           0.53              0.49               0.05            0.011         4.33
     Conclusion          ATU           0.52              0.56               0.44            0.011         3.97
                         ATE                                                0.45            0.010         4.46


   Table 118. Citations results, radius 0.1 matching with replacement, Black drivers

                                      Black            White                              Standard
      Variable        Sample                                           Difference                      t-statistic
                                     Drivers           Drivers                              Error
                     Unmatched         0.52              0.52               0.00            0.013         -0.35

       Stop              ATT           0.52              0.50               0.01            0.017         0.76
     Conclusion          ATU           0.52              0.55               0.03            0.019         1.76
                         ATE                                                0.03            0.018         1.74


   Table 119. Citations results, radius 0.1 matching with replacement, minority drivers

                                     Minority           White                             Standard
       Variable         Sample                                          Difference                     t-statistic
                                     Drivers            Drivers                             Error
                      Unmatched          0.53             0.52               0.01           0.006         1.69

        Stop              ATT            0.53             0.50               0.03           0.009         3.49
      Conclusion          ATU            0.52             0.56               0.04           0.010         4.35
                           ATE                                               0.04           0.009          4.6




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       54| APPENDIX 6
Searches
Table 120. Searches results, radius 0.1 matching with replacement, Hispanic drivers
                                  Hispanic          White                             Standard
   Variable         Sample                                          Difference                   t-statistic
                                  Drivers           Drivers                             Error
                   Unmatched         0.03             0.01               0.02           0.002       11.01
                       ATT           0.03             0.01               0.02           0.003       6.50
     Search
                       ATU           0.01             0.27               0.02           0.003       5.19
                       ATE                                               0.02           0.003       5.92



Table 121. Searches results, radius 0.1 matching with replacement, Black drivers

                                    Black           White                             Standard
   Variable         Sample                                          Difference                   t-statistic
                                   Drivers          Drivers                             Error
                   Unmatched         0.02             0.01               0.01           0.003       4.21
                       ATT           0.02             0.02               0.00           0.004       0.92
     Search
                       ATU           0.01             0.02               0.01           0.006       2.43
                       ATE                                               0.01           0.006       2.40


Table 122. Searches results, radius 0.1 matching with replacement, minority drivers

                                  Minority          White                             Standard
    Variable         Sample                                         Difference                   t-statistic
                                  Drivers           Drivers                             Error
                   Unmatched         0.03             0.01               0.02           0.002      10.04
                       ATT           0.03             0.01               0.02           0.003       6.05
     Search
                       ATU           0.01             0.02               0.01           0.003       5.00
                       ATE                                               0.01           0.002       5.91


Arrests
Table 123. Arrests results, radius 0.1 matching with replacement, Hispanic drivers

                                Hispanic            White                             Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers             Drivers                             Error
                  Unmatched         0.05              0.03              0.02            0.003       8.12
                      ATT           0.05              0.37              0.01            0.005       2.90
     Arrest
                     ATU            0.03              0.04              0.01            0.004       3.12
                      ATE                                               0.01            0.004       3.39




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    55| APPENDIX 6
   Table 124. Arrests results, radius 0.1 matching with replacement, Black drivers

                                     Black             White                            Standard
      Variable        Sample                                           Difference                       t-statistic
                                    Drivers            Drivers                            Error
                     Unmatched         0.04              0.03                 0.01            0.004        3.42
                         ATT           0.04              0.03                 0.01            0.007        1.19
        Arrest
                        ATU            0.03              0.04                 0.01            0.006        1.48
                         ATE                                                  0.01            0.006        1.52


   Table 125. Arrests results, radius 0.1 matching with replacement, minority drivers

                                    Minority           White                            Standard
      Variable        Sample                                           Difference                       t-statistic
                                    Drivers            Drivers                            Error
                     Unmatched         0.05              0.03                 0.02            0.003        7.93
                         ATT           0.05              0.03                 0.01            0.004        3.24
        Arrest
                        ATU            0.03              0.04                 0.01            0.004        3.64
                         ATE                                                  0.01            0.003        3.99


   Nearest neighbor matching, without replacement

   Matching results
   Table 126. Matching results for nearest neighbor matching, without replacement, Hispanic drivers, stop length

                               Observation       Matched        Not Matched          Total
                                  White             4,344            11,807          16,151
                                 Hispanic           5,050               0            5,050
                                   Total            9,394            11,807          21,201


   Table 127. Matching results for nearest neighbor matching, without replacement, Black drivers, stop length

                               Observation       Matched        Not Matched          Total
                                  White             1,500            14,651          16,151
                                   Black            1,636              0             1,636
                                   Total            3,136            14,651          17,787




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        56| APPENDIX 6
Table 128. Matching results for nearest neighbor matching, without replacement, minority drivers, stop length

                           Observation       Matched        Not Matched         Total
                               White            6,185            9,966          16,151
                             Minority           7,471              0            7,471
                               Total            13,656           9,966          23,622


Table 129. Matching results for nearest neighbor matching, without replacement, Hispanic drivers, all
other outcomes

                           Observation       Matched        Not Matched         Total
                               White            4,288            11,863         16,151
                             Hispanic           5,052              0            5,052
                               Total            9,340              0            21,203


Table 130. Matching results for nearest neighbor matching, without replacement, Black drivers, all
other outcomes

                           Observation       Matched        Not Matched         Total
                               White            1,492           14,659          16,151
                               Black            1,636              0            1,636
                               Total            17,787          14,659          17,787


Table 131. Matching results for nearest neighbor matching, without replacement, minority drivers, all
other outcomes

                           Observation       Matched        Not Matched         Total
                               White            6,101           10,050          16,151
                             Minority           7,473              0            7,473
                               Total            13,574          10,050          23,624




Stop length
Table 132. Stop length results, nearest neighbor matching without replacement, Hispanic drivers

                                Hispanic           White                           Standard
   Variable       Sample                                          Difference                         t-statistic
                                Drivers            Drivers                           Error
                 Unmatched         19.42            14.85                4.58            0.346          13.24
                     ATT           19.42            18.66                0.76            0.402          1.89
  Stop Length
                     ATU           12.59            20.24                7.65            0.463          16.53
                     ATE                                                 3.95            0.427          9.25



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        57| APPENDIX 6
   Table 133. Stop length results, nearest neighbor matching without replacement, Black drivers

                                      Black           White                           Standard
      Variable         Sample                                         Difference                     t-statistic
                                     Drivers          Drivers                           Error
                      Unmatched        18.08            14.85             3.23           0.503          6.43
                          ATT          18.08            17.16             0.92           0.562          1.64
     Stop Length
                          ATU          11.83            18.42             6.59           0.631         10.44
                          ATE                                             3.63           0.589          6.16


   Table 134. Stop length results, nearest neighbor matching without replacement, minority drivers

                                    Minority          White                           Standard
      Variable         Sample                                         Difference                     t-statistic
                                    Drivers           Drivers                           Error
                      Unmatched        18.85            14.85             4.01           0.301          13.31
                          ATT          18.85            17.26             1.59           0.315          5.06
     Stop Length
                          ATU          12.37            19.82             7.45           0.371         20.06
                          ATE                                             4.25           0.337          12.61


   Citations
   Table 135. Citations results, nearest neighbor matching without replacement, Hispanic drivers

                                    Hispanic          White                           Standard
      Variable         Sample                                         Difference                     t-statistic
                                    Drivers           Drivers                           Error
                      Unmatched        0.54             0.52              0.19           0.008          2.35

        Stop              ATT          0.54             0.49              0.47           0.007          6.45
      Conclusion          ATU           0.63            0.54              -0.09          0.010          -8.92
                          ATE                                             -0.02          0.008          -2.13


   Table 136. Citations results, nearest neighbor matching without replacement, Black drivers

                                      Black           White                           Standard
      Variable         Sample                                         Difference                     t-statistic
                                     Drivers          Drivers                           Error
                      Unmatched         0.52            0.52              0.00           0.013          -0.35

        Stop              ATT           0.52            0.50              0.02           0.012          1.53
      Conclusion          ATU          0.68             0.51              -0.16          0.017          -9.81
                          ATE                                             -0.07          0.132          -5.23




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     58| APPENDIX 6
Table 137. Citations results, nearest neighbor matching without replacement, minority drivers

                                Minority          White                            Standard
   Variable       Sample                                          Difference                    t-statistic
                                Drivers           Drivers                            Error
                 Unmatched         0.53             0.52              0.01           0.007         1.69

    Stop             ATT           0.53             0.49              0.04           0.006         6.77
  Conclusion         ATU           0.61             0.53              -0.08          0.009         -8.97
                     ATE                                              -0.12          0.007         -1.78


Searches
Table 138. Searches results, nearest neighbor matching without replacement, Hispanic drivers

                                Hispanic          White                            Standard
   Variable       Sample                                          Difference                    t-statistic
                                Drivers           Drivers                            Error
                 Unmatched         0.03             0.01               0.02           0.002        11.01
                     ATT           0.03             0.01               0.02           0.002        8.13
    Search
                     ATU           0.01             0.03               0.02           0.003        9.40
                     ATE                                               0.02           0.002        9.04


Table 139. Searches results, nearest neighbor matching without replacement, Black drivers

                                  Black           White                            Standard
   Variable       Sample                                          Difference                    t-statistic
                                 Drivers          Drivers                            Error
                 Unmatched         0.02             0.01              0.01            0.011        4.21
                     ATT           0.02             0.01              0.01           0.007         1.90
    Search
                     ATU           0.01             0.02              0.02            0.016        3.85
                     ATE                                              0.01            0.011        3.03


Table 140. Searches results, nearest neighbor matching without replacement, minority drivers

                                Minority          White                            Standard
   Variable       Sample                                          Difference                    t-statistic
                                Drivers           Drivers                            Error
                 Unmatched         0.03             0.01              0.02           0.002        10.04
                     ATT           0.03             0.01              0.01           0.002         7.68
    Search
                     ATU           0.01             0.28              0.02           0.002         9.49
                     ATE                                              0.02           0.002          8.9




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                   59| APPENDIX 6
   Arrests
   Table 141. Arrests results, nearest neighbor matching without replacement, Hispanic drivers

                                    Hispanic          White                              Standard
      Variable         Sample                                          Difference                       t-statistic
                                    Drivers           Drivers                              Error
                      Unmatched            0.05            0.03               0.02            0.003        8.12
                          ATT              0.05            0.04               0.01            0.003         3.1
         Arrest
                          ATU              0.01            0.05               0.04            0.004        10.63
                          ATE                                                 0.02            0.003        7.22


   Table 142. Arrests results, nearest neighbor matching without replacement, Black drivers

                                      Black           White                              Standard
      Variable         Sample                                          Difference                       t-statistic
                                     Drivers          Drivers                              Error
                      Unmatched         0.04               0.03               0.01            0.004        3.42
                          ATT           0.04               0.04               0.01            0.005        1.02
         Arrest
                          ATU              0.01            0.44               0.03            0.006        5.80
                          ATE                                                 0.02            0.005        3.62


   Table 143. Arrests results, nearest neighbor matching without replacement, minority drivers

                                    Minority          White                              Standard
      Variable         Sample                                          Difference                       t-statistic
                                    Drivers           Drivers                              Error
                      Unmatched            0.05            0.03               0.02            0.003        7.93
                          ATT              0.05            0.04               0.01            0.002        2.87
         Arrest
                          ATU              0.17            0.05               0.03            0.003        10.97
                          ATE                                                 0.02            0.003        7.31


   Radius matching, radius of 0.001, without replacement

   Matching results
   Table 144. Matching results for radius of 0.001 matching, without replacement, Hispanic drivers, stop length

                              Observation         Matched         Not Matched        Total
                                  White            4,245             11,906          16,151
                                 Hispanic          4,799              251            5,050
                                   Total           9,044             12,157          21,201




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        60| APPENDIX 6
Table 145. Matching results for radius of 0.001 matching, without replacement, Black drivers, stop length

                          Observation        Matched       Not Matched          Total
                               White            1,494           14,657          16,151
                               Black            1,631              5             1,636
                               Total            3,125           14,662          17,787


Table 146. Matching results for radius of 0.001 matching, without replacement, minority drivers, stop length

                          Observation        Matched       Not Matched          Total
                               White            5,986            10,165         16,151
                              Minority          6,487             624            7,474
                               Total            12,833           10,789         23,622


Table 147. Matching results for radius of 0.001 matching, without replacement, Hispanic drivers, all
other outcomes

                           Observation        Matched       Not Matched        Total
                                White            4,215           11,936         16,151
                              Hispanic           4,809            243           5,052
                                Total            9,024           12,179        21,203


Table 148. Matching results for radius of 0.001 matching, without replacement, Black drivers, all other outcomes

                          Observation        Matched       Not Matched          Total
                               White            1,490           14,661          16,151
                               Black            1,631              5             1,636
                               Total            3,121           14,666          17,787


Table 149. Matching results for radius of 0.001 matching, without replacement, minority drivers, all
other outcomes

                          Observation        Matched       Not Matched          Total
                               White            5,915           10,236          16,151
                              Minority          6,841             632            7,473
                               Total            12,756          10,868          23,624




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                         61| APPENDIX 6
   Stop length
   Table 150. Stop length results, radius 0.001 matching without replacement, Hispanic drivers

                                   Hispanic           White                            Standard
      Variable        Sample                                          Difference                    t-statistic
                                   Drivers            Drivers                            Error
                    Unmatched         19.42            14.85              4.58            0.346        13.24
                        ATT           18.35             17.50             0.84            0.845        1.83
     Stop Length
                        ATU           17.22             19.10             1.88            1.883        3.44
                        ATE                                               1.33            1.332        2.71


   Table 151. Stop length results, radius 0.001 matching without replacement, Black drivers

                                     Black            White                            Standard
      Variable        Sample                                          Difference                    t-statistic
                                    Drivers           Drivers                            Error
                    Unmatched         18.08            14.85              3.23            0.503        6.43
                        ATT           18.03            16.93              1.10            0.646         1.7
     Stop Length
                        ATU           17.20            18.37              1.17            0.891        1.31
                        ATE                                               1.13            0.722        1.57


   Table 152. Stop length results, radius 0.001 matching without replacement, minority drivers

                                   Minority           White                            Standard
      Variable        Sample                                          Difference                    t-statistic
                                   Drivers            Drivers                            Error
                    Unmatched         18.85            14.85              4.01            0.301        13.31
                        ATT           17.75             17.14             0.61            0.388        1.56
     Stop Length
                        ATU           17.23           18.7233             1.49            0.443        3.35
                        ATE                                               1.02            0.408        2.49


   Citations
   Table 153. Citations results, radius 0.001 matching without replacement, Hispanic drivers

                                     Hispanic          White                           Standard
      Variable         Sample                                          Difference                   t-statistic
                                     Drivers           Drivers                           Error
                      Unmatched         0.54             0.52              0.02           0.008        2.35

        Stop              ATT           0.54             0.49              0.05           0.009        5.26
      Conclusion          ATU           0.49             0.54              0.06           0.011        5.14
                          ATE                                              0.05           0.010        5.42




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    62| APPENDIX 6
Table 154. Citations results, radius 0.001 matching without replacement, Black drivers

                                    Black           White                           Standard
   Variable         Sample                                          Difference                   t-statistic
                                   Drivers          Drivers                           Error
                   Unmatched         0.52             0.52              0.00             0.013      -0.35

     Stop              ATT           0.52             0.50              0.02             0.014      1.23
   Conclusion          ATU           0.48             0.51              0.04             0.019      1.87
                       ATE                                              0.03             0.015      1.69


Table 155. Citations results, radius 0.001 matching without replacement, minority drivers

                                  Minority          White                           Standard
   Variable         Sample                                          Difference                   t-statistic
                                  Drivers           Drivers                           Error
                   Unmatched         0.53             0.52              0.01             0.007      1.69

     Stop              ATT           0.54             0.49              0.04             0.008      5.72
   Conclusion          ATU           0.50             0.53              0.04             0.009      3.95
                       ATE                                              0.04             0.008      5.00


Searches
Table 156. Searches results, radius 0.001 matching without replacement, Hispanic drivers

                                  Hispanic          White                           Standard
   Variable         Sample                                          Difference                   t-statistic
                                  Drivers           Drivers                           Error
                   Unmatched         0.03             0.01              0.02             0.002      11.01
                       ATT           0.03             0.11              0.02             0.003      7.00
     Search
                       ATU           0.01             0.03              0.02             0.003      5.45
                       ATE                                              0.02             0.003      6.41


Table 157. Searches results, radius 0.001 matching without replacement, Black drivers

                                  Black            White                            Standard
   Variable        Sample                                          Difference                    t-statistic
                                 Drivers           Drivers                            Error
                 Unmatched          0.02             0.01               0.01             0.003      4.21
                     ATT            0.02             0.14               0.01             0.004       1.7
    Search
                     ATU            0.02             0.02               0.01             0.005      1.81
                     ATE                                                0.01             0.004      1.81




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    63| APPENDIX 6
   Table 158. Searches results, radius 0.001 matching without replacement, minority drivers

                                   Minority           White                               Standard
      Variable        Sample                                          Difference                       t-statistic
                                   Drivers            Drivers                               Error
                    Unmatched          0.03             0.01               0.02              0.002        10.04
                        ATT            0.28             0.01               0.01              0.002        6.66
       Search
                        ATU            0.01             0.28               0.01              0.003        5.98
                        ATE                                                0.01              0.002        6.47


   Arrests
   Table 159. Arrests results, radius 0.001 matching without replacement, Hispanic drivers

                                   Hispanic           White                               Standard
      Variable        Sample                                          Difference                       t-statistic
                                   Drivers            Drivers                               Error
                    Unmatched          0.05             0.03               0.02              0.003        8.12
                        ATT            0.05             0.04               0.01              0.004        2.67
        Arrest
                        ATU            0.04             0.54               0.01              0.004        2.98
                        ATE                                                0.01              0.004        2.91


   Table 160. Arrests results, radius 0.001 matching without replacement, Black drivers

                                     Black            White                               Standard
      Variable        Sample                                          Difference                       t-statistic
                                    Drivers           Drivers                               Error
                    Unmatched          0.42             0.03               0.01              0.004        3.42
                        ATT            0.42             0.04               0.01              0.005        0.92
        Arrest
                        ATU            0.41             0.43              0.00               0.007        0.34
                        ATE                                               0.00               0.006        0.64


   Table 161. Arrests results, radius 0.001 matching without replacement, minority drivers

                                    Minority           White                              Standard
      Variable         Sample                                          Difference                      t-statistic
                                    Drivers            Drivers                              Error
                      Unmatched         0.05             0.03              0.20              0.003        7.93
                          ATT           0.05             0.04              0.01              0.003        2.16
         Arrest
                          ATU           0.04             0.49              0.01              0.004        2.16
                          ATE                                              0.01              0.003        2.75




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       64| APPENDIX 6
Radius matching, radius of 0.01, without replacement

Matching results
Table 162. Matching results for radius of 0.01 matching, without replacement, Hispanic drivers, stop length

                           Observation        Matched       Not Matched         Total
                                White            4,328           11,823         16,151
                              Hispanic           4,937             113           5,050
                                Total            9,265            11,936        21,201


Table 163. Matching results for radius of 0.01 matching, without replacement, Black drivers, stop length


                           Observation        Matched       Not Matched         Total
                                White            1,500           14,651         16,551
                                Black            1,634              2            1,636
                                Total            3,134           14,653         17,787



Table 164. Matching results for radius of 0.01 matching, without replacement, minority drivers, stop length

                           Observation        Matched Not Matched               Total
                                White            6,173            9,978         16,151
                               Minority          6,992             479          7,471
                                 Total           13,165          10,457         23,622


Table 165. Matching results for radius of 0.01 matching, without replacement, Hispanic drivers, all
other outcomes

                           Observation        Matched       Not Matched         Total
                                White            4,284           11,867         16,151
                              Hispanic           4,950             102           5,052
                                Total            9,234           11,969         21,203


Table 166. Matching results for radius of 0.01 matching, without replacement, Black drivers, all
other outcomes


                           Observation        Matched       Not Matched         Total
                                White            1,492           14,659         16,151
                                Black            1,635              1            1,636
                                Total            3,127           14,660         17,787



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        65| APPENDIX 6
   Table 167. Matching results for radius of 0.01 matching, without replacement, minority drivers, all
   other outcomes

                               Observation       Matched Not Matched                Total
                                   White           10,236           10,236          16,150
                                  Minority           632             632            7,473
                                   Total           10,868           10,868          23,624


   Stop length
   Table 168. Stop length results, radius 0.01 matching without replacement, Hispanic drivers

                                   Hispanic            White                            Standard
      Variable        Sample                                          Difference                         t-statistic
                                   Drivers             Drivers                            Error
                     Unmatched        19.42             14.85                4.58            0.346          13.24
                        ATT           18.94             18.28                0.66            0.495          13.4
     Stop Length
                        ATU           17.96             19.91                1.95            0.591          3.30
                         ATE                                                 1.26            0.531          2.38


   Table 169. Stop length results, radius 0.01 matching without replacement, Black drivers
                                     Black             White                            Standard
      Variable        Sample                                          Difference                         t-statistic
                                    Drivers            Drivers                            Error
                     Unmatched        18.08             17.85                3.23            0.503          6.43
                        ATT           18.08             16.96                1.13            0.618          1.83
     Stop Length
                        ATU           17.61             18.42                0.81            0.877          0.92
                         ATE                                                 0.98            0.696           1.4



   Table 170. Stop length results, radius 0.01 matching without replacement, minority drivers

                                   Minority            White                            Standard
      Variable        Sample                                          Difference                         t-statistic
                                   Drivers             Drivers                            Error
                     Unmatched        18.85             14.85                4.00            0.301          13.31
                        ATT           18.23             17.44                0.80            0.416          1.92
     Stop Length
                        ATU           17.57             19.67                2.10            0.471          4.46
                         ATE                                                 1.48            0.439          3.21




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       66| APPENDIX 6
Citations
Table 171. Citations results, radius 0.01 matching without replacement, Hispanic drivers

                                Hispanic           White                            Standard
   Variable        Sample                                          Difference                      t-statistic
                                Drivers            Drivers                            Error
                 Unmatched          0.54             0.52               0.19             0.008        2.35

    Stop             ATT            0.54             0.49               0.05             0.009        5.63
  Conclusion         ATU            0.49             0.54               0.05             0.011        4.46
                      ATE                                               0.05             0.009        5.24


Table 172. Citations results, radius 0.01 matching without replacement, Black drivers

                                    Black           White                               Standard
    Variable        Sample                                          Difference                     t-statistic
                                   Drivers          Drivers                               Error
                   Unmatched         0.52             0.52               0.00              0.013      -0.35

     Stop              ATT           0.52             0.50               0.02              0.014      1.35
   Conclusion          ATU           0.47             0.51               0.04              0.019      2.22
                       ATE                                               0.03              0.015      1.97


Table 173. Citations results, radius 0.01 matching without replacement, minority drivers

                                  Minority          White                               Standard
    Variable        Sample                                          Difference                     t-statistic
                                  Drivers           Drivers                               Error
                   Unmatched         0.53             0.05               0.01              0.007      1.69

     Stop              ATT           0.54             0.49               0.04              0.008      5.72
   Conclusion          ATU           0.50             0.53               0.04              0.009      3.95
                       ATE                                               0.04              0.008      5.00


Searches
Table 174. Searches results, radius 0.01 matching without replacement, Hispanic drivers

                                  Hispanic          White                               Standard
    Variable        Sample                                          Difference                     t-statistic
                                  Drivers           Drivers                               Error
                   Unmatched         0.03             0.01               0.21              0.021      11.01
                       ATT           0.03             0.11               0.02              0.020      7.57
     Search
                       ATU           0.01             0.03               0.02              0.017      5.23
                       ATE                                               0.02              0.018      6.62




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      67| APPENDIX 6
   Table 175. Searches results, radius 0.01 matching without replacement, Black drivers

                                       Black           White                              Standard
      Variable         Sample                                          Difference                      t-statistic
                                      Drivers          Drivers                              Error
                      Unmatched         0.02             0.01               0.01            0.003         4.21
                          ATT           0.02             0.01               0.01            0.004         1.88
        Search
                          ATU           0.01             0.02               0.01            0.005         1.90
                          ATE                                               0.01            0.004         2.04


   Table 176. Searches results, radius 0.01 matching without replacement, minority drivers

                                   Minority           White                              Standard
      Variable        Sample                                          Difference                       t-statistic
                                   Drivers            Drivers                              Error
                    Unmatched          0.03             0.01               0.02             0.002         10.04
                        ATT            0.03              0.11              0.01             0.003         6.66
       Search
                        ATU            0.01             0.02               0.01             0.003         5.98
                        ATE                                                0.01             0.002         6.47


   Arrests
   Table 177. Arrests results, radius 0.01 matching without replacement, Hispanic drivers

                                   Hispanic           White                              Standard
      Variable        Sample                                          Difference                       t-statistic
                                   Drivers            Drivers                              Error
                    Unmatched          0.05             0.27               0.02             0.003         8.12
                        ATT            0.05             0.04               0.01             0.004         2.59
        Arrest
                        ATU            0.04             0.05               0.01             0.004         3.18
                        ATE                                                0.01             0.004         2.97


   Table 178. Arrests results, radius 0.01 matching without replacement, Black drivers

                                     Black            White                              Standard
      Variable        Sample                                          Difference                       t-statistic
                                    Drivers           Drivers                              Error
                    Unmatched          0.04             0.03               0.01             0.004         3.42
                        ATT            0.04             0.04               0.01             0.005         0.99
        Arrest
                        ATU            0.04             0.04               0.01             0.007         1.12
                        ATE                                                0.01             0.006         1.14




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       68| APPENDIX 6
Table 179. Arrests results, radius 0.01 matching without replacement, minority drivers

                                Minority           White                             Standard
   Variable        Sample                                          Difference                      t-statistic
                                Drivers            Drivers                             Error
                 Unmatched          0.05             0.03                 0.02            0.003           7.93
                     ATT            0.05             0.04                 0.01            0.003           2.16
     Arrest
                     ATU            0.04             0.05                 0.01            0.036           2.75
                     ATE                                                  0.01            0.003           2.52


Radius matching, radius of 0.1, without replacement

Matching results
Table 180. Matching results for radius of 0.1 matching, without replacement, Hispanic drivers, stop length

                           Observation        Matched       Not Matched          Total
                                White            4,344           11,807          16,151
                              Hispanic           4,960             90            5,050
                                Total            9,304           11,897          21,201


Table 181. Matching results for radius of 0.1 matching, without replacement, Black drivers, stop length

                           Observation        Matched       Not Matched          Total
                                White            1,500           14,651          16,151
                                Black            1,636              0            1,636
                                Total            3,136           14,651          17,787


Table 182. Matching results for radius of 0.1 matching, without replacement, minority drivers, stop length


                           Observation        Matched       Not Matched          Total
                               White             6,185           9,966           16,151
                              Minority          6,992             479            7,471
                                Total           13,177           10,445          23,622




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       69| APPENDIX 6
   Table 183. Matching results for radius of 0.1 matching, without replacement, Hispanic drivers, all
   other outcomes

                              Observation        Matched         Not Matched         Total
                                   White            4,288           11,863           16,151
                                  Hispanic          4,976             77             5,052
                                   Total            9,263           11,940           21,203


   Table 184. Matching results for radius of 0.1 matching, without replacement, Black drivers, all other outcomes

                              Observation        Matched         Not Matched         Total
                                   White            1,492            14,659          16,151
                                   Black            1,636              0             1,636
                                   Total            3,128            14,659          17,787


   Table 185. Matching results for radius of 0.1 matching, without replacement, minority drivers, all
   other outcomes


                              Observation        Matched         Not Matched         Total
                                   White            6,101           10,050           16,151
                                 Minority           7,011             462            7,473
                                   Total            13,112          10,512           23,624



   Stop length
   Table 186. Stop length results, radius 0.1 matching without replacement, Hispanic drivers

                                     Hispanic          White                             Standard
       Variable         Sample                                         Difference                         t-statistic
                                     Drivers           Drivers                             Error
                      Unmatched         19.42            14.85                4.58            0.346          13.24
                          ATT           18.88            18.46                0.41            0.478          0.86
      Stop Length
                          ATU           15.92            20.24                4.32            0.549          7.87
                          ATE                                                 2.24            0.508          4.41




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                          70| APPENDIX 6
Table 187. Stop length results, radius 0.1 matching without replacement, Black drivers

                                  Black            White                               Standard
   Variable        Sample                                          Difference                     t-statistic
                                 Drivers           Drivers                               Error
                  Unmatched        18.08             14.85              3.23              0.503      6.43
                     ATT           18.08             17.16              0.92              0.576       1.6
  Stop Length
                     ATU           12.78             18.42              5.63              0.698      8.07
                      ATE                                               3.18              0.617      5.15


Table 188. Stop length results, radius 0.1 matching without replacement, minority drivers

                                Minority           White                               Standard
   Variable        Sample                                          Difference                     t-statistic
                                Drivers            Drivers                               Error
                  Unmatched        18.85             14.85              4.01              0.301      13.31
                     ATT           17.70             17.44              0.26              0.371      0.71
  Stop Length
                     ATU           15.32             19.82              4.50              0.419      10.74
                      ATE                                               2.25              0.391      5.75


Citations
Table 189. Citations results, radius 0.1 matching without replacement, Hispanic drivers

                                Hispanic           White                               Standard
   Variable        Sample                                          Difference                     t-statistic
                                Drivers            Drivers                               Error
                  Unmatched         0.54              0.52              0.02              0.008      2.35

    Stop             ATT            0.54              0.49              0.05              0.008      5.79
  Conclusion         ATU            0.57              0.54             -0.03              0.011      -2.54
                      ATE                                               0.13              0.009      1.44


Table 190. Citations results, radius 0.1 matching without replacement, Black drivers

                                  Black            White                               Standard
   Variable        Sample                                          Difference                     t-statistic
                                 Drivers           Drivers                               Error
                  Unmatched         0.52              0.52              0.00              0.013      -0.35

    Stop             ATT            0.52              0.50              0.02              0.013      1.43
  Conclusion         ATU            0.39              0.51              -0.13             0.018      -7.07
                      ATE                                              -0.05              0.014      -3.59




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     71| APPENDIX 6
   Table 191. Citations results, radius 0.1 matching without replacement, minority drivers

                                     Minority          White                             Standard
      Variable         Sample                                          Difference                      t-statistic
                                     Drivers           Drivers                             Error
                      Unmatched         0.53             0.52               0.01             0.007        1.69

        Stop              ATT           0.54             0.49               0.04             0.007         6.1
      Conclusion          ATU           0.56             0.53              -0.03             0.009        -3.37
                          ATE                                               0.01             0.008        1.22


   Searches
   Table 192. Searches results, radius 0.1 matching without replacement, Hispanic drivers

                                     Hispanic          White                             Standard
      Variable         Sample                                          Difference                      t-statistic
                                     Drivers           Drivers                             Error
                      Unmatched         0.03             0.01               0.21             0.002        11.01
                          ATT           0.03             0.01               0.02             0.002        7.76
        Search
                          ATU           0.01             0.03               0.02             0.003        7.36
                          ATE                                               0.02             0.003        7.81


   Table 193. Searches results, radius 0.1 matching without replacement, Black drivers

                                       Black           White                             Standard
      Variable         Sample                                          Difference                      t-statistic
                                      Drivers          Drivers                             Error
                      Unmatched         0.02             0.01               0.01             0.003        4.21
                          ATT           0.02             0.01               0.01             0.004         1.9
        Search
                          ATU           0.01             0.22               0.02             0.004        3.60
                          ATE                                               0.01             0.004        2.88


   Table 194. Searches results, radius 0.1 matching without replacement, minority drivers

                                     Minority          White                             Standard
       Variable         Sample                                         Difference                      t-statistic
                                     Drivers           Drivers                             Error
                      Unmatched         0.03             0.01               0.02             0.002       10.04
                          ATT           0.03              0.13              0.02             0.002        7.15
        Search
                          ATU           0.01             0.28               0.02             0.002        7.72
                          ATE                                               0.02             0.002        7.63




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       72| APPENDIX 6
Arrests
Table 195. Arrests results, radius 0.1 matching without replacement, Hispanic drivers

                                Hispanic           White                             Standard
   Variable        Sample                                          Difference                   t-statistic
                                Drivers            Drivers                             Error
                 Unmatched          0.05             0.03               0.23            0.003      8.12
                     ATT            0.05             0.04               0.01            0.003      2.55
     Arrest
                     ATU            0.03             0.05               0.02            0.004      5.47
                      ATE                                               0.02            0.004       4.2


Table 196. Arrests results, radius 0.1 matching without replacement, Black drivers

                                  Black            White                             Standard
   Variable        Sample                                          Difference                   t-statistic
                                 Drivers           Drivers                             Error
                 Unmatched          0.04             0.03               0.01            0.004      3.42
                     ATT            0.04             0.04               0.01            0.005       1
     Arrest
                     ATU            0.01             0.04               0.03            0.006      5.25
                      ATE                                               0.02            0.005      3.32


Table 197. Arrests results, radius 0.1 matching without replacement, minority drivers

                                Minority           White                             Standard
   Variable        Sample                                          Difference                   t-statistic
                                Drivers            Drivers                             Error
                 Unmatched          0.05             0.03               0.02            0.003      7.93
                     ATT            0.05             0.04               0.01            0.003      2.56
     Arrest
                     ATU            0.03             0.05               0.03            0.003      7.63
                      ATE                                               0.02            0.003      5.25




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                   73| APPENDIX 6
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   74| APPENDIX 6
SUPPLEMENTAL APPENDIX 7. Propensity
Score Matching Common Support and
Balance Testing Results

This appendix includes the results from the common support and balance testing for all propensity score analyses.
Propensity score matching analysis requires sufficient balance and support in the data for valid estimates. This
means that the distribution of the matches and the overlap of matches in the condition of interest with those in
the other conditions should show support and balance. CNA ran standard post hoc tests to evaluate balance and
support, namely comparisons of matching variables within and out of the condition of interest to evaluate balance
and tabulation of whether observations are on or off support by condition for common support. We also include
standard common support histograms for easy visual comparison.

In propensity score matching analysis, we assume common support for valid estimation. Common support
means that all observations contain a positive probability of being in the condition of interest or not, based on
the probability score (p-score) (Apel & Sweeten 2010; Heinrich, Maffioli, & Vázquez 2010; Khandker, Koolwal, &
Samad 2010; Gertler et al. 2011; Austin 2011). Balance evaluates the effectiveness of the matching procedure in
reducing observable differences between observations within and out of the condition of interest (Apel & Sweeten
2010; Heinrich, Maffioli, & Vázquez 2010; Khandker, Koolwal, & Samad 2010; Gertler et al. 2011; Austin 2011). After
matching takes place, the differences between observations in the condition of interest and their matches on the
observable characteristics used for matching should be minimal.

Analytical techniques such as trimming and alternate model specifications can be used in cases in which common
support and balance are lacking. Since our findings meet common support and balance assumptions for all
baseline analyses and most alternate specifications (see Appendix 3), we did not implement any
adjustment procedures.

Note that common support findings are dependent only on the matching stage logistic regression results and
therefore are the same for all outcomes using the same matching variables (stop conclusion, arrests,
and searches).




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        75| APPENDIX 7
   Hispanic drivers

   Common support
   Common support is present for all analyses of Hispanic drivers for all analyzed outcomes.


   Table 198. Common support results, Hispanic drivers, stop length

                            Observation On Support Off Support                             Total
                                 White                 16,151              0               16,151
                                Hispanic               5,050               0               5,050
                                  Total               21,201               0               21,201



   Figure 1. Common support tabulation, Hispanic drivers, stop length




                       0                  .2               .4              .6                 .8
                                                        Propensity Score

                                               Hispanic Drivers            White Drivers



   Table 199. Common support results, Hispanic drivers, all other outcomes

                            Observation On Support Off Support                             Total
                                 White                 16,151              0               16,151
                                Hispanic               5,052               0               5,052
                                  Total               21,203               0               21,203




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      76| APPENDIX 7
Figure 2. Common support tabulation, Hispanic drivers, all other outcomes




                       0               .2               .4              .6                .8
                                                     Propensity Score

                                            Hispanic Drivers            White Drivers




Balance
Balance is achieved for the majority of the variables included in the matching stage. Achieving balance in the
majority of variables is typically acceptable (Austin 2011), and, notably, the observed difference between the
treatment and control group is relatively small in all cases.


Table 200. Balance testing results, Hispanic drivers, stop length

                 Variable                                      Mean                                   t-test
                                               Hispanic Drivers     White Drivers       t-statistic   Probability Value
 Special assignment: DUI Task Force                   0.03               0.03              0.39                0.69
 Special assignment: Bicycle race                  (omitted)
 Special assignment: Aggressive driver
                                                    0.0006              0.0004             0.45                0.66
 enforcement
 Driver sex (male)                                    0.63               0.65             -2.19                0.03
 X coordinate                                       -112.09             -112.09            0.58                0.56
 Y coordinate                                        33.45              33.44              1.00                0.32
 Stop time (8 am to 8 pm)                             0.46               0.46              0.26                0.80
 Stop classification (civil traffic)                  0.97               0.98             -1.72                0.09
 Non-Arizona Plate                                    0.07               0.07             -0.46                0.64
 Call sign category: normal patrol                    0.63               0.61              1.72                0.09



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                 77| APPENDIX 7
   Balance testing results, Hispanic drivers, stop length (cont’d)

                    Variable                                  Mean                                 t-test
                                               Hispanic Drivers      White Drivers   t-statistic   Probability Value
    Call sign category: Lake Division patrol         0.12                0.12           1.22                0.22
    Call sign category: supervisors                  0.05                0.05          -0.05                0.96
    Call sign category: designated traffic
                                                     0.18                0.20          -2.71                0.01
    enforcement car
    Call sign category: off-duty assignment          0.01                0.02          -1.32                0.19
    Driver arrested                                  0.05                0.04           2.59                0.01
    Driver or vehicle searched                       0.04                0.03           3.37            0.001


   Table 201. Balance testing results, Hispanic drivers, all other outcomes

                    Variable                                  Mean                                 t-test
                                               Hispanic Drivers      White Drivers   t-statistic   Probability Value
    Special assignment: DUI Task Force               0.03                0.03          -0.22                0.83
    Special assignment: Bicycle race              (omitted)
    Special assignment: Aggressive driver
                                                     0.00                0.00           0.00                1.00
    enforcement
    Driver sex (male)                                0.63                0.63           -0.74               0.46
    X coordinate                                    -112.09             -112.08         -0.72               0.47
    Y coordinate                                    33.45                33.45          -0.42               0.68
    Stop time (8 am to 8 pm)                         0.46                0.45           1.00                0.32
    Stop classification (civil traffic)              0.97                0.97           0.94                0.35
    Non-Arizona Plate                                0.07                0.07           0.47                0.64
    Call sign category: normal patrol                0.63                0.62           0.58                0.57
    Call sign category: Lake Division patrol         0.12                0.11           1.63                0.10
    Call sign category: supervisors                  0.05                0.05           -0.81               0.42
    Call sign category: designated traffic
                                                     0.18                0.19           -1.18               0.24
    enforcement car
    Call sign category: off-duty assignment          0.01                0.02           -1.17               0.24




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        78| APPENDIX 7
Black drivers

Common support
Common support is present for all analyses of Black drivers for all analyzed outcomes.


Table 202. Common support results, Black drivers, stop length

                         Observation        On Support          Off Support          Total
                              White              16,151                 0            16,151
                               Black             1,636                  0            1,636
                               Total             17,787                 0            17,787



Figure 3. Common support tabulation, Black drivers, stop length




                   0             .1             .2              .3             .4             .5
                                                 Propensity Score

                                       Black Drivers                 White Drivers



Table 203. Common support results, Black drivers, all other outcomes

                         Observation        On Support          Off Support          Total
                              White              16,151                 0            16,151
                               Black             1,636                  0            1,636
                               Total             17,787                 0            17,787




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     79| APPENDIX 7
   Figure 4. Common support tabulation, Black drivers, all other outcomes




                         0                .1            .2              .3                .4             .5
                                                         Propensity Score

                                               Black Drivers                  White Drivers




   Balance
   Balance is achieved for the majority of the variables included in the matching stage. Achieving balance in the
   majority of variables is typically acceptable (Austin, 2011), and, notably, the observed difference between the
   treatment and control group is relatively small in all cases.


   Table 204. Balance testing results, Black drivers, stop length

                      Variable                                        Mean                                    t-test
                                                       Black Drivers         White Drivers     t-statistic    Probability Value
    Special assignment: DUI Task Force                         0.04              0.04            -1.25                 0.21
    Special assignment: Bicycle race                     (omitted)
    Special assignment: Aggressive driver
                                                               0.00              0.00            0.00                  1.00
    enforcement
    Driver sex (male)                                          0.63               0.63            0.33                 0.75
    X coordinate                                          -112.05               -112.04          -1.16                 0.25
    Y coordinate                                           33.44                 33.44           -0.03                 0.97
    Stop time (8 am to 8 pm)                                   0.44               0.43            0.74                 0.46
    Stop classification (civil traffic)                        0.97               0.98           -0.34                 0.74
    Non-Arizona Plate                                          0.11               0.10            0.79                 0.43




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                   80| APPENDIX 7
Balance testing results, Black drivers, stop length (cont’d)

                   Variable                                    Mean                             t-test
                                                Black Drivers     White Drivers   t-statistic   Probability Value
 Call sign category: normal patrol                  0.64                 0.63        0.54                0.59
 Call sign category: Lake Division patrol           0.10                 0.09        1.13                0.26
 Call sign category: supervisors                    0.04                 0.05       -0.75                0.46
 Call sign category: designated traffic
                                                    0.19                 0.21       -1.22                0.22
 enforcement car
 Call sign category: off-duty assignment            0.02                 0.01        0.28                0.78
 Driver arrested                                    0.04                 0.03        1.48                0.14
 Driver or vehicle searched                         0.03                 0.02        1.98                0.05


Table 205. Balance testing results, Black drivers, all other outcomes

                   Variable                                    Mean                             t-test
                                                Black Drivers     White Drivers   t-statistic   Probability Value
 Special assignment: DUI Task Force                 0.04                 0.03        0.09                0.92
 Special assignment: Bicycle race                 (omitted)
 Special assignment: Aggressive driver
                                                    0.00                 0.00       -0.58                0.56
 enforcement
 Driver sex (male)                                  0.63                 0.65       -0.91                0.36
 X coordinate                                      -112.05              -112.03     -1.67                0.10
 Y coordinate                                       33.44               33.45       -0.25                0.81
 Stop time (8 am to 8 pm)                           0.44                 0.43        0.53                0.60
 Stop classification (civil traffic)                0.97                 0.98       -1.18                0.24
 Non-Arizona Plate                                   0.11                0.08        2.60                0.01
 Call sign category: normal patrol                  0.64                 0.64       0.00                 1.00
 Call sign category: Lake Division patrol           0.10                 0.08        1.81                0.07
 Call sign category: supervisors                    0.04                 0.05       -0.91                0.37
 Call sign category: designated traffic
                                                    0.19                 0.21       -0.92                0.36
 enforcement car
 Call sign category: off-duty assignment            0.02                 0.02        0.14                0.89




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           81| APPENDIX 7
   Minority drivers

   Common support
   Common support is present for all analyses of minority drivers for all outcomes.


   Table 206. Common support results, minority drivers, stop length

                              Observation On Support Off Support Total
                                      White               16,151                0           16,151
                                     Minority             7,471                 0           7,471
                                      Total              23,622                 0           23,622



   Figure 5. Common support tabulation, minority drivers, stop length




                                .2                 .4               .6               .8              1
                                                         Propensity Score

                                                Minority Drivers            White Drivers




   Table 207. Common support results, minority drivers, all other outcomes

                              Observation On Support Off Support Total
                                      White               16,151                0           16,151
                                     Minority             7,473                 0           7,473
                                      Total              23,624                 0           23,624




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           82| APPENDIX 7
Figure 6. Common support tabulation, minority drivers, all other outcomes




                                .2           .4                 .6               .8          1
                                                     Propensity Score

                                          Minority Drivers              White Drivers




Balance
Balance is achieved for the majority of the variables included in the matching stage. Achieving balance in the
majority of variables is typically acceptable (Austin 2011), and, notably, the observed difference between the
treatment and control group is relatively small in all cases.


Table 208. Balance testing results, minority drivers, stop length

                  Variable                                       Mean                                 t-test
                                                  Minority Drivers      White Drivers   t-statistic   Probability Value
 Special assignment: DUI Task Force                     0.03                 0.03         -0.18                0.86
 Special assignment: Bicycle race                    (omitted)
 Special assignment: Aggressive driver
                                                        0.00                 0.00         -0.33                0.74
 enforcement
 Driver sex (male)                                      0.62                 0.62         -0.44                0.66
 X coordinate                                         -112.07               -112.07       -0.33                0.74
 Y coordinate                                          33.45                 33.45         0.37                0.71
 Stop time (8 am to 8 pm)                               0.46                 0.45          1.12                0.26
 Stop classification (civil traffic)                    0.97                 0.97          0.60                0.55
 Non-Arizona Plate                                      0.08                 0.08          0.81                0.42
 Call sign category: normal patrol                      0.64                 0.63          1.21                0.23




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                 83| APPENDIX 7
   Balance testing results, minority rivers, stop length (cont’d)

                      Variable                                   Mean                              t-test
                                                  Minority Drivers   White Drivers   t-statistic   Probability Value
    Call sign category: Lake Division patrol            0.12              0.11          2.27                0.02
    Call sign category: supervisors                     0.05              0.05         -0.97                0.33
    Call sign category: designated traffic
                                                        0.18              0.19         -2.04                0.04
    enforcement car
    Call sign category: off-duty assignment             0.01              0.02         -2.34                0.02
    Driver arrested                                     0.05              0.04          0.90                0.37
    Driver or vehicle searched                          0.04              0.03          2.93                0.00


   Table 209. Balance testing results, minority drivers, all other outcomes

                      Variable                                   Mean                              t-test
                                                  Minority Drivers   White Drivers   t-statistic   Probability Value
    Special assignment: DUI Task Force                  0.03              0.03          2.12                0.03
    Special assignment: Bicycle race                 (omitted)
    Special assignment: Aggressive driver
                                                        0.00              0.00          0.82                0.41
    enforcement
    Driver sex (male)                                   0.62              0.63         -1.61                0.11
    X coordinate                                      -112.07           -112.07        -0.72                0.47
    Y coordinate                                       33.45             33.45         -0.27                0.79
    Stop time (8 am to 8 pm)                            0.46              0.45          0.43                0.67
    Stop classification (civil traffic)                 0.97              0.97         -0.25                0.80
    Non-Arizona Plate                                   0.08              0.07          1.92                0.06
    Call sign category: normal patrol                   0.64            63174.00        0.78                0.44
    Call sign category: Lake Division patrol            0.12              0.11          1.23                0.22
    Call sign category: supervisors                     0.05              0.05         -1.30                0.19
    Call sign category: designated traffic
                                                        0.18              0.19         -1.33                0.18
    enforcement car
    Call sign category: off-duty assignment             0.01              0.01         -0.07                0.94




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       84| APPENDIX 7
                    THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   85| APPENDIX 7
                          3003 Washington Boulevard, Arlington, VA 22201
                                    www.cna.org | 703-824-2000




 CNA is a not-for-profit research organization that serves the public interest by providing in-depth
analysis and result-oriented solutions to help government leaders choose the best course of action in
                               setting policy and managing operations.
